[vereit9302019-ex101001.jpg]
Exhibit 10.1 Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 1 of 60
EXECUTION COPY UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x In
re AMERICAN REALTY CAPITAL : Civil Action No. 1:15-mc-00040-AKH PROPERTIES, INC.
LITIGATION : : CLASS ACTION : This Document Relates To: : : ALL ACTIONS. : x
STIPULATION OF SETTLEMENT



--------------------------------------------------------------------------------



 
[vereit9302019-ex101002.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 2 of 60 EXECUTION COPY
This Stipulation of Settlement, dated September 30, 2019 (the “Stipulation”), is
made and entered into by and among the following: (i) Lead Plaintiff TIAA
(“TIAA”), on behalf of itself and the Class, by and through Lead Counsel in the
Litigation; and (ii) VEREIT, Inc. (f/k/a American Realty Capital Properties,
Inc. (“ARCP”)) (“VEREIT, Inc.”) and ARC Properties Operating Partnership, L.P.
(n/k/a VEREIT Operating Partnership, L.P.) (“VEREIT OP” and, with VEREIT, Inc.,
collectively “VEREIT”); Nicholas S. Schorsch (“Schorsch”); Brian S. Block
(“Block”); David Kay (“Kay”); Lisa P. McAlister (“McAlister”); Scott J. Bowman;
Peter M. Budko (“Budko”); Brian D. Jones; William M. Kahane (“Kahane”); Edward
M. Weil (“Weil”); Lisa Beeson (“Beeson”); Scott P. Sealy, Sr.; Thomas A.
Andruskevich; Leslie D. Michelson; Edward G. Rendell; William G. Stanley; Bruce
D. Frank; AR Capital, LLC (“AR Capital”); ARC Properties Advisors, LLC (“ARC
Advisors”); Realty Capital Securities, LLC; Grant Thornton LLP (“Grant
Thornton”); and Barclays Capital Inc., BMO Capital Markets Corp., Capital One
Securities, Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., Janney Montgomery Scott, LLC, JMP Securities
LLC, J.P. Morgan Securities LLC, KeyBanc Capital Markets Inc., Ladenburg
Thalmann & Co. Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Mizuho
Securities USA LLC (f/k/a Mizuho Securities USA Inc.), Morgan Stanley & Co. LLC,
Piper Jaffray & Co., PNC Capital Markets LLC, RBS Securities Inc., Robert W.
Baird & Co. Incorporated, and Wells Fargo Securities, LLC (collectively, the
“Third-Party Underwriter Defendants” and with all other defendants listed in
this clause (ii), collectively, the “Defendants”), by and through their counsel
of record in the Litigation.1 The Stipulation is intended to fully, finally, and
forever resolve, discharge, 1 All capitalized terms not otherwise defined shall
have the meanings ascribed to them in §IV.1 herein. - 1 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101003.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 3 of 60 EXECUTION COPY
and settle the Released Claims, subject to the approval of the Court and the
terms and conditions set forth in this Stipulation. I. THE LITIGATION The
Litigation is currently pending in the United States District Court for the
Southern District of New York before the Honorable Alvin K. Hellerstein (the
“Court”). The initial complaint in this action was filed on October 30, 2014. On
February 13, 2015, the Court appointed TIAA as Lead Plaintiff and Robbins Geller
Rudman & Dowd LLP (“Robbins Geller”) as Lead Counsel. Plaintiffs’ Third Amended
Class Action Complaint for Violations of the Federal Securities Laws
(“Complaint”) was filed on September 30, 2016. The Complaint alleges that the
Defendants violated the Securities Act of 1933 and/or the Securities Exchange
Act of 1934 by making materially false and misleading statements or omitting to
state material facts necessary to make statements made by Defendants in public
filings and other public statements not misleading. Among other things,
Plaintiffs allege that VEREIT improperly and artificially inflated its reported
Adjusted Funds From Operations (“AFFO”), a common measurement of REIT
performance. Plaintiffs further allege that when the true facts regarding the
alleged misstatements were revealed, artificial inflation was removed from the
price of ARCP Securities damaging members of the Class. Defendants deny each and
all of Plaintiffs’ allegations. Defendants contend that they did not make any
false or misleading statements and that they disclosed all information required
to be disclosed by the federal securities laws. The parties vigorously litigated
this case for nearly five years. The parties briefed and argued two rounds of
motions to dismiss the Class’s claims. After the Court denied the motions to
dismiss in substantial part, the parties engaged in extensive fact and
class-related discovery which included the exchange of over 12 million pages of
documents and the taking of more than 50 depositions, - 2 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101004.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 4 of 60 EXECUTION COPY
including Class Representatives, Defendants, and non-parties. Additionally,
after briefing and a full- day evidentiary hearing where the Court heard
evidence from the parties’ respective expert witnesses concerning the
applicability of the fraud-on-the-market reliance presumption and the
Plaintiffs’ ability to construct a damages model in this matter, the Court
certified the Class on August 31, 2017. On that same day, the Court also granted
summary judgment in favor of Defendants on Count VII of the Complaint, a claim
under Section 11 of the Securities Act of 1933 based on a September 2014
registration of senior notes. After the close of fact discovery on December 28,
2018, the parties briefed and argued 13 motions for summary judgment, which were
granted in part and denied in part on May 10, 2019. After summary judgment was
resolved, the parties then engaged in expert discovery, exchanging reports from,
and deposing, 21 experts who submitted reports. In advance of the trial in this
matter, set for January 21, 2020, the parties also briefed 45 motions in limine
and 17 motions to exclude expert testimony under Daubert. During the course of
the Litigation, the parties engaged a neutral third-party mediator and held
direct settlement discussions. Over a period of nearly three years, Lead Counsel
met in person with the mediator and counsel for one or more Defendants on
multiple occasions, and convened various teleconferences. On August 21, 2019,
the Settling Parties agreed to settle the Litigation in return for a cash
payment of $1,025,000,000 for the benefit of the Class, including a $738.5
million payment by VEREIT, $225 million payment by or caused by AR Capital, ARC
Advisors, Schorsch, Budko, Kahane, and Weil (inclusive of the thirty-one
million, nine hundred seventy-two thousand, nine hundred and thirty-four dollars
($31,972,934) already deemed to be in VEREIT’s custody, which $31,972,934 VEREIT
will cause to be contributed to the Settlement Fund), $12.5 million payment by
Block and $49 million payment by Grant Thornton, subject to approval by the
Court. - 3 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101005.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 5 of 60 EXECUTION COPY
This Stipulation (together with the Exhibits hereto) reflects the final and
binding agreement between the Settling Parties. II. LEAD PLAINTIFF’S CLAIMS AND
THE BENEFITS OF SETTLEMENT Lead Plaintiff and Lead Counsel believe that the
claims asserted in the Litigation have merit and that the evidence developed to
date supports the claims asserted therein. However, Lead Plaintiff and Lead
Counsel recognize the expense and risk of continued proceedings necessary to
prosecute the Litigation against Defendants through trial and post-trial
appeals. Lead Plaintiff and Lead Counsel also have taken into account the
uncertain outcome and the risk of litigation, especially in complex actions such
as this Litigation, as well as the difficulties and delays inherent in such
litigation. Lead Plaintiff and Lead Counsel also are mindful of the inherent
problems of proof under and possible defenses to the securities law violations
asserted in the Litigation. Lead Plaintiff and Lead Counsel believe that the
Settlement set forth in this Stipulation confers substantial benefits upon the
Class. Based on their evaluation, Lead Plaintiff and Lead Counsel have
determined that the Settlement set forth in this Stipulation is in the best
interests of Lead Plaintiff and the Class. III. DEFENDANTS’ DENIALS OF
WRONGDOING AND LIABILITY Throughout this Litigation, Defendants have denied, and
continue to deny, any and all allegations of fault, liability, wrongdoing, or
damages whatsoever arising out of any of the conduct, statements, acts, or
omissions alleged, or that could have been alleged, in the Litigation.
Defendants also have denied, and continue to deny, among other allegations, the
allegations that Plaintiffs or the Class have suffered any damages, or that
Plaintiffs or the Class were harmed by the conduct alleged in the Litigation or
that could have been alleged as part of the Litigation. In addition, Defendants
maintain that they have meritorious defenses to all claims alleged in the
Litigation. Defendants’ decision to settle the Litigation is based on the
conclusion that it is desirable that the Litigation be fully and finally settled
in the manner and upon the terms and conditions set forth in this Stipulation, -
4 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101006.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 6 of 60 EXECUTION COPY
and that it would be beneficial to avoid the burden, inconvenience, and expense
associated with continuing the Litigation, and the uncertainty and risks
inherent in any litigation, especially in complex cases like this Litigation.2
IV. TERMS OF THE STIPULATION AND AGREEMENT OF SETTLEMENT NOW, THEREFORE, IT IS
HEREBY STIPULATED AND AGREED by and among Lead Plaintiff (for itself and the
Class Members) and Defendants, by and through their counsel, that, subject to
the approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil
Procedure, in consideration of the benefits flowing to the parties from the
Settlement, the Litigation and the Released Claims shall be finally and fully
compromised, settled, and released, and the Litigation shall be dismissed with
prejudice, as to all Settling Parties, upon and subject to the terms and
conditions of this Stipulation, as follows: 1. Definitions As used in this
Stipulation the following terms, when capitalized, have the meanings specified
below: 1.1 “AR Capital Parties” means AR Capital, ARC Advisors, Schorsch, Budko,
Kahane, and Weil. 1.2 “AR Capital Parties’ Counsel” means Kellogg, Hansen, Todd,
Figel & Frederick, P.L.L.C. (“Kellogg”) and Paul, Weiss, Rifkind, Wharton &
Garrison LLP (“Paul, Weiss”), or any successor counsel to any or all of the AR
Capital Parties should Kellogg and/or Paul, Weiss no longer be providing counsel
to any or all of the AR Capital Parties in connection with the matters herein. 2
Notwithstanding the foregoing, McAlister, and only McAlister, acknowledges, as
she has at other times in the Litigation, her plea of guilty to certain offenses
in United States v. Lisa McAlister, 16-cr-00653 (S.D.N.Y.), and does not intend
anything in the foregoing to be inconsistent with her plea. - 5 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101007.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 7 of 60 EXECUTION COPY
1.3 “ARCP Securities” means the common stock, preferred stock, and debt
securities of American Realty Capital Properties, Inc. (n/k/a VEREIT, Inc.) or
ARC Properties Operating Partnership, L.P. (n/k/a VEREIT Operating Partnership,
L.P.). 1.4 “Authorized Claimant” means any Class Member who submits a valid
claim that is accepted for payment by the Claims Administrator. 1.5 “Block’s
Counsel” means Steptoe & Johnson LLP, or any successor counsel to Block should
Steptoe & Johnson LLP no longer be providing counsel to Block in connection with
the matters herein. 1.6 “Claim(s)” means a paper claim submitted on a Proof of
Claim and Release form or an electronic claim that is submitted to the Claims
Administrator. 1.7 “Claims Administrator” means Gilardi & Co. LLC. 1.8 “Class”
means all Persons who purchased or otherwise acquired ARCP Securities between
February 28, 2013 and October 29, 2014. Excluded from the Class are: Defendants,
members of the immediate families of each of the Defendants, any person, firm,
trust, corporation, officer, director or other individual or entity in which any
Defendant has a controlling interest or which is related to or affiliated with
any Defendant, and the legal representatives, agents, affiliates, heirs,
successors-in-interest, or assigns of any such excluded party. For the avoidance
of doubt, this exclusion does not extend to: (1) any investment company or
pooled investment fund in which a Third-Party Underwriter Defendant may have a
direct or indirect interest, or as to which its affiliates may act as an
advisor, but of which a Third-Party Underwriter Defendant or its respective
affiliates is not a majority owner or does not hold a majority beneficial
interest; or (2) any employee benefit plan as to which a Third-Party Underwriter
Defendant or its affiliates acts as an investment advisor or otherwise may be a
fiduciary; provided, however, that membership in the Class by such investment
company, pooled investment fund or employee benefit plan is limited to
transactions in - 6 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101008.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 8 of 60 EXECUTION COPY
ARCP Securities made on behalf of, or for the benefit of, persons other than
persons that are excluded from the Class by definition. In other words, the
Third-Party Underwriter Defendants cannot make a claim on their own behalf for
their ownership share in any of the above entities. The Class also excludes any
person or entity that entered into a settlement agreement or otherwise provided
a release to any Defendant relating to or arising from the purchase or other
acquisition of ARCP Securities prior to October 29, 2014. Also excluded from the
Class is any Class Member that validly and timely requested exclusion in
accordance with the requirements set by the Court in connection with the Notice
of Pendency of Class Action previously provided to the Class. 1.9 “Class Member”
or “Member of the Class” mean a Person who falls within the definition of the
Class as set forth in ¶1.8 above. 1.10 “Class Period” means the period between
February 28, 2013 and October 29, 2014. 1.11 “Class Representatives” means Lead
Plaintiff together with Sheet Metal Workers’ National Pension Fund, Union Asset
Management Holding AG, Corsair Select 100 L.P., Corsair Select Master Fund,
Ltd., Corsair Capital Partners L.P., Corsair Select L.P., Corsair Capital
Partners 100 L.P., Corsair Capital Investors, Ltd., the New York City Employees’
Retirement System, the New York City Police Pension Fund, the New York City
Police Officers’ Variable Supplements Fund, the Board of Education Retirement
System of the City of New York, the Teachers’ Retirement System of the City of
New York, the Teachers’ Retirement System of the City of New York Variable A,
the New York City Fire Department Pension Fund, the New York City Fire Officers’
Variable Supplements Fund, the New York City Fire Fighters’ Variable Supplements
Fund, the City of Tampa General Employees Retirement Fund, the IRA FBO John
Esposito, Noah Bender, Simon Abadi, Paul Matten and Mitchell and Bonnie Ellis.
1.12 “Defendants’ Counsel” means, collectively, the law firms of Milbank LLP
(“Milbank”); Morris, Manning & Martin, LLP; Becker, Glynn, Muffly, Chassin &
Hosinski LLP; Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.; Shearman &
Sterling LLP; Steptoe & Johnson LLP; Weil, Gotshal & Manges LLP; Kirkland &
Ellis LLP; Zuckerman Spaeder LLP; Petrillo Klein - 7 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101009.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 9 of 60 EXECUTION COPY
& Boxer LLP; Winget, Spadafora & Schwartzberg LLP; Paul, Weiss, Rifkind, Wharton
& Garrison LLP; and Sidley Austin LLP. 1.13 “Derivative Action” means the action
captioned Witchko v. Schorsch, No. 1:15-cv- 06043-AKH pending in the United
States District Court for the Southern District of New York. 1.14 “Derivative
Settlement” means the settlement entered into by the parties in the Derivative
Action pursuant to a stipulation submitted to the Court contemporaneously
herewith. 1.15 “Effective Date,” or the date upon which this Settlement becomes
“effective,” means the first date by which all of the events and conditions
specified in ¶7.1 of the Stipulation have been met and have occurred or have
been waived. 1.16 “Escrow Agent” means the law firm of Robbins Geller Rudman &
Dowd LLP or its successor(s). 1.17 “Final” means, with respect to any order or
Judgment of the Court, that such order or Judgment represents a final and
binding determination of all issues within its scope and has not been reversed,
vacated, or modified in any way and is no longer subject to appellate review,
either because of disposition on appeal and conclusion of the appellate process
or because of passage, without action, of time for seeking appellate review.
Without limitation, an order or Judgment becomes final when: (a) either no
appeal therefrom has been filed and the time has passed for any notice of appeal
to be timely filed therefrom; or (b) an appeal has been filed and either (i) the
court of appeals has either affirmed the order or Judgment or dismissed that
appeal and the time for any reconsideration or further appellate review has
passed; or (ii) a higher court has granted further appellate review and that
court has either affirmed the underlying order or Judgment or affirmed the court
of appeals’ decision affirming the Judgment or dismissing the appeal. For
purposes of this paragraph, an “appeal” shall include any motion for
reconsideration or rehearing or petition for a writ of certiorari or other writ
that may be filed in connection with approval or disapproval of this Settlement.
Any appeal or proceeding seeking subsequent judicial review pertaining solely to
an - 8 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101010.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 10 of 60 EXECUTION COPY
order issued with respect to: (i) attorneys’ fees, costs, or expenses or awards
to Lead Plaintiff or other Class Representatives, (ii) the Plan of Allocation
(as submitted or subsequently modified), or (iii) the procedures for determining
Authorized Claimants’ recognized claims, shall not in any way delay, affect, or
preclude the time set forth above for the Judgment to become Final, or otherwise
preclude the Judgment from becoming Final. 1.18 “Grant Thornton’s Counsel” means
Sidley Austin LLP or any successor counsel to Grant Thornton should Sidley
Austin no longer be providing counsel to Grant Thornton in connection with the
matters herein. 1.19 “Judgment” means the Order and Final Judgment to be
rendered by the Court, substantially in the form attached hereto as Exhibit B,
as well as any form of final judgment that may be entered by the Court in a form
other than the form attached hereto as Exhibit B and where none of the Settling
Parties elects to terminate this Settlement by reason of such variance,
consistent with the terms of this Stipulation. 1.20 “Lead Counsel” means the law
firm of Robbins Geller Rudman & Dowd LLP. 1.21 “Lead Plaintiff” means Teachers
Insurance and Annuity Association of America, College Retirement Equities Fund,
TIAA-CREF Equity Index Fund, TIAA-CREF Real Estate Securities Fund, TIAA-CREF
Large Cap Value Index Fund, TIAA-CREF Small Cap Blend Index Fund, TIAA-CREF Life
Real Estate Securities Fund, TIAA-CREF Life Equity Index Fund, and TIAA-CREF
Bond Index Fund. 1.22 “Litigation” means the consolidated actions captioned In
re American Realty Capital Properties, Inc. Litigation, No. 1:15-mc-00040-AKH
pending in the United States District Court for the Southern District of New
York. 1.23 “Net Settlement Fund” means the Settlement Fund less: (i) any
Court-awarded attorneys’ fees, expenses, costs and charges (including awards to
Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4) in connection with their
representation of the Class), and interest thereon; (ii) Notice - 9 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101011.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 11 of 60 EXECUTION COPY
and Administration Expenses; (iii) Taxes and Tax Expenses; and (iv) other
Court-approved deductions. 1.24 “Person(s)” means an individual, corporation
(including all its divisions and subsidiaries thereof), limited liability
corporation, professional corporation, partnership, limited partnership, limited
liability partnership, limited liability company, joint venture, association,
joint stock company, estate, legal representative, trust, unincorporated
association, government or any political subdivision or agency thereof, and any
business or legal entity and all of their respective spouses, heirs,
beneficiaries, executors, administrators, predecessors, successors,
representatives, or assignees. 1.25 “Plaintiffs” means Lead Plaintiff and Class
Representatives. 1.26 “Plaintiffs’ Counsel” means Lead Counsel and any attorney
or firm who has appeared in the Litigation on behalf of any of the Plaintiffs or
the Class. 1.27 “Plan of Allocation” means a plan or formula of allocation of
the Net Settlement Fund whereby the Net Settlement Fund shall be distributed to
Authorized Claimants. Any Plan of Allocation is not part of this Stipulation and
neither Defendants nor their Related Parties shall have any responsibility or
liability with respect thereto. 1.28 “Proof of Claim and Release” means the
Proof of Claim and Release form for submitting a Claim, which, subject to
approval of the Court, shall be substantially in the form attached hereto as
Exhibit A-2. A Class Member must complete and submit the Proof of Claim and
Release should that Class Member seek to share in a distribution of the Net
Settlement Fund. 1.29 “Related Parties” means each Defendant’s respective
present and former parents, subsidiaries, divisions, controlling persons,
associates, entities and affiliates and each and all of their respective present
and former employees, members, partners, principals, officers, directors,
controlling shareholders, agents, attorneys, advisors (including financial or
investment advisors), accountants, auditors, consultants, underwriters,
investment bankers, commercial bankers, entities providing fairness opinions,
general or limited partners or partnerships, limited liability companies, - 10 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101012.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 12 of 60 EXECUTION COPY
members, joint ventures and insurers and reinsurers of each of them; as well as
the predecessors, successors, assigns, estates, immediate family members,
spouses, heirs, executors, trusts, trustees, administrators, agents, legal or
personal representatives, assigns, and assignees of each of them, in their
capacity as such. 1.30 “Released Claims” means any and all rights, liabilities,
suits, debts, obligations, demands, damages, losses, judgment matters, issues,
claims (including Unknown Claims), and causes of action of every nature and
description whatsoever, in law, equity, or otherwise, whether accrued or
unaccrued, fixed or contingent, liquidated or unliquidated, whether arising
under federal, state, local, statutory, common law, foreign law, or any other
law, rule, or regulation, and whether class and/or individual in nature,
concerning, based on, arising out of, or in connection with both: (i) the
purchase or other acquisition of ARCP Securities by Lead Plaintiff or any other
Class Member during the period between February 28, 2013 and October 29, 2014;
and (ii) the allegations, transactions, acts, facts, matters, occurrences,
disclosures, statements, filings, representations, omissions, or events that
were or could have been alleged or asserted in the Litigation. Released Claims
do not include claims to enforce the Settlement, any shareholder derivative
claims on behalf of ARCP, or governmental agency actions against the Released
Persons. 1.31 “Released Defendants’ Claims” means any and all claims and causes
of action of every nature and description whatsoever, including both known
claims and Unknown Claims, that arise out of, are based upon, or relate in any
way to the institution, prosecution, or settlement of the claims against
Defendants in the Litigation, except for claims relating to the enforcement of
the Settlement. 1.32 “Released Persons” means each and all of the Defendants and
their Related Parties. 1.33 “Releasing Plaintiff Party” or “Releasing Plaintiff
Parties” means Lead Counsel and each and every plaintiff, Class Member, and
counsel to any plaintiff, and each of their respective - 11 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101013.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 13 of 60 EXECUTION COPY
past or present trustees, officers, directors, partners, employees, contractors,
accountants, auditors, principals, agents, attorneys, predecessors, successors,
assigns, representatives, affiliates, insurers, parents, subsidiaries, general
or limited partners or partnerships, and limited liability companies; and the
spouses, members of the immediate families, representatives, and heirs of any
Releasing Plaintiff Party who is an individual, as well as any trust of which
any Releasing Plaintiff Party is the settlor or which is for the benefit of any
of their immediate family members. Releasing Plaintiff Parties does not include
any Person who timely and validly sought exclusion from the Class, or any
purchaser or acquirer of any ARCP Securities which settled, compromised or
otherwise resolved any claims against any Released Persons related to such
purchaser’s or acquirer’s acquisition of ARCP Securities. 1.34 “Settlement”
means the resolution of the Litigation in accordance with the terms and
provisions of this Stipulation. 1.35 “Settlement Amount” means One Billion
Twenty-five Million Dollars (U.S. $1,025,000,000.00) to be paid by check(s)
and/or wire transfer(s) to the Escrow Agent pursuant to ¶2.2 of this
Stipulation. 1.36 “Settlement Fund” means the Settlement Amount plus all
interest and accretions thereto. 1.37 “Settlement Hearing” means the hearing set
by the Court under Rule 23(e)(2) of the Federal Rules of Civil Procedure to
consider final approval of the Settlement. 1.38 “Settling Parties” means,
collectively, Defendants and Lead Plaintiff, on behalf of itself and the Class.
1.39 “Supplemental Agreement” means the Supplemental Agreement dated September
8, 2019 between TIAA and VEREIT. 1.40 “Tax” or “Taxes” mean any and all taxes,
fees, levies, duties, tariffs, imposts, and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any governmental authority, including,
but not limited to, any local, state, and federal taxes. - 12 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101014.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 14 of 60 EXECUTION COPY
1.41 “Unknown Claims” means (a) any and all Released Claims which the Releasing
Plaintiff Parties do not know or suspect to exist in his, her, or its favor at
the time of the release of the Released Persons, which, if known by him, her, or
it, might have affected his, her, or its settlement with and release of the
Released Persons, or might have affected his, her, or its decision(s) with
respect to the Settlement, including, but not limited to, whether or not to
object to this Settlement or seek exclusion from the Class; and (b) any and all
Released Defendants’ Claims that the Released Persons do not know or suspect to
exist in his, her, or its favor at the time of the release of the Plaintiffs,
the Class and Plaintiffs’ Counsel, which, if known by him, her, or it, might
have affected his, her, or its settlement and release of Plaintiffs, the Class
and Plaintiffs’ Counsel. With respect to (a) any and all Released Claims against
the Released Persons, and (b) any and all Released Defendants’ Claims against
Plaintiffs, the Class and Plaintiffs’ Counsel, the Settling Parties stipulate
and agree that, upon the Effective Date, the Settling Parties shall expressly
waive and each Releasing Plaintiff Party and Released Person shall be deemed to
have, and by operation of the Judgment shall have expressly waived, the
provisions, rights, and benefits of California Civil Code §1542, which provides:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party. The Settling Parties shall
expressly waive and each Releasing Plaintiff Party and Released Person shall be
deemed to have, and by operation of the Judgment shall have, expressly waived
any and all provisions, rights, and benefits conferred by any law of any state
or territory of the United States, or principle of common law, which is similar,
comparable, or equivalent to California Civil Code §1542. The Releasing
Plaintiff Parties and Released Persons acknowledge that they may hereafter
discover facts in addition to or different from those which he, she, it or their
counsel now knows or believes to be true with respect to the subject matter of
the Released Claims or Released Defendants’ Claims, but (a) the Releasing
Plaintiff Parties shall expressly fully, finally, and forever waive, - 13 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101015.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 15 of 60 EXECUTION COPY
compromise, settle, discharge, extinguish, and release, and each Releasing
Plaintiff Party shall be deemed to have waived, compromised, settled,
discharged, extinguished, and released, and upon the Effective Date, and by
operation of the Judgment shall have waived, compromised, settled, discharged,
extinguished, and released, fully, finally, and forever, any and all Released
Claims against the Released Persons, known or unknown, suspected or unsuspected,
contingent or non- contingent, whether or not concealed or hidden, which now
exist, or heretofore have existed, upon any theory of law or equity now existing
or coming into existence in the future, including, but not limited to, conduct
which is negligent, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts, legal theories, or authorities, and (b) the
Released Persons shall expressly fully, finally, and forever waive, compromise,
settle, discharge, extinguish, and release, and upon the Effective Date, and by
operation of the Judgment shall have waived, compromised, settled, discharged,
extinguished, and released, fully, finally, and forever, any and all Released
Defendants’ Claims against the Plaintiffs, the Class and Plaintiffs’ Counsel,
known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, which now exist, or heretofore have existed,
upon any theory of law or equity now existing or coming into existence in the
future, including, but not limited to, conduct which is negligent, intentional,
with or without malice, or a breach of any duty, law or rule, without regard to
the subsequent discovery or existence of such different or additional facts,
legal theories, or authorities. The Settling Parties acknowledge, and the
Releasing Plaintiff Parties and Released Persons shall be deemed by operation of
the Judgment to have acknowledged, that the foregoing waiver was separately
bargained for and is an essential element of the Settlement of which this
release is a part. - 14 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101016.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 16 of 60 EXECUTION COPY
1.42 “VEREIT’s Counsel” means Milbank LLP (“Milbank”), or any successor counsel
to VEREIT should Milbank no longer be providing counsel to VEREIT in connection
with the matters herein. 2. The Settlement 2.1 The obligations incurred pursuant
to the Stipulation are: (a) subject to approval by the Court and the Judgment
becoming Final; (b) subject to approval of the Derivative Settlement by the
Court; and (c) in full and final disposition of the Litigation with respect to
the Releasing Plaintiff Parties and Released Persons and any and all Released
Claims and Released Defendants’ Claims upon and subject to the terms and
conditions set forth herein. 2.2 Certain Defendants shall pay the Settlement
Amount of one billion twenty-five million dollars ($1,025,000,000). The
contributions to the Settlement Amount will be as follows: i. VEREIT shall
contribute seven hundred thirty-eight million five hundred thousand dollars
($738,500,000); ii. AR Capital, ARC Advisors, Schorsch, Budko, Kahane, and Weil
shall contribute, or cause to be contributed, two hundred twenty-five million
dollars ($225,000,000) (inclusive of the thirty-one million, nine hundred
seventy-two thousand, nine hundred and thirty-four dollars ($31,972,934) already
deemed to be in VEREIT’s custody, which $31,972,934 VEREIT will cause to be
contributed to the Settlement Fund); iii. Block shall contribute twelve million
five hundred thousand dollars ($12,500,000); and iv. Grant Thornton shall
contribute forty-nine million dollars ($49,000,000). 2.3 Within ten (10)
calendar days of the later of (i) entry of an order permitting notice to be
provided to the Class in connection with the Class Settlement pursuant to
Federal Rule of Civil Procedure 23, and (ii) entry of an order permitting notice
to be provided in connection with the Derivative Settlement pursuant to Federal
Rule of Civil Procedure 23.1, Defendants listed in ¶ 2.2 (i- - 15 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101017.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 17 of 60 EXECUTION COPY
iv), and only those Defendants, shall pay the Settlement Amount to the Escrow
Agent plus the interest associated therewith at the rate of 2.5% per annum,
which shall begin accruing on October 15, 2019 with respect to a particular
Defendant for any portion of the Settlement Amount that such Defendant has not
paid to the Escrow Agent by that date, and shall cease accruing with respect to
such Defendant on the date the Settlement Amount is paid to the Escrow Agent.
2.4 In the event any Defendant fails to make the contribution(s) provided for in
¶2.2 within the time period provided for in ¶2.3, Lead Plaintiff shall have the
right to terminate and cancel the Settlement on behalf of itself and the Class
with respect to: (i) the Settlement in its entirety; or (ii) any Defendant that
fails to make the contribution amount as provided for in ¶2.2 within the time
period as provided for in ¶2.3. Lead Plaintiff may terminate and cancel the
Settlement in toto or as to a particular Defendant by providing written notice
of its election to do so to the other parties to this Stipulation. 2.5 Other
than the obligation to pay or cause to be paid the Settlement Amount into the
Settlement Fund set forth in ¶2.2 within the time period set forth in ¶2.3, the
Released Persons shall have no responsibility for, interest in, or liability
whatsoever with respect to: (i) any act, omission, or determination by Lead
Counsel or the Claims Administrator, or any of their respective designees, in
connection with the administration of the Settlement or otherwise; (ii) the
management, investment, or distribution of the Settlement Fund; (iii) the Plan
of Allocation; (iv) the determination, administration, calculation, or payment
of any Claims asserted against the Settlement Fund; (v) any loss suffered by, or
fluctuation in value of, the Settlement Fund; or (vi) the payment or withholding
of any Taxes, expenses, and/or costs incurred in connection with the taxation of
the Settlement Fund, distributions or other payments from the Escrow Account, or
the filing of any federal, state, or local returns. - 16 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101018.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 18 of 60 EXECUTION COPY
2.6 Other than the obligation to cause the payment of the Settlement Amount in
accordance with the terms of ¶¶2.2 and 2.3, Defendants shall have no obligation
to make any other payments into the Escrow Account, to any Class Member or to
Plaintiffs pursuant to the Stipulation. a. Condition Precedent 2.7 The
Settlement is conditioned on the Court granting final approval of each of the
Settlement and the Derivative Settlement, and approval of the Settlement (but
not the Derivative Settlement) becoming Final. Approval of the Settlement
becomes Final when the conditions set forth in ¶1.17 are satisfied. Approval of
the Derivative Settlement becomes final within the meaning of this ¶2.7 when the
District Court enters judgment approving the Derivative Settlement, but does not
require the exhaustion of any appeals or the time for such appeals having run.
b. The Escrow Agent 2.8 The Escrow Agent shall invest the Settlement Amount
deposited pursuant to ¶2.2 hereof in United States Agency or Treasury Securities
or other instruments backed by the Full Faith & Credit of the United States
Government or an Agency thereof, or fully insured by the United States
Government or an Agency thereof and shall reinvest the proceeds of these
instruments as they mature in similar instruments at their then-current market
rates. All risks related to the investment of the Settlement Fund in accordance
with the investment guidelines set forth in this paragraph shall be borne by the
Settlement Fund, and the Released Persons shall have no responsibility for,
interest in, or liability whatsoever with respect to investment decisions or the
actions of the Escrow Agent, or any transactions executed by the Escrow Agent.
Provided the Escrow Agent invests the Settlement Fund as set forth herein, the
Escrow Agent shall have no liability whatsoever with respect to any investment
decision made in connection with the Settlement Fund. - 17 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101019.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 19 of 60 EXECUTION COPY
2.9 The Escrow Agent shall not disburse the Settlement Fund except as provided
in this Stipulation, by an order of the Court, or with the prior written
agreement of VEREIT’s Counsel, Grant Thornton’s Counsel, AR Capital Parties’
Counsel, Block’s Counsel, and Lead Counsel. 2.10 Subject to further order(s)
and/or directions as may be made by the Court, or as provided in this
Stipulation, the Escrow Agent is authorized to execute such transactions as are
consistent with the terms of this Stipulation and shall incur no liability
whatsoever for doing so. The Released Persons shall have no responsibility for,
interest in, or liability whatsoever with respect to the actions of the Escrow
Agent, or any transaction executed by the Escrow Agent. 2.11 All funds held by
the Escrow Agent shall be deemed and considered to be in custodia legis of the
Court, and shall remain subject to the jurisdiction of the Court, until such
time as such funds shall be distributed pursuant to this Stipulation and/or
further order(s) of the Court. 2.12 Notwithstanding the fact that the Effective
Date of the Settlement has not yet occurred, Lead Counsel may pay from the
Settlement Fund, without further approval from Defendants and/or order of the
Court, costs and expenses actually incurred in connection with providing notice
of the Settlement to the Class by mail, publication, and other means, locating
Class Members, assisting with the submission of Claims, processing Proof of
Claim and Release forms, administering the Settlement, and paying escrow taxes,
fees and costs, if any, up to a maximum of $2.25 million (“Notice and
Administration Expenses”). The $2.25 million maximum only applies to such costs
and expenses paid prior to the Effective Date. After the Effective Date, Lead
Counsel may pay all of the costs and expenses actually incurred in connection
with the administration of the Settlement Fund without further order of the
Court. In the event that the Settlement does not become Final, any money paid or
incurred for the above purposes, including any related fees, shall not be
returned or repaid to Defendants or their insurers. - 18 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101020.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 20 of 60 EXECUTION COPY
2.13 It shall be Lead Counsel’s responsibility to disseminate the Notice, Proof
of Claim and Release, and Summary Notice to the Class in accordance with this
Stipulation and as ordered by the Court. The Released Persons shall have no
responsibility for or liability whatsoever with respect to the Notice and
Administration Expenses, nor shall they have any responsibility or liability
whatsoever for any claims with respect thereto, including any claims that may
arise from any failure of the notice process. The Escrow Agent through the
Settlement Fund, shall indemnify and hold each of the Released Persons and their
counsel harmless for any Notice and Administration Expenses. c. Taxes 2.14 (a)
The Settling Parties and the Escrow Agent agree to treat the Settlement Fund as
being at all times a “qualified settlement fund” within the meaning of Treas.
Reg. §1.468B-1, and the regulations promulgated thereunder. The Settling Parties
and the Escrow Agent further agree that the Settlement Fund shall be established
pursuant to the Court’s subject matter jurisdiction within the meaning of Treas.
Reg. §1.468B-1(c)(1). In addition, the Escrow Agent shall timely make such
elections as necessary or advisable to carry out the provisions of this ¶2.14,
including the “relation-back election” (as defined in Treas. Reg. §1.468B-1)
back to the earliest permitted date. Such elections shall be made in compliance
with the procedures and requirements contained in such regulations. It shall be
the responsibility of the Escrow Agent to timely and properly prepare and
deliver the necessary documentation for signature by all necessary parties, and
thereafter to cause the appropriate filing to occur. (b) For the purpose of
§1.468B of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, the “administrator” (as defined in Treas. Reg.
§1.468B-2(k)(3)) shall be the Escrow Agent. The Escrow Agent shall timely and
properly file all - 19 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101021.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 21 of 60 EXECUTION COPY
informational and other federal, state, or local tax returns necessary or
advisable with respect to the earnings on the Settlement Fund (including,
without limitation, the returns described in Treas. Reg. §1.468B-2(k)). Such
returns (as well as the elections described in ¶2.14(a) hereof) shall be
consistent with this ¶2.14 and in all events shall reflect that all Taxes
(including any estimated Taxes, interest, or penalties) on the income earned by
the Settlement Fund shall be paid out of the Settlement Fund as provided in
¶2.14(c) hereof. (c) All (i) Taxes (including any estimated Taxes, interest, or
penalties) arising with respect to the income earned by the Settlement Fund,
including any Taxes or tax detriments that may be imposed upon the Released
Persons or their counsel with respect to any income earned by the Settlement
Fund for any period, after the deposit of the Settlement Amount, during which
the Settlement Fund does not qualify as a “qualified settlement fund” for
federal or state income tax purposes, and (ii) expenses and costs incurred in
connection with the operation and implementation of this ¶2.14 (including,
without limitation, expenses of tax attorneys and/or accountants and mailing and
distribution costs and expenses relating to filing (or failing to file) the
returns described in this ¶2.14) (“Tax Expenses”), shall be paid out of the
Settlement Fund; in all events the Released Persons and their counsel shall have
no liability or responsibility whatsoever for the Taxes or the Tax Expenses. The
Escrow Agent, through the Settlement Fund, shall indemnify and hold each of the
Released Persons and their counsel harmless for Taxes and Tax Expenses
(including, without limitation, Taxes payable by reason of any such
indemnification). Further, Taxes and Tax Expenses shall be treated as, and
considered to be, a cost of administration of the Settlement Fund and shall be
timely paid by the Escrow Agent out of the Settlement Fund without prior order
from the Court and the Escrow Agent shall be authorized (notwithstanding
anything herein to the contrary) to withhold from distribution to Authorized
Claimants any funds necessary to pay such amounts, including the establishment
of adequate reserves for any Taxes and Tax Expenses (as well as any amounts that
may be required to be withheld under Treas. Reg. §1.468B-2(l)(2)); neither the
Released Persons nor their counsel are responsible nor shall they have any
liability for any Taxes or Tax Expenses. The - 20 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101022.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 22 of 60 EXECUTION COPY
Settling Parties hereto agree to cooperate with the Escrow Agent, each other,
and their tax attorneys and accountants to the extent reasonably necessary to
carry out the provisions of this ¶2.14. 2.15 The Settlement is non-recapture,
i.e., it is not a claims-made settlement. If this Settlement is finally
approved, the Defendants will have no ability to get back any of the Settlement
Fund for any reason. d. Termination of Settlement 2.16 In the event that the
Settlement is not approved, or is terminated, canceled, or the Effective Date
otherwise fails to occur for any reason, including, without limitation, in the
event the Judgment does not become Final or the Derivative Settlement is not
granted final approval by the Court, the Settlement Fund less Notice and
Administration Expenses or Taxes or Tax Expenses paid, incurred, or due and
owing pursuant to ¶¶2.12 and 2.14 hereof in connection with the Settlement
provided for herein, shall be refunded pursuant to written instructions from
Defendants’ Counsel in accordance with ¶7.4 herein. 2.17 VEREIT may elect to
terminate the Settlement in the event that valid requests for exclusion from the
Class exceed a criteria previously agreed upon in the Supplemental Agreement. If
the Court requires the filing of the Supplemental Agreement, VEREIT and TIAA
shall request that it be filed under seal, and no party to this Stipulation will
oppose that request. 3. Preliminary Approval Order and Settlement Hearing 3.1
Promptly after execution of this Stipulation, Lead Counsel shall submit this
Stipulation together with its Exhibits to the Court forthwith for entry of an
order (the “Preliminary Approval Order”), substantially in the form of Exhibit A
attached hereto, requesting, inter alia, the preliminary approval of the
Settlement set forth in this Stipulation and approval for the mailing of a
settlement notice (the “Notice”) and publication of a summary notice (“Summary
Notice”), substantially in the forms of Exhibits A-1 and A-3 attached hereto.
The Notice shall include the general terms of the Settlement set forth in this
Stipulation, the proposed Plan of Allocation, the - 21 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101023.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 23 of 60 EXECUTION COPY
general terms of the Fee and Expense Application, as defined in ¶6.1 hereof, and
the date of the Settlement Hearing as defined below. 3.2 Lead Counsel shall
request that, after notice is given and not earlier than one hundred (100)
calendar days after the Court issues preliminary approval of the proposed
Settlement, the Court hold a hearing (the “Settlement Hearing”) and approve the
Settlement of the Litigation as set forth herein. At or after the Settlement
Hearing, Lead Counsel also will request that the Court approve the proposed Plan
of Allocation and the Fee and Expense Application. 3.3 The Settling Parties
agree that they will request that the Court hold a hearing on final approval of
the Settlement prior to any hearing on final approval of the Derivative
Settlement. 4. Releases 4.1 Upon the Effective Date, as defined in ¶1.15 hereof,
Lead Plaintiff shall, and each and every Releasing Plaintiff Party shall be
deemed to have, and by operation of the Judgment shall have, fully, finally, and
forever waived, released, relinquished, discharged, and dismissed each and every
one of the Released Claims against each and every one of the Released Persons
and shall forever be barred and enjoined from commencing, instituting,
prosecuting, or maintaining any and all of the Released Claims against any and
all of the Released Persons, whether or not such Releasing Plaintiff Party
executes and delivers the Proof of Claim and Release or shares in the Net
Settlement Fund. Claims to enforce the terms of this Stipulation are not
released. 4.2 Any Proof of Claim and Release that is executed by Class Members
shall release all Released Claims against the Released Persons and shall be
substantially in the form contained in Exhibit A-2 attached hereto. 4.3 Upon the
Effective Date, the Releasing Plaintiff Parties will be forever barred and
enjoined from commencing, instituting, prosecuting, or continuing to prosecute
any action or other proceeding in any court of law or equity, arbitration
tribunal, or administrative forum, asserting the Released Claims against any of
the Released Persons. - 22 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101024.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 24 of 60 EXECUTION COPY
4.4 Upon the Effective Date, each of the Released Persons shall be deemed to
have, and by operation of the Judgment shall have, fully, finally, and forever
released, relinquished, and discharged all Released Defendants’ Claims against
Plaintiffs, the Class and Plaintiffs’ Counsel. Claims to enforce the terms of
this Stipulation are not released. 4.5 In the event that the Settlement becomes
Final, and approval of the Derivative Settlement is reversed or vacated on
appeal, each of the contributions into the Settlement Fund listed in ¶2.2 (i-iv)
shall be deemed to have been made solely by and wholly attributable to VEREIT
and, in such event, VEREIT shall retain the right to pursue against such
contributing parties listed in ¶2.2 (i-iv) any contribution or similar claims
relating to the contributions to the Settlement Fund, provided, however, that
VEREIT shall not be permitted to pursue any claim for prior advancement or
indemnification of attorney’s fees or other expenses incurred in connection with
the Litigation or any other proceeding other than the Derivative Action. 4.6
Upon the Effective Date, to the fullest extent permitted by law, (i) all Persons
shall be permanently enjoined, barred and restrained from commencing,
instituting, prosecuting, or maintaining any claims, actions, or causes of
action for contribution, indemnity or otherwise against any of the Released
Persons seeking as damages or otherwise the recovery of all or part of any
liability, judgment, or settlement which they pay or are obligated to pay or
agree to pay to the Releasing Plaintiff Parties arising out of, relating to or
concerning any acts, facts, statements or omissions that were or could have been
alleged in the Litigation, both known and Unknown Claims, whether arising under
state, federal or foreign law, as claims, cross-claims, counterclaims, third-
party claims or otherwise, in the Court or any other federal, state, or foreign
court, or in any arbitration proceeding, administrative agency proceeding,
tribunal, or any other proceeding or forum; and (ii) all Released Persons shall
be permanently enjoined, barred and restrained from - 23 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101025.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 25 of 60 EXECUTION COPY
commencing, instituting, prosecuting, or maintaining any claims, actions, or
causes of action for contribution, indemnity or otherwise against any Persons
seeking as damages or otherwise the recovery of all or part of any liability,
judgment or settlement which they pay or are obligated to pay or agree to pay to
the Releasing Plaintiff Parties arising out of, relating to, or concerning any
acts, facts, statements or omissions that were or could have been alleged in the
Litigation, both known and Unknown Claims, whether arising under state, federal
or foreign law, as claims, cross-claims, counterclaims, third-party claims or
otherwise, in the Court or any other federal, state, or foreign court, or in any
arbitration proceeding, administrative agency proceeding, tribunal, or any other
proceeding or forum; provided that clauses (i) and (ii) of this Paragraph shall
not be construed to modify, amend, or supersede any agreements between or among
the Released Persons with respect to claims between or among those Released
Persons, including but not limited to the Supplementary Agreements as defined in
the stipulation submitted to the Court contemporaneously herewith in connection
with the Derivative Settlement. 5. Administration and Calculation of Claims,
Final Awards, and Supervision and Distribution of the Settlement Fund 5.1 The
Claims Administrator, subject to such supervision and direction of Lead Counsel
and the Court as may be necessary or as circumstances may require, shall
administer and calculate the Claims submitted by Class Members and shall oversee
distribution of the Net Settlement Fund to Authorized Claimants. The Released
Persons and Defendants’ Counsel shall have no responsibility for or interest in
whatsoever with respect to the administration of the Settlement or the actions
or decisions of the Claims Administrator, and shall have no liability whatsoever
to the Releasing Plaintiff Parties, including Plaintiffs, any other Class
Members, or Plaintiffs’ Counsel, in connection with such administration,
including, but not limited to: (i) any act, omission, or determination by Lead
Counsel, the Escrow Agent, and/or the Claims Administrator, or any of their
respective designees or agents, in connection with the administration of the
Settlement or otherwise; (ii) the - 24 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101026.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 26 of 60 EXECUTION COPY
management or investment of the Settlement Fund or the Net Settlement Fund, or
the distribution of the Net Settlement Fund; (iii) the Plan of Allocation; (iv)
the determination, administration, calculation, or payment of any Claims
asserted against the Settlement Fund; (v) any losses suffered by, or
fluctuations in value of, the Settlement Fund; or (vi) the payment or
withholding of any taxes, expenses, and/or costs incurred with the taxation of
the Settlement Fund or the filing of any federal, state, or local returns. 5.2
The Settlement Fund shall be applied as follows: (a) to pay all Notice and
Administration Expenses; (b) to pay the Taxes and Tax Expenses; (c) to pay
attorneys’ fees and expenses of Plaintiffs’ Counsel and awards to Plaintiffs
(the “Fee and Expense Award”); and (d) after the Effective Date, to distribute
the Net Settlement Fund to Authorized Claimants as provided by this Stipulation,
the Plan of Allocation, or the orders of the Court. 5.3 After the Effective
Date, and in accordance with the terms of this Stipulation, the Plan of
Allocation, or such further approval and further order(s) of the Court as may be
necessary or as circumstances may require, the Net Settlement Fund shall be
distributed to Authorized Claimants, subject to and in accordance with the
following provisions of this Stipulation. 5.4 Within ninety (90) calendar days
after the mailing of the Notice or such other time as may be set by the Court,
each Class Member shall be required to submit to the Claims Administrator a
completed Proof of Claim and Release, substantially in the form of Exhibit A-2
attached hereto, signed under penalty of perjury and supported by such documents
as are specified in the Proof of Claim and Release. 5.5 Except as provided for
herein or otherwise ordered by the Court, all Class Members who fail to timely
submit a valid Proof of Claim and Release shall be forever barred from receiving
any payments pursuant to this Stipulation and the Settlement set forth herein,
but will in all other respects be subject to and bound by the provisions of this
Stipulation, the releases contained herein, and the Judgment, and will be barred
from bringing any action against the Released Persons - 25 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101027.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 27 of 60 EXECUTION COPY
concerning the Released Claims. Notwithstanding the foregoing, Lead Counsel
shall have the discretion (but not an obligation) to accept late-submitted
Claims for processing by the Claims Administrator so long as the distribution of
the Net Settlement Fund to Authorized Claimants is not materially delayed
thereby. No Person shall have any claim against any Plaintiff, Plaintiffs’
Counsel, the Claims Administrator or any Class Member by reason of the exercise
or non-exercise of such discretion. 5.6 Each Proof of Claim and Release shall be
submitted to and reviewed by the Claims Administrator, who shall determine, in
accordance with this Stipulation and the approved Plan of Allocation, the
extent, if any, to which each Claim shall be allowed, subject to review by the
Court pursuant to ¶5.8 below. 5.7 Proof of Claim and Release forms that do not
meet the submission requirements may be rejected. Prior to rejecting a Proof of
Claim and Release in whole or in part, the Claims Administrator shall
communicate with the claimant in writing to give the claimant the chance to
remedy any curable deficiencies in the Proof of Claim and Release submitted. The
Claims Administrator, under the supervision of Lead Counsel, shall notify, in a
timely fashion and in writing, all claimants whose Claims the Claims
Administrator proposes to reject in whole or in part for curable deficiencies,
setting forth the reasons therefor, and shall indicate in such notice that the
claimant whose Claim is to be rejected has the right to a review by the Court if
the claimant so desires and complies with the requirements of ¶5.8 below. 5.8 If
any claimant whose timely Claim has been rejected in whole or in part for
curable deficiency desires to contest such rejection, the claimant must, within
twenty (20) calendar days after the date of mailing of the notice required in
¶5.7 above, or a lesser period of time if the Claim was untimely, serve upon the
Claims Administrator a notice and statement of reasons indicating the claimant’s
grounds for contesting the rejection along with any supporting documentation,
and requesting a review thereof by the Court. If a dispute concerning a Claim
cannot be otherwise resolved, Lead Counsel shall thereafter present the
claimant’s request for review to the Court. - 26 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101028.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 28 of 60 EXECUTION COPY
5.9 Each claimant shall be deemed to have submitted to the jurisdiction of the
Court with respect to the Person’s claim to the Net Settlement Fund. All
proceedings with respect to the administration, processing and determination of
Claims and the determination of all controversies relating thereto, including
disputed questions of law and fact with respect to the validity of Claims, shall
be subject to the jurisdiction of the Court, but shall not in any event delay or
affect the finality of the Judgment. All Class Members, other claimants, and
parties to this Settlement expressly waive trial by jury (to the extent any such
right may exist) and any right of appeal or review with respect to such
determinations. 5.10 Following the Effective Date, the Net Settlement Fund shall
be distributed to the Authorized Claimants substantially in accordance with the
Plan of Allocation set forth in the Notice and approved by the Court. No
distributions will be made to Authorized Claimants who would otherwise receive a
distribution of less than $10.00. If there is any balance remaining in the Net
Settlement Fund after a reasonable period of time after the date of the
distribution of the Net Settlement Fund, the Claims Administrator at Lead
Counsel’s direction shall, if feasible, redistribute such balance among
Authorized Claimants who negotiated the checks sent in the initial distribution
and who would receive a minimum of $10.00. These redistributions shall be
repeated until the balance remaining in the Net Settlement Fund is de minimis.
Any de minimis balance that still remains in the Net Settlement Fund after such
reallocation(s) and payments, which is not feasible or economical to reallocate,
shall be donated to any appropriate, non-profit charitable organization(s)
unaffiliated with any party or their counsel serving the public interest
selected by Lead Counsel. 5.11 The Released Persons shall have no responsibility
for, interest in, or liability whatsoever with respect to the distribution of
the Net Settlement Fund, the Plan of Allocation, the determination,
administration, or calculation of Claims, the payment or withholding of Taxes or
Tax Expenses, or any losses incurred in connection therewith. No Person shall
have any claim of any kind against the Released Persons with respect to the
matters set forth in ¶¶5.1-5.13 hereof; and the Releasing Plaintiff Parties
release the Released Persons from any and all liability and claims arising from
or with respect to the administration, investment, or distribution of the
Settlement Fund. - 27 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101029.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 29 of 60 EXECUTION COPY
5.12 No Person shall have any claim against any Released Persons, any Plaintiff,
any counsel to any Plaintiff or the Claims Administrator, or any other Person
designated by Lead Counsel based on determinations or distributions made
substantially in accordance with this Stipulation and the Settlement contained
herein, the Plan of Allocation, or further order(s) of the Court. 5.13 It is
understood and agreed by the Settling Parties that any proposed Plan of
Allocation of the Net Settlement Fund, including, but not limited to, any
adjustments to an Authorized Claimant’s Claim set forth therein, is not a part
of this Stipulation and is to be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness, and adequacy of the
Settlement set forth in this Stipulation, and any order or proceeding relating
to the Plan of Allocation shall not operate to terminate or cancel this
Stipulation or affect the finality of the Court’s Judgment approving this
Stipulation and the Settlement set forth herein, or any other orders entered
pursuant to the Stipulation. 6. Plaintiffs’ Counsel’s Attorneys’ Fees and
Expenses 6.1 Lead Counsel may submit an application or applications (the “Fee
and Expense Application”) from the Settlement Fund for: (a) an award of
attorneys’ fees; plus (b) expenses or charges in connection with prosecuting the
Litigation; plus (c) any interest earned on such attorneys’ fees and expenses at
the same rate and for the same periods as earned by the Settlement Fund (until
paid) as may be awarded by the Court. In addition, Plaintiffs may request awards
in connection with their representation of the Class pursuant to 15 U.S.C.
§78u-4(a)(4). Lead Counsel reserves the right to make additional applications
for fees and expenses incurred. 6.2 Any fees and expenses, as awarded by the
Court, shall be paid to Lead Counsel from the Settlement Fund, as ordered,
immediately after the Court executes the Judgment and an order awarding such
fees and expenses, notwithstanding the existence of any timely filed objections
thereto or to the Settlement, or potential for appeal therefrom, or collateral
attack on the Settlement or any part thereof. Lead Counsel may thereafter
allocate the attorneys’ fees among Plaintiffs’ - 28 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101030.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 30 of 60 EXECUTION COPY
Counsel in a manner in which it in good faith believes reflects the
contributions of such counsel to the initiation, prosecution, and resolution of
the Litigation. 6.3 In the event that the Effective Date does not occur, or the
Judgment or the order making the Fee and Expense Award is reversed or modified,
or this Stipulation is canceled or terminated for any other reason, and such
reversal, modification, cancellation or termination becomes Final and not
subject to review, and in the event that the Fee and Expense Award has been
paid, then Lead Counsel, including its partners, and such other Plaintiffs’
Counsel, including their law firms, partners, and/or shareholders who received
any portion of the Fee and Expense Award shall, within ten (10) business days
from receiving notice from VEREIT’s Counsel, Grant Thornton’s Counsel, AR
Capital Parties’ Counsel, or Block’s Counsel, or from a court of appropriate
jurisdiction, refund to the Settlement Fund all such fees and expenses
previously paid to them from the Settlement Fund, in an amount consistent with
such reversal, modification, cancellation or termination, and such fees and
expenses shall be distributed from the Settlement Fund in accordance with ¶7.4.
Any refunds required pursuant to this ¶6.3 shall be the several obligation of
Plaintiffs’ Counsel, including their law firms, partners, and/or shareholders,
to make appropriate refunds or repayments to the Settlement Fund. Each such
Plaintiffs’ Counsel receiving an award of fees and expenses or Plaintiff
receiving an award pursuant to 15 U.S.C. §78u-4(a)(4), as a condition of
receiving such fees, expenses or award on behalf of itself and each partner
and/or shareholder of it, agrees that (a) such Person and its partners,
shareholders, and/or members are subject to the jurisdiction of the Court for
the purpose of enforcing the provisions of this paragraph, and (b) are severally
liable for the full amount of any fees, expenses and/or costs paid to them from
the Settlement Fund together with the interest earned thereon. Without
limitation, Plaintiffs’ Counsel and Plaintiffs and their partners, shareholders,
and/or members agree that the Court may, upon application of Defendants and
notice to Plaintiffs’ Counsel, summarily issue orders, including, but - 29 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101031.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 31 of 60 EXECUTION COPY
not limited to, judgments and attachment orders, and may make appropriate
findings of or sanctions for contempt, should such law firms or any of its
partners, shareholders, or members fail to timely repay fees, interest and
expenses pursuant to this paragraph. 6.4 The procedure for and the allowance or
disallowance by the Court of any applications by any Plaintiffs’ Counsel for
attorneys’ fees and expenses to be paid out of the Settlement Fund is not part
of the Settlement set forth in this Stipulation, and is to be considered by the
Court separately from the Court’s consideration of the fairness, reasonableness,
and adequacy of the Settlement set forth in this Stipulation, and shall have no
effect on the terms of the Stipulation or on the validity or enforceability of
this Settlement. The approval of the Settlement, and it becoming Final, shall
not be contingent on the award of attorneys’ fees and expenses, any award to
Plaintiffs, Lead Counsel, or Plaintiffs’ Counsel, nor any appeals from such
awards. Any order or proceeding relating to the Fee and Expense Application, or
any appeal from any order relating thereto or reversal or modification thereof,
shall not operate to terminate or cancel this Stipulation, or affect or delay
the finality of the Judgment approving this Stipulation and the Settlement of
the Litigation set forth therein. 6.5 Any fees and/or expenses awarded by the
Court shall be paid solely from the Settlement Fund. With the sole exception of
Defendants’ obligation to pay or cause the Settlement Amount to be paid into the
Escrow Account as provided for in ¶2.2, the Released Persons shall have no
responsibility for, and no liability whatsoever with respect to, any payment of
attorneys’ fees and/or expenses (including Taxes) to Plaintiffs’ Counsel, or any
other counsel or Person who receives payment from the Net Settlement Fund. 6.6
The Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, the allocation among Plaintiffs’ Counsel and/or any
other Person who may assert some claim thereto, of any Fee and Expense Award
that the Court may make in the Litigation. 6.7 The Released Persons shall have
no responsibility for, and no liability whatsoever with respect to, any
attorneys’ fees, costs, or expenses (including Taxes) incurred by or on behalf
of any Class Member, whether or not paid from the Escrow Account. - 30 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101032.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 32 of 60 EXECUTION COPY
7. Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination
7.1 The Effective Date of the Settlement shall be conditioned on the occurrence
of all of the following events: (a) the Court has entered the Preliminary
Approval Order directing notice to the Class, as required by ¶3.1 hereof; (b)
the Settlement Amount has been deposited into the Escrow Account; (c) the Court
has entered the Judgment, or a judgment substantially in the form of Exhibit B
attached hereto; (d) the Judgment has become Final, as defined in ¶1.17 hereof;
and (e) the Court has granted final approval of the Derivative Settlement. 7.2
Upon the Effective Date, any and all remaining interest or right of the
Defendants in or to the Settlement Fund, if any, shall be absolutely and forever
extinguished. If the conditions specified in ¶7.1 hereof are not met, then the
Settlement shall be canceled and terminated subject to ¶¶7.4, 7.5 and 7.6 hereof
unless Lead Counsel and counsel for the Defendants mutually agree in writing to
proceed with the Settlement. 7.3 Each of Lead Plaintiff and Defendants shall
have the right to terminate the Settlement and this Stipulation by providing
written notice of their election to do so (“Termination Notice”) to all other
parties hereto within thirty (30) calendar days of: (a) the Court’s refusal to
enter the Preliminary Approval Order; (b) the Court’s refusal to approve the
Settlement; (c) the Court’s refusal to enter the Judgment; (d) the date upon
which the Judgment is reversed or vacated or altered following any appeal taken
therefrom, or is successfully collaterally attacked; (e) the Court’s refusal to
grant final approval of the Derivative Settlement; or (f) the failure of the
Effective Date to occur for any reason. Only VEREIT possesses the right to
terminate the Settlement in the event that valid requests for exclusion from the
Class exceed the criteria set forth in the Supplemental Agreement. For avoidance
of doubt, no order of the Court or modification or reversal on appeal of any
order of - 31 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101033.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 33 of 60 EXECUTION COPY
the Court concerning the Plan of Allocation or the amount of any attorney’s
fees, expenses, and interest awarded by the Court to Lead Counsel or costs and
expenses to Plaintiffs shall operate to terminate or cancel this Stipulation or
constitute grounds for cancellation or termination of the Stipulation. 7.4
Unless otherwise ordered by the Court, in the event this Stipulation is not
approved or this Stipulation or the Settlement is terminated, or canceled, or
the Effective Date otherwise fails to occur for any reason, including, without
limitation, in the event the Judgment is reversed or vacated or altered
following any appeal taken therefrom, within ten (10) business days after
written notification of such event is sent by VEREIT’s Counsel, Grant Thornton’s
Counsel, AR Capital Parties’ Counsel, Block’s Counsel, or Lead Counsel to the
Escrow Agent, the Settlement Fund, less Taxes, Tax Expenses and Notice and
Administration Expenses which have either been disbursed pursuant to ¶¶2.12
and/or 2.14 hereof, or are chargeable to the Settlement Fund pursuant to ¶¶2.12
and/or 2.14 hereof, shall be distributed by the Escrow Agent as follows: 4.7805%
to Grant Thornton; 18.832% to be distributed pursuant to joint instructions by
VEREIT and the AR Capital Parties to be issued consistent with a separate
agreement reached between VEREIT and the AR Capital Parties; 0.4905% to Block;
0.729% to be distributed pursuant to joint instructions by VEREIT and Block to
be issued consistent with a separate agreement reached between VEREIT and Block;
and the remainder distributed to VEREIT. Such distributions shall be made
pursuant to written instructions from (i) Grant Thornton’s Counsel as to the
portion of the Settlement Fund to be distributed to Grant Thornton, (ii) a joint
letter executed by VEREIT’s Counsel and the AR Capital Parties’ Counsel for the
18.832% portion of the Settlement Fund, (iii) Block’s Counsel as to the portion
of the Settlement Fund to be distributed to Block, (iv) a joint letter executed
by VEREIT’s Counsel and Block’s Counsel for the 0.729% portion of the Settlement
Fund, and (v) VEREIT’s Counsel as to all other - 32 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101034.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 34 of 60 EXECUTION COPY
portions of the Settlement Fund. The Escrow Agent or its designee shall apply
for any tax refund owed on the Settlement Amount and pay the proceeds, after
deduction of any fees or expenses incurred in connection with such
application(s) for refund to the same Persons in the same manner as the
Settlement Fund described in this ¶7.4. Such payments shall be pursuant to
written instructions from (i) Grant Thornton’s Counsel as to the portion of the
Settlement Fund to be distributed to Grant Thornton, (ii) a joint letter
executed by VEREIT’s Counsel and the AR Capital Parties’ Counsel for the 18.832%
portion of the Settlement Fund, (iii) Block’s Counsel as to the portion of the
Settlement Fund to be distributed to Block, (iv) a joint letter executed by
VEREIT’s Counsel and Block’s Counsel for the 0.729% portion of the Settlement
Fund, and (v) VEREIT’s Counsel as to all other portions of the Settlement Fund.
7.5 In the event that this Stipulation is not approved or this Stipulation or
the Settlement is terminated, canceled, or the Effective Date otherwise fails to
occur for any reason, the Settling Parties shall be restored to their respective
positions in the Litigation as of August 21, 2019. In such event, the terms and
provisions of the Stipulation, with the exception of ¶¶1.1-1.42, 2.12-2.14,
2.16- 2.17, 6.3-6.4, 7.4-7.6, and 9.6 hereof, shall have no further force and
effect with respect to the Settling Parties and shall not be used in this
Litigation or in any other proceeding for any purpose, and any judgment or order
entered by the Court in accordance with the terms of this Stipulation shall be
treated as vacated, nunc pro tunc. No order of the Court or modification or
reversal on appeal of any order of the Court concerning the Plan of Allocation
or any Fee and Expense Award shall operate to terminate or cancel this
Stipulation or constitute grounds for cancellation or termination of this
Stipulation. 7.6 If the Effective Date does not occur, or if this Stipulation is
terminated pursuant to its terms, neither Plaintiffs nor Plaintiffs’ Counsel
shall have any obligation to repay any amounts disbursed pursuant to ¶¶2.12 or
2.14. In addition, any amounts already incurred pursuant to ¶¶2.12 or 2.14
hereof at the time of such termination or cancellation but which have not been
paid, shall be - 33 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101035.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 35 of 60 EXECUTION COPY
paid by the Escrow Agent in accordance with the terms of this Stipulation prior
to the balance being refunded in accordance with ¶¶2.16 and 7.4 hereof. 8. No
Admission of Wrongdoing 8.1 Neither the Settlement, this Stipulation (whether or
not consummated), including the Exhibits hereto and the Plan of Allocation
contained therein (or any other plan of allocation that may be approved by the
Court), the negotiations leading to the execution of this Stipulation and the
Settlement, nor any proceedings taken pursuant to or in connection with this
Stipulation, and/or approval of the Settlement (including any arguments
proffered in connection therewith): (a) shall be offered or received against any
Defendant as evidence of or construed as or deemed to be evidence of any
presumption, concession, or admission by any Defendant of the truth of any
allegations by Plaintiffs or any Member of the Class or the validity of any
claim that has been or could have been asserted in the Litigation, or the
deficiency of any defense that has been or could have been asserted in the
Litigation or in any other litigation, including, but not limited to, litigation
of the Released Claims, or of any liability, negligence, fault, or wrongdoing of
any kind of any of the Defendants; (b) shall be referred to for any other reason
as against any of the Defendants, in any civil, criminal, or administrative
action or proceeding, other than in such proceedings as may be necessary to
effectuate the provisions of this Stipulation; (c) shall be offered or received
against any Defendant as evidence of a presumption, concession, or admission of
any fault, misrepresentations, or omission with respect to any statement or
written document approved or made by any Defendant, or against Plaintiffs or any
Member of the Class as evidence of any infirmity in the claims of Plaintiffs and
the Class; (d) shall be offered or received against any Defendant as evidence of
a presumption, concession, or admission of any liability, negligence, fault, or
wrongdoing, or in any way referred to for any other reason as against any of the
parties to this Stipulation, in any other civil, criminal, or administrative
action or proceeding; provided, however, that if this Stipulation is - 34 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101036.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 36 of 60 EXECUTION COPY
approved by the Court, Defendants and their Related Parties may refer to it to
effectuate the release granted them hereunder; or (e) shall be construed against
Defendants, Plaintiffs, or the Class as evidence of a presumption, concession,
or admission that the consideration to be given hereunder represents the amount
which could be or would have been recovered after trial or in any proceeding
other than this Settlement. 9. Miscellaneous Provisions 9.1 The Settling
Parties: (a) acknowledge that it is their intent to consummate this agreement;
and (b) agree to cooperate to the extent reasonably necessary to effectuate and
implement all terms and conditions of this Stipulation and to exercise their
best efforts to accomplish the foregoing terms and conditions of this
Stipulation. 9.2 The Settling Parties intend this Settlement to be a final and
complete resolution of all disputes between the Class and the Defendants with
respect to the Litigation. The Settlement shall not be deemed an admission by
any Settling Party as to the merits of any claim or defense. The Judgment will
contain a finding that, during the course of the Litigation, the Settling
Parties and their respective counsel at all times complied with the requirements
of Federal Rule of Civil Procedure 11. The Settling Parties agree that the
Settlement Amount and the other terms of the Settlement were negotiated in good
faith by the Settling Parties, and reflect a settlement that was reached
voluntarily after consultation with competent legal counsel. The Settling
Parties reserve their right to rebut, in a manner that such party determines to
be appropriate, any contention made in any public forum regarding the
Litigation, including that the Litigation was brought or defended in bad faith
or without a reasonable basis. 9.3 Defendants and/or the Released Persons may
file this Stipulation and/or the Judgment from this action in any other action
that may be brought against them in order to support a defense or counterclaim
based on principles of res judicata, collateral estoppel, release, statute of
limitations, statute of repose, good faith settlement, judgment bar or
reduction, or any theory of claim preclusion or issue preclusion or similar
defense or counterclaim, or to effectuate any liability protection under - 35 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101037.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 37 of 60 EXECUTION COPY
any applicable insurance policy. The Settling Parties may file this Stipulation
and/or the Judgment in any action that may be brought to enforce the terms of
this Stipulation and/or the Judgment. All Settling Parties submit to the
jurisdiction of the Court for purposes of implementing and enforcing the
Settlement. 9.4 All agreements made and orders entered during the course of the
Litigation relating to the confidentiality of information shall survive this
Stipulation. 9.5 All of the Exhibits to this Stipulation are material and
integral parts hereof and are fully incorporated herein by this reference. 9.6
This Stipulation, along with its Exhibits, may be amended or modified only by a
written instrument signed by or on behalf of all Settling Parties or their
respective successors-in- interest. 9.7 Other than the Supplemental Agreement,
this Stipulation and the Exhibits attached hereto constitute the entire
agreement between Lead Plaintiff, on the one hand, and Defendants, on the other
hand, as to the subject matter hereof and supersede any prior or contemporaneous
written or oral agreements or understandings between the Lead Plaintiff, on the
one hand, and Defendants, on the other hand. No representations, warranties, or
inducements have been made between the Lead Plaintiff, on the one hand, and
Defendants on the other hand, concerning this Stipulation or its Exhibits, other
than the representations, warranties, and covenants contained and memorialized
in such documents. For the avoidance of doubt, this Stipulation does not modify
the terms or conditions of any agreements between or among Defendants, including
but not limited to the Supplementary Agreements as defined in the stipulation
submitted to the Court contemporaneously herewith in connection with the
Derivative Settlement. 9.8 Except as provided herein, or otherwise agreed to in
writing by the parties hereto, each party shall bear his, her, or its own fees
and costs. - 36 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101038.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 38 of 60 EXECUTION COPY
9.9 Lead Counsel, on behalf of the Class, is expressly authorized by Lead
Plaintiff to take all appropriate action required or permitted to be taken by
the Class pursuant to this Stipulation to effectuate its terms and also is
expressly authorized to enter into any modifications or amendments to this
Stipulation on behalf of the Class which it deems appropriate. 9.10 Each counsel
or other Person executing this Stipulation, its Exhibits, or any related
Settlement document, on behalf of any party hereto hereby warrants that such
Person has the full authority to do so, and that they have the authority to take
appropriate action required or permitted to be taken pursuant to the Stipulation
to effectuate its terms, without requiring additional consent, approval, or
authorization of any other Person, board, entity, tribunal, or other regulatory
or governmental authority. 9.11 This Stipulation may be executed in one or more
counterparts. All executed counterparts and each of them shall be deemed to be
one and the same instrument. A complete set of executed counterparts shall be
filed with the Court. Signatures sent by facsimile or pdf’d via e-mail shall be
deemed originals. 9.12 All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be deemed duly given (i)
when delivered personally to the recipient, (ii) one (1) business day after
being sent to the recipient by UPS overnight courier service (charges prepaid),
or (iii) seven (7) business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below: If to Plaintiffs or to
Lead Counsel: ROBBINS GELLER RUDMAN & DOWD LLP DEBRA J. WYMAN 655 West Broadway,
Suite 1900 San Diego, CA 92101 - 37 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101039.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 39 of 60 EXECUTION COPY
If to VEREIT or to VEREIT’s Counsel: MILBANK LLP JED M. SCHWARTZ 55 Hudson Yards
New York, NY 10001 If to Grant Thornton’s Counsel: SIDLEY AUSTIN LLP BRUCE R.
BRAUN One South Dearborn Chicago, IL 60603 bbraun@sidley.com If to AR Capital
Parties’ Counsel: PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP AUDRA J. SOLOWAY
1285 Avenue of the Americas New York, NY 10019 KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C. REID M. FIGEL 1615 M Street, NW, Suite 400 Washington, DC
20036 If to Block’s Counsel: STEPTOE & JOHNSON LLP MICHAEL C. MILLER 1114 Avenue
of the Americas New York, NY 10036 9.13 This Stipulation shall be binding upon,
and inure to the benefit of, the successors and assigns of the Settling Parties.
9.14 The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of this Stipulation, and all Settling Parties submit to
the jurisdiction of the Court for - 38 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101040.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 40 of 60 EXECUTION COPY
purposes of implementing and enforcing the Settlement embodied in this
Stipulation and matters related to the Settlement. 9.15 The waiver by one
Settling Party of any breach of this Stipulation by any other party shall not be
deemed a waiver by any other Settling Party or a waiver of any other prior or
subsequent breach of this Stipulation. 9.16 Pending approval of the Court of
this Stipulation and its Exhibits, all non-settlement- related proceedings in
this Litigation shall be stayed and all Members of the Class shall be barred and
enjoined from prosecuting any of the Released Claims against any of the Released
Persons. 9.17 This Stipulation and its Exhibits shall be considered to have been
negotiated, executed and delivered, and to be wholly performed, in the State of
New York and the rights and obligations of the parties to the Stipulation shall
be construed and enforced in accordance with, and governed by, the internal,
substantive laws of New York without giving effect to its choice-of-law
principles, except to the extent that federal law requires that federal law
govern. 9.18 The headings herein are used for the purpose of convenience only
and are not meant to have legal effect. 9.19 This Stipulation shall not be
construed more strictly against one party than another merely by virtue of the
fact that it, or any part of it, may have been prepared by counsel for one of
the Settling Parties, it being recognized that it is the result of arm’s-length
negotiations between the Settling Parties and the Settling Parties have
contributed substantially and materially to the preparation of this Stipulation.
9.20 Nothing in the Stipulation, or the negotiations relating thereto, is
intended to or shall be deemed to constitute a waiver of any applicable
privilege or immunity, including, without limitation, attorney-client privilege,
joint defense privilege, or work product protection. - 39 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101041.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 41 of 60 EXECUTION COPY
9.21 Unless otherwise provided, the Settling Parties may agree to reasonable
extensions of time to carry out any of the provisions of this Stipulation
without further order of the Court. IN WITNESS WHEREOF, the parties hereto have
caused the Stipulation to be executed, by their duly authorized attorneys, dated
September 30, 2019. - 40 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101042.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 42 of 60 EXECUTION COPY
ROBBINS GELLER RUDMAN &DOWDLLP DARREN J. ROBBINS MICHAEL J. DOWD JONAH H.
GOLDSTEIN DEBRA J. WYMAN JESSICAv T.l SHINNEFIELD -- - DEBRA J. WYMAN 655 West
Broadway, Suite 1900 San Diego, CA 92101-8498 Telephone: 619/231-1058
619/231-7423 (fax) darrenr@rgrdlaw.com miked@rgrdlaw.com jonahg@rgrdlaw.com
debraw@rgrdlaw.com jshinnefield@rgrdlaw.com ROBBINS GELLER RUDMAN &DOWDLLP
SAMUEL H. RUDMAN ROBERT M. ROTHMAN 58 South Service Road, Suite 200 Melville, NY
11747 Telephone: 631/367-7100 631/367-1173 (fax) srudman@rgrdlaw.com
rrothman@rgrdlaw.com Lead Counsel for Lead Plaintiff and the Class MILBANKLLP
SCOTT A. EDELMAN ANTONIA M. APPS JED M. SCHWARTZ JONATHAN OHRING ~M~ - 41 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101043.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 43 of 60 EXECUTION COPY
55 Hudson Yards New York, NY 10001-2163 Telephone: 212/530-5000 MILBANKLLP JERRY
L. MARKS 2029 Century Park East 33rd Floor Los Angeles, CA US 90067-3019
Attorneys for Defendants American Realty Capital Properties, Inc. (n/k/a VEREIT,
Inc.) and ARC Properties Operating Partnership, L.P. (n/k/a VEREIT Operating
Partnership, L.P.) MORRIS, MANNING & MARTIN, LLP KELLOGG, HANSEN, TODD, FIGEL &
JOHN P. MacNAUGHTON FREDERICK, P.L.L.C. REID M. FIGEL REBECCA A. BEYNON ANDREW
E. GOLDSMITH BRADLEY E. OPPENHEIMER JOHN P. MacNAUGHTON REID M. FIGEL 1600
Atlanta Financial Center 1615 M Street, NW, Suite 400 3343 Peachtree Road, NE
Washington, DC 20036 Atlanta, GA 30326 Telephone: 202/326-7900 Telephone:
404/504-7689 BECKER, GLYNN, MUFFL Y, CHASSIN & ROSINSKI LLP 299 Park Avenue New
York, NY 10171 Telephone: 212/888-3033 Attorneys for Defendant Scott P. Sealy,
Attorneys for Defendants AR Capital, LLC, ARC Sr. Properties Advisors, LLC,
Edward M. Weil, Peter M. Budko, Brian D. Jones, William M. Kahane, and Scott J.
Bowman - 42 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101044.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 44 of 60 EXECUTION COPY
55 Hudson Yards New York, NY 10001-2163 Telephone: 212/530-5000 MILBANKLLP JERRY
L. MARKS 2029 Century Park East 33rd Floor Los Angeles, CA US 90067-3019
Attorneys for Defendants American Realty Capital Properties, Inc. (n/k/a VEREIT,
Inc.) and ARC Properties Operating Partnership, L.P. (n/k/a VEREIT Operating
Partnership, L.P.) MORRIS, MANNING & MARTIN, LLP KELLOGG, HANSEN, TODD, FIGEL &
JOHN P. MacNAUGHTON FREDERICK, P.L.L.C. REID M. FIGEL REBECCA A. BEYNON ANDREW
E. GOLDSMITH BRADLEY E. OPPENHEIMER JOHN P. MacNAUGHTON ~M.FIGEL 1600 Atlanta
Financial Center 1615 M Street, NW, Suite 400 3343 Peachtree Road, NE
Washington, DC 20036 Atlanta, GA 30326 Telephone: 202/326-7900 Telephone:
404/504-7689 BECKER, GLYNN, MUFFLY, CHASSIN & HOSINSKI LLP 299 Park A venue
NewYork,NY 10171 Telephone: 212/888-3033 Attorneys for Defendant Scott P. Sealy,
Attorneys for Defendants AR Capital, LLC, ARC Sr. Properties Advisors, LLC,
Edward M. Weil, Peter M. Budko, Brian D. Jones, William M. Kahane, and Scott J.
Bowman - 42-



--------------------------------------------------------------------------------



 
[vereit9302019-ex101045.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 45 of 60 EXECUTION COPY
SHEARMAN & STERLING LLP STEPTOE & JOHNSON LLP ADAMS. HAKKI MICHAEL C. MILLER
DANIEL C. LEWIS MICHAEL G. SCAVELLI H. MIRIAM FARBER 11J,C.L 1:n. ))ANIEL C.
LEWIS MICHAEL C. MILLER 599 Lexington Avenue 1114 A venue of the Americas New
York, NY 10022 New York, NY 10036 Telephone: 212/848-4000 Telephone:
212/506-3900 Attorneys for Third-Party Underwriter Attorneys for Defendant Brian
S. Block Defendants WEIL, GOTSHAL & MANGES LLP KIRKLAND & ELLIS LLP CHRISTOPHER
L. GARCIA JAMES P. GILLESPIE RICHARD W. SLACK BETH MUELLER EVERT J. CHRISTENSEN,
JR. ADAM BOOKMAN RAQUEL KELLERT CHRISTOPHER L. GARCIA JAMES P. GILLESPIE 767
Fifth Avenue 1301 Pennsylvania Avenue, NW New York, NY 10153 Washington, DC
20004 Telephone: 212/310-8000 Telephone: 202/389-5000 Attorneys for Defendants
Thomas A. Attorneys for Defendant David S. Kay Andruskevich, Bruce D. Frank,
Leslie D. Michelson, Edward G. Rendell and William G. Stanley ZUCKERMAN SPAEDER
LLP PETRILLO KLEIN & BOXER LLP ADAM L. FOTIADES GUY PETRILLO DANIEL Z. GOLDMAN
ADAM L. FOTIADES GUY PETRILLO 1800 M Street, NW, Suite 1000 655 Third Avenue,
22nd Floor Washington, DC 2003 6 NewYork,NY 10017 Telephone: 202/778-1800
Telephone: 212/370-0330 - 43 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101046.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 46 of 60 EXECUTION COPY
SHEARMAN & STERLING LLP STEPTOE & JOHNSON LLP ADAM S. HAKKI MICHAEL C. MILLER
DANIEL C. LEWIS MICHAEL G. SCAVELLI H. MIRIAM FARBER DANIEL C. LEWIS MICHAEL C.
MILLER 599 Lexington Avenue 1114 A venue of the Americas New York, NY 10022 New
York, NY 10036 Telephone: 212/848-4000 Telephone: 212/506-3900 Attorneys for
Third-Party Underwriter Attorneys for Defendant Brian S. Block Defendants WEIL,
GOTSHAL & MANGES LLP KIRKLAND & ELLIS LLP CHRISTOPHER L. GARCIA JAMES P.
GILLESPIE RICHARD W. SLACK BETH MUELLER EVERT J. CHRISTENSEN, JR. ADAM BOOKMAN
RAQUEL KELLERT CHRISTOPHER L. GARCIA JAMES P. GILLESPIE 767 Fifth Avenue 1301
Pennsylvania Avenue, NW New York, NY 10153 Washington, DC 20004 Telephone:
212/310-8000 Telephone: 202/389-5000 Attorneys for Defendants Thomas A.
Attorneys for Defendant David S. Kay Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and William G. Stanley - 43 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101047.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 47 of 60 EXECUTION COPY
SHEARMAN & STERLING LLP STEPTOE & JOHNSON LLP ADAM S. HAKKI MICHAEL C. MILLER
DANIEL C. LEWIS MICHAEL G. SCAVELLI H. MIRIAM FARBER DANIEL C. LEWIS MICHAEL C.
MILLER 599 Lexington Avenue 1114 A venue of the Americas New York, NY 10022 New
York, NY 10036 Telephone: 212/848-4000 Telephone: 212/506-3900 Attorneys for
Third-Party Underwriter Attorneys for Defendant Brian S. Block Defendants WEIL,
GOTSHAL & MANGES LLP KIRKLAND & ELLIS LLP CHRISTOPHER L. GARCIA JAMES P.
GILLESPIE RICHARD W. SLACK BETH MUELLER EVERT J. CHRISTENSEN, JR. ADAM BOOKMAN
RAQUEL KELLERT fkr:: CHRISTOPHER L. GARCIA JAMES P. GILLESPIE 767 Fifth Avenue
1301 Pennsylvania Avenue, NW New York, NY 10153 Washington, DC 20004 Telephone:
212/310-8000 Telephone: 202/389-5000 Attorneys for Defendants Thomas A.
Attorneys for Defendant David S. Kay Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and William G. Stanley ZUCKERMANSPAEDERLLP PETRILLO
KLEIN & BOXER LLP ADAM L. FOTIADES GUY PETRILLO DANIEL Z. GOLDMAN ADAM L.
FOTIADES GUY PETRILLO 1800 M Street, NW, Suite 1000 655 Third A venue, 22nd
Floor Washington, DC 20036 New York, NY 10017 Telephone: 202/778-1800 Telephone:
212/370-0330 - 43 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101048.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 48 of 60 EXECUTION COPY
SHEARMAN & STERLING LLP STEPTOE & JOHNSON LLP ADAMS. HAKKI MICHAEL C. MILLER
DANIEL C. LEWIS MICHAEL G. SCAVELLI H. MIRIAM FARB ER DANIEL C. LEWIS MICHAEL C.
MILLER 599 Lexington Avenue l 114·Avenue of the Americas New York, NY I 0022 New
York, NY 10036 Telephone: 212/848-4000 Telephone: 212/506-3900 Attorneys for
Third-Party Underwriter Attorneys for Defendant Brian S. Block Defendants WEIL,
GOTSHAL & MANGES LLP KIRKLAND & ELLIS LLP CHRISTOPHER L. GARCIA JAMES P.
GILLESPIE RICHARD W. SLACK BETH MUELLER EVERT J. CHRISTENSEN, JR. ADAM BOOKMAN
RAQUEL KELLERT CHRISTOPHER L. GARCIA 767 Fifth Avenue . Pennsylvania Avenue, NW
New York, NY 10153 Washington, DC 20004 Telephone: 212/310-8000 Telephone:
202/389-5000 Attorneys for Defendants Thomas A. Attorneys for Defendant David S.
Kay Andruskevich, Bruce D. Frank, Leslie D. Michelson, Edward G. Rendell and
William G. Stanley ZUCKERMAN SPAEDER LLP PETRILLO KLEIN & BOXER LLP ADAM L.
FOTJADES GUY PETRILLO DANIEL Z. GOLDMAN ADAM L. FOTJADES GUY PETRILLO 1800 M
Street, NW, Suite l 000 655 Third Avenue, 22nd Floor Washington, DC 20036 New
York, NY 10017 Telephone: 202/778-1800 Telephone: 212/3 70-0330 - 43 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101049.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 49 of 60 EXECUTION COPY
SHEARMAN & STERLING LLP STEPTOE &, JOHNSON LLP ADAMS. HAKKI MICHAEL C. MILLER
DANIEL C. LEWIS MICHAEL G. SCA VELLI H. MIRIAM FARBER DANIEL C. LEWJS MICHAEL C.
MILLER 599 Lexington Avenue 1114 Avenue of the Americas New York, NY 10022 New
York, NY 10036 Telephone: 212/848-4000 Telephone: 212/506-3900 Attorneys for
Third-Party Underwriter Attorneys for Defendant Brian S. Block Defendants WEIL,
GOTSHAL & MANGES LLP KIRKLAND & ELLIS LLP CHRISTOPHER L. GARCIA JAMES P.
GILLESPIE RICHARD W. SLACK BETH MUELLER EVERT J. CHRISTENSEN, JR. ADAM BOOKMAN
RAQUEL KELLERT CHRISTOPHER L. GARCIA JAMES P. GILLESPIE 767 Fifth Avenue 1301
Pennsylvania Avenue, NW New York, NY 10153 Washington, DC 20004 Telephone:
212/310-8000 Telephone: 202/389-5000 Attorneys for Defendants Thomas A.
Attorneys for Defendant David S. Kay Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and William G. Stanley ZUCKERMANSPAEDERLLP PETRILLO
KLEIN & BOXER LLP ADAM L. FOTIADES GUY PETRILLO DANIEL Z. GOLDMAN GUY PETRILLO
1800 M Street, NW, Suite 1000 655 Third Avenue, 22nd Floor Washington, DC 20036
New York, NY 10017 Telephone: 202/778-1800 Telephone: 212/370-0330 - 43 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101050.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 50 of 60 EXECUTION COPY
SHEARMAN & STERLING LLP STEPTOE & JOHNSON LLP ADAM S. HAKKI MICHAEL C. MILLER
DANIEL C. LEWIS MICHAEL G. SCA VELLI H. MIRIAM FARBER DANIEL C. LEWIS MICHAEL C.
MILLER 599 Lexington Avenue 1114 Avenue of the Americas New York, NY 10022 New
York, NY 10036 Telephone: 212/848-4000 Telephone: 212/506-3900 Attorneys for
Third-Party Underwriter Attorneys for Defendant Brian S. Block Defendants WEIL,
GOTSHAL & MANGES LLP KIRKLAND & ELLIS LLP CHRISTOPHER L. GARCIA JAMES P.
GILLESPIE I I RICHARD W. SLACK BETH MUELLER EVERT J. CHRISTENSEN, JR. ADAM
BOOKMAN RAQUEL KELLERT CHRISTOPHER L. GARCIA JAMES P. GILLESPIE 767 Fifth Avenue
1301 Pennsylvania Avenue, NW New York, NY 10153 Washington, DC 20004 Telephone:
212/310-8000 Telephone: 202/389-5000 Attorneys for Defendants Thomas A.
Attorneys for Defendant David S. Kay Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and William G. Stanley ZUCKERMAN SPAEDER LLP
PETRILLO KLEIN & BOXER LLP ADAM L. FOTIADES GUY PETRILLO DANIEL Z. GOLDMAN ADAM
L. FOTIADES ' GUY PETRILLO 1800 M Street, NW, Suite 1000 655 Third Avenue, 22nd
Floor Washington, DC 20036 New York, NY 10017 Telephone: 202/778-1800 Telephone:
212/370-0330 - 43 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101051.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 51 of 60 EXECUTION COPY
Daniel P. Moylan 100 East Pratt Street, Suite 2440 Baltimore, MD 21202-1031
Telephone: 410/332-0444 Attorneys for Defendant Lisa P. Attorneys for Defendant
Lisa Beeson McAlister WINGET, SPADAFORA PAUL, WEISS, RIFKIND, WHARTON &
SCHWARTZBERG LLP & GARRISON LLP LUIGI SPADAFORA THEODORE V. WELLS, JR. MATTHEW
TRACY DANIEL J. KRAMER LORIN L. REISNER AUDRAJ. SOLOWAY CHRISTOPHER L. FILBURN
MATTHEW TRACY CHRISTOPHER L. FILBURN 45 Broadway, 19th Floor 1285 Avenue of the
Americas New York, NY 10003 New York, NY 10019 Telephone: 212/221-6900
Telephone: 212/373-3000 Attorneys for Defendant Realty Capital Attorneys for
Defendant Nicholas S. Schorsch Securities, LLC SIDLEY AUSTIN LLP BRUCE R. BRAUN
MELANIE E. WALKER KENDRA L. STEAD BRUCE R. BRAUN One South Dearborn Chicago, IL
60603 Telephone: 312/853-7000 SIDLEY AUSTIN LLP GARYF. BENDINGER 787 Seventh
Avenue New York, NY 10019 Telephone: 212/839-5300 Attorneys for Defendant Grant
Thornton, LLP - 44-



--------------------------------------------------------------------------------



 
[vereit9302019-ex101052.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 52 of 60 EXECUTION COPY
Daniel P. Moylan 100 East Pratt Street, Suite 2440 Baltimore, MD 21202-10:31
Telephone: 410/332w0444 Attorneys for Defendant Lisa P. Attorneys for Defendant
Lisa Beeson McAlister WINGET, SPADAFORA PAUL, WEISS, RIFKIND, WHARTON & SCHW
ARTZBERO LLP &. GARRISON LLP LUIGI SPADAFORA THEODORE V. WELLS, JR. MATTHEW
TRACY DANIEL 1. KRAMER LORIN L. REISNER AUDRA J. SOLOWAY CHRISTOPHER L. FILBURN
MATTHEW TRACY CHRISTOPHER L. FILBURN 45 Broadway, 19th Floor 1285 Avenue of the
Americas New York, NY 10003 New York, NY 10019 Telephone: 212/221-6900
Telephone: 212/373-3000 Attorneys for Defendant Realty Capital Attorneys for
Defendant Nicholas S. Schorsch Securitiea. LLC SIDLEY AUSTIN LLP BRUC:E il,
BRAUN MELANIE E. WALKER KENDRA L. STEAD BRUCE R. BRAUN One South Dearborn
Chicaso, a 60603 Telephone: 312/853-7000 SIDLEY AUSTIN LLP OARY F. BENDING'ER
787 Seventh Avenue New York, NY 10019 Telephone: 212/SJ9-5300 Attorneys for
Defendant Grant Thornton, LLP • 44 •



--------------------------------------------------------------------------------



 
[vereit9302019-ex101053.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 53 of 60 EXECUTION COPY
Daniel P. Moylan 100 East Pratt Street, Suite 2440 Baltimore, MD 21202-1031
Telephone: 410/332-0444 Attorneys for Defendant Lisa P. Attorneys for Defendant
Lisa Beeson McAlister WINGET, SPADAFORA PAUL, WEISS, RIFKIND, WHARTON &
SCHWARTZBERG LLP & GARRISON LLP LUIGI SPADAFORA THEODORE V. WELLS, JR. MATTHEW
TRACY DANIEL J. KRAMER LORIN L. REISNER AUDRA J. SOLOWAY CHRISTOPHER L. FILBURN
MATTHEW TRACY CHRISTOPHER L. FILBURN 45 Broadway, 19th Floor 1285 Avenue of the
Americas New York, NY 10003 New York, NY 10019 Telephone: 212/221-6900
Telephone: 212/373-3000 Attorneys for Defendant Realty Capital Attorneys for
Defendant Nicholas S. Schorsch Securities, LLC SIDLEY AUSTIN LLP BRUCE R. BRAUN
MELANIE E. WALKER KENDRA L. STEAD ~e. ~,Jlt.."< BRUCE R. BRAUN One South
Dearborn Chicago, IL 60603 Telephone: 312/853-7000 SIDLEY AUSTIN LLP GARYF.
BENDINGER 787 Seventh A venue New York, NY 10019 Telephone: 212/839-5300
Attorneys for Defendant Grant Thornton, LLP - 44 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101054.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 54 of 60 CERTIFICATE OF
SERVICE I hereby certify under penalty of perjury that on September 30, 2019, I
authorized the electronic filing of the foregoing with the Clerk of the Court
using the CM/ECF system which will send notification of such filing to the
e-mail addresses on the attached Electronic Mail Notice List, and I hereby
certify that I caused the mailing of the foregoing via the United States Postal
Service to the non-CM/ECF participants indicated on the attached Manual Notice
List. s/ Debra J. Wyman DEBRA J. WYMAN ROBBINS GELLER RUDMAN & DOWD LLP 655 West
Broadway, Suite 1900 San Diego, CA 92101-8498 Telephone: 619/231-1058
619/231-7423 (fax) E-mail: debraw@rgrdlaw.com



--------------------------------------------------------------------------------



 
[vereit9302019-ex101055.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 55 of 60 Mailing
Information for a Case 1:15-mc-00040-AKH In re American Realty Capital
Properties, Inc. Litigation Electronic Mail Notice List The following are those
who are currently on the list to receive e-mail notices for this case. Jeffrey
Simon Abraham jabraham@aftlaw.com Robin L. Alperstein
ralperstein@beckerglynn.com,esteckhan@beckerglynn.com,hhill@beckerglynn.com
Antonia Marie Apps
aapps@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com Adam M. Apton
aapton@zlk.com Karim Basaria kbasaria@sidley.com Khristoph Becker
kbecker@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com Gary
Frederick Bendinger
gbendinger@sidley.com,nyefiling@sidley.com,gary-bendinger-4030@ecf.pacerpro.com
Stanley D Bernstein
bernstein@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com Rebecca A. Beynon
rbeynon@kellogghansen.com Brian Roger Blais
brian.blais@usdoj.gov,usanys.ecf@usdoj.gov,CaseView.ECF@usdoj.gov Jeffrey Craig
Block
jeff@blockesq.com,jason@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com
Kristen Leigh Bokhan kristen.bokhan@kirkland.com Adam Jerrod Bookman
adam.bookman@weil.com,adam-bookman-4279@ecf.pacerpro.com Bruce Roger Braun
bbraun@sidley.com,nyefiling@sidley.com,efilingnotice@sidley.com,catherine.stewart@sidley.com,kbasaria@sidley.com,ntygesso@sidley.com,nconrad@sidley.com,b
braun-9612@ecf.pacerpro.com Kristina Anne Bunting
kbunting@paulweiss.com,mao_fednational@paulweiss.com Jennifer Nunez Caringal
jcaringal@rgrdlaw.com,SCaesar@rgrdlaw.com,5233378420@filings.docketbird.com,kmccormack@rgrdlaw.com,lmix@rgrdlaw.com
Alexandra Rebecca Clark aclark@pkbllp.com Neil Harris Conrad
nconrad@sidley.com,efilingnotice@sidley.com,neil-conrad-4222@ecf.pacerpro.com
Patrick Joseph Coughlin
patc@rgrdlaw.com,smiller@rgrdlaw.com,e_file_sd@rgrdlaw.com Jason Robert
D'Agnenica jasondag@ssbny.com Glen DeValerio
gdevalerio@bermandevalerio.com,bdentremont@bermandevalerio.com,ecf@bermandevalerio.com,bmccarthy@bermandevalerio.com
Bruce Whitney Dona bruce.dona@ksfcounsel.com Michael Joseph Dowd
miked@rgrdlaw.com,debg@rgrdlaw.com,e_file_sd@rgrdlaw.com,tome@rgrdlaw.com Daniel
S. Drosman
ddrosman@rgrdlaw.com,E_File_SD@rgrdlaw.com,tholindrake@rgrdlaw.com,5593753420@filings.docketbird.com
H. Miriam Farber
mfarber@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,miriam-farber-
7421@ecf.pacerpro.com,manattyoffice@shearman.com



--------------------------------------------------------------------------------



 
[vereit9302019-ex101056.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 56 of 60 Meagan Alicia
Farmer mfarmer@gardylaw.com Reid Mason Figel
rfigel@kellogghansen.com,fli@kellogghansen.com,cparra@kellogghansen.com
Christopher Lee Filburn cfilburn@paulweiss.com,mao_fednational@paulweiss.com
Robert Craig Finkel
rfinkel@wolfpopper.com,cdunleavy@wolfpopper.com,mgianfagna@wolfpopper.com Jason
A. Forge
jforge@rgrdlaw.com,2249257420@filings.docketbird.com,tholindrake@rgrdlaw.com,e_file_SD@rgrdlaw.com
Adam Fotiades afotiades@zuckerman.com Molly Bruder Fox mbfox@steptoe.com
Christopher Louis Garcia
christopher.garcia@weil.com,mco.ecf@weil.com,evert.christensen@weil.com,christopher-garcia-1339@ecf.pacerpro.com,nymao@ecf.pacerpro.com
James Philip Gillespie
jgillespie@kirkland.com,kevin.mccarthy@kirkland.com,kenymanagingclerk@kirkland.com
Daniel Zachary Goldman dgoldman@pkbllp.com Andrew Edward Goldsmith
agoldsmith@kellogghansen.com,ecfnotices@kellogghansen.com,ggoldfeder@kellogghansen.com,ecf-2ff5a29c9f5d@ecf.pacerpro.com
Jonah H. Goldstein jonahg@rgrdlaw.com Douglas W. Greene
dgreene@bakerlaw.com,agougisha@bakerlaw.com,bhlitdocket@bakerlaw.com Theresa
Hsin-Yi Gue tgue@pkbllp.com John Gueli
jgueli@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com,john-gueli-5051@ecf.pacerpro.com
Adam Selim Hakki
ahakki@shearman.com,managing-attorney-5081@ecf.pacerpro.com,Courtalert@shearman.com,manattyoffice@shearman.com,adam-hakki-1816@ecf.pacerpro.com
John Louis Hardiman
hardimanj@sullcrom.com,john-hardiman-9552@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com
David Charles Harrison dharrison@lowey.com Barbara J. Hart bhart@lowey.com
Steven P. Harte steven@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com
James Ormerod Heyworth , V
jheyworth@sidley.com,nyefiling@sidley.com,james-heyworth-0340@ecf.pacerpro.com
William Scott Holleman holleman@bespc.com,ecf@bespc.com Geoffrey Coyle Jarvis
gjarvis@ktmc.com,9343632420@filings.docketbird.com,mswift@ktmc.com Frank James
Johnson frankj@johnsonandweaver.com,paralegal@johnsonandweaver.com Rebecca M
Katz
rkatz@katzlawnewyork.com,disaacson@motleyrice.com,dabel@motleyrice.com,lkorenblit@motleyrice.com,kweil@motleyrice.com
Christopher J. Keller
ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,ElectronicCaseFiling@labaton.com
Michael Anthony Keough
mkeough@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com Phillip C. Kim
pkim@rosenlegal.com



--------------------------------------------------------------------------------



 
[vereit9302019-ex101057.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 57 of 60 Robert Klipper
rklipper@kellogghansen.com,jmarine@kellogghansen.com Lawrence Paul Kolker
kolker@whafh.com Alexia Dorothea Korberg
akorberg@paulweiss.com,mao_fednational@paulweiss.com Daniel Jonathan Kramer
dkramer@paulweiss.com,mao_fednational@paulweiss.com Larry Howard Krantz
lkrantz@krantzberman.com Eric Albin Larson elarson@mmmlaw.com,eeckard@mmmlaw.com
Angel P. Lau
alau@rgrdlaw.com,8467512420@filings.docketbird.com,tdevries@rgrdlaw.com Grace
Jheeyoung Lee
grace.lee@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,grace-lee-
3889@ecf.pacerpro.com,manattyoffice@shearman.com,mariusz.jedrzejewski@shearman.com
Justin David Lerer jlerer@paulweiss.com,mao_fednational@paulweiss.com Michelle
Lynn Levin
mlevin@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com Daniel
Craig Lewis
daniel.lewis@shearman.com,managing-attorney-5081@ecf.pacerpro.com,daniel-lewis-
6070@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com Jeremy
Alan Lieberman
jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com
Neil Robert Lieberman
nlieberman@hsgllp.com,crodriguez@hsgllp.com,Managingclerk@hsgllp.com Howard
Theodore Longman tsvi@aol.com,hlongman@ssbny.com Morgan Paige Lucas
mlucas@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com John Phillip
MacNaughton jpm@mmmlaw.com,wew@mmmlaw.com,elarson@mmmlaw.com Michael David
Margulies mmargulies@carltonfields.com Jerry Lee Marks jmarks@milbank.com Rita
Kathleen Maxwell rita.maxwell@bracewelllaw.com,mco@bracewelllaw.com Francis Paul
McConville
fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com
Glen Garrett McGorty gmcgorty@crowell.com Donald Alan Migliori
dmigliori@motleyrice.com,kdotson@motleyrice.com Michael Campion Miller
mmiller@steptoe.com,spu@steptoe.com,ocorn@Steptoe.com,ehartman@steptoe.com Mark
Tamerlane Millkey
mmillkey@rgrdlaw.com,e_file_ny@rgrdlaw.com,1781895420@filings.docketbird.com
Erin Jennifer Morgan ejmorgan@paulweiss.com,mao_fednational@paulweiss.com
Christopher F. Moriarty cmoriarty@motleyrice.com,sturman@sturman.ch Daniel P.
Moylan dmoylan@zuckerman.com,jlinton@zuckerman.com,cvandergriff@zuckerman.com



--------------------------------------------------------------------------------



 
[vereit9302019-ex101058.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 58 of 60 Beth Mueller
beth.mueller@kirkland.com,lroberts@kirkland.com,kenymanagingclerk@kirkland.com
Mark Francis Murphy mmurphy@steptoe.com Sean Michael Nadel
snadel@kellogghansen.com William H. Narwold
bnarwold@motleyrice.com,glevin@motleyrice.com,lmclaughlin@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com
Shawn Patrick Naunton snaunton@zuckerman.com,lgehlbach@zuckerman.com Gregory
Mark Nespole gnespole@zlk.com,jtash@zlk.com Ivy T. Ngo
ingo@rgrdlaw.com,e_file_sd@rgrdlaw.com Jonathan Ohring
johring@milbank.com,DMarcou@milbank.com,mprostko@milbank.com,TQuinn@milbank.com,JKammerman@milbank.com,milbank@ecf.courtdrive.com,jon-
ohring-
4945@ecf.pacerpro.com,dhooks1@milbank.com,klandis@milbank.com,AutoDocketECF@milbank.com,ggreen@milbank.com,MGrier@milbank.com,molsson@milb
Bradley E Oppenheimer
boppenheimer@kellogghansen.com,ecf-780f0d54d6a1@ecf.pacerpro.com,ggoldfeder@kellogghansen.com
Guy Petrillo gpetrillo@pkbllp.com Ashley M. Price
APrice@rgrdlaw.com,e_file_sd@rgrdlaw.com,9561670420@filings.docketbird.com,lmix@rgrdlaw.com
Kingdar Prussien kprussien@milbank.com Arlen Pyenson apyenson@crowell.com Fei-Lu
Qian fqian@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com Leah
Margaret Quadrino lquadrino@steptoe.com,pparker@steptoe.com Daniel Brett Rehns
drehns@hrsclaw.com,efilings@hrsclaw.com Kenneth Mark Rehns
krehns@saxenawhite.com,krehns@cohenmilstein.com,e-file@saxenawhite.com,cwallace@saxenawhite.com
Julie Goldsmith Reiser jreiser@cohenmilstein.com Lorin L. Reisner
LReisner@paulweiss.com,mao_fednational@paulweiss.com Joseph F. Rice
jrice@motleyrice.com Ann Kimmel Ritter
aritter@motleyrice.com,glevin@motleyrice.com,kweil@motleyrice.com Darren J.
Robbins e_file_sd@rgrdlaw.com,jcaringal@rgrdlaw.com Lara Elizabeth Romansic
lromansic@steptoe.com Laurence Matthew Rosen lrosen@rosenlegal.com David Avi
Rosenfeld
drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com
Robert M. Rothman
rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,9858910420@filings.docketbird.com,e_file_sd@rgrdlaw.com
Samuel Howard Rudman
srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com



--------------------------------------------------------------------------------



 
[vereit9302019-ex101059.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 59 of 60 Peter George
Safirstein psafirstein@safirsteinmetcalf.com,sfeerick@safirsteinmetcalf.com
Michael Gerard Scavelli
mscavelli@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com Jed
Mastren Schwartz
jschwartz@milbank.com,jed-schwartz-8050@ecf.pacerpro.com,milbank@ecf.courtdrive.com,ggreen@milbank.com,AutoDocketECF@milbank.com
Kevin S. Sciarani
ksciarani@rgrdlaw.com,3827167420@filings.docketbird.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com
Joseph R. Seidman seidman@bernlieb.com Jonathan Lucas Shapiro
jshapiro@kasowitz.com,courtnotices@kasowitz.com,autodocket@kasowitz.com Jessica
T. Shinnefield
jshinnefield@rgrdlaw.com,4243953420@filings.docketbird.com,landracchio@rgrdlaw.com
Thomas Michael Skelton tskelton@lowey.com Richard William Slack
richard.slack@weil.com,mco.ecf@weil.com,richard-slack-
7880@ecf.pacerpro.com,adam.bookman@weil.com,Patrick.Branson@weil.com,nymao@ecf.pacerpro.com,evert.christensen@weil.com,Raquel.Kellert@weil.com
Patrick Kevin Slyne pkslyne@ssbny.com Patrick C Smith psmith@dehay.com Audra Jan
Soloway asoloway@paulweiss.com,mao_fednational@paulweiss.com Luigi Spadafora
spadafora.l@wssllp.com Kendra L Stead
kstead@sidley.com,efilingnotice@sidley.com,tcollier@sidley.com,jdent@sidley.com,kendra-stead-0480@ecf.pacerpro.com
Michael Howard Steinberg
steinbergm@sullcrom.com,michael-h-steinberg-5026@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com
Christopher D. Stewart
cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com Elizabeth Johnson
Stewart
elizabeth.stewart@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,elizabeth-stewart-
0821@ecf.pacerpro.com,manattyoffice@shearman.com Ellen Anne Gusikoff Stewart
elleng@rgrdlaw.com Daniel Ben Tehrani
Daniel.Tehrani@usdoj.gov,CaseView.ECF@usdoj.gov Steven Jeffrey Toll
stoll@cohenmilstein.com,efilings@cohenmilstein.com Matthew Tracy
tracy.m@wssllp.com Nicholas Tygesson ntygesso@sidley.com Anil Karim Vassanji
avassanji@fklaw.com Melanie Elizabeth Walker
mewalker@sidley.com,melanie-walker-7174@ecf.pacerpro.com,efilingnotice@sidley.com
Reid Weingarten rweingarten@steptoe.com Joseph Harry Weiss
jweiss@weisslawllp.com,infony@weisslawllp.com,joshua-rubin-1257@ecf.pacerpro.com,exec@weisslawllp.com
Theodore Von Wells , Jr twells@paulweiss.com,mao_fednational@paulweiss.com



--------------------------------------------------------------------------------



 
[vereit9302019-ex101060.jpg]
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 60 of 60 Collin White
cwhite@kellogghansen.com Regis C. Worley , Jr rworley@rgrdlaw.com Debra J. Wyman
debraw@rgrdlaw.com,e_file_sd@rgrdlaw.com,9404133420@filings.docketbird.com,scaesar@rgrdlaw.com
Genevieve Graeme York-Erwin gyorkerwin@bakerlaw.com Manual Notice List The
following is the list of attorneys who are not on the list to receive e-mail
notices for this case (who therefore require manual noticing). You may wish to
use your mouse to select and copy this list into your word processing program in
order to create notices or labels for these recipients. ”ƒ’‹–ƒŽ ,
™‹‰Š–Š‹ŽŽ‹’‘•–™‹…
Zuckerman Spaeder, LLP 1800 M Street, N.W., Ste. 1000 Washington, DC 20036-5802
…‘––Ž‡šƒ†‡”†‡Žƒ
Milbank LLP 55 Hudson Yards New York City, NY 10001-2163 ‡˜‹ƒ––‘ ,
‹ŽŽ‹ƒƒ›Ž‘”
Zuckerman Spaeder LLP 1800 M Street, N.W Washington, DC 20036
ƒ˜‹†ŜƒŽ–‘
Robbins Geller Rudman & Dowd LLP (SANDIEGO) 655 West Broadway Suite 1900 San
Diego, CA 92101 „„›Ŝ‡œ‡Ž ,



--------------------------------------------------------------------------------



 
[vereit9302019-ex101061.jpg]
Case 1:15-mc-00040-AKH Document 1272-1 Filed 09/30/19 Page 1 of 1 INDEX OF
EXHIBITS TO STIPULATION OF SETTLEMENT DOCUMENT EXHIBIT [Proposed] Order Granting
Preliminary Approval Pursuant to Fed. R. Civ. P. 23(e)(1) A and Permitting
Notice to the Class Notice of Proposed Settlement of Class Action A-1 Proof of
Claim and Release A-2 Summary Notice of Proposed Settlement of Class Action A-3
[Proposed] Order and Final Judgment B 4823-5678-9672.v1



--------------------------------------------------------------------------------



 
[vereit9302019-ex101062.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 1 of 11 EXHIBIT A



--------------------------------------------------------------------------------



 
[vereit9302019-ex101063.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 2 of 11 EXECUTION
COPY UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x In re AMERICAN
REALTY CAPITAL : Civil Action No. 1:15-mc-00040-AKH PROPERTIES, INC. LITIGATION
: : CLASS ACTION : This Document Relates To: : : ALL ACTIONS. : x [PROPOSED]
ORDER GRANTING PRELIMINARY APPROVAL PURSUANT TO FED. R. CIV. P. 23(e)(1) AND
PERMITTING NOTICE TO THE CLASS EXHIBIT A 42350.00200



--------------------------------------------------------------------------------



 
[vereit9302019-ex101064.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 3 of 11 EXECUTION
COPY WHEREAS, an action pending before this Court is styled In re American
Realty Capital Properties, Inc. Litigation, No. 1:15-mc-00040-AKH (S.D.N.Y.)
(the “Litigation”); WHEREAS, Lead Plaintiff having made a motion, pursuant to
Federal Rule of Civil Procedure 23(e), for an order preliminarily approving the
Settlement of this Litigation, in accordance with a Stipulation of Settlement,
dated September 30, 2019 (the “Stipulation”), which, together with the Exhibits
annexed thereto, sets forth the terms and conditions for a proposed Settlement
of the Litigation between the Settling Parties and for dismissal of the
Litigation with prejudice upon, and subject to, the terms and conditions set
forth therein; and the Court having read and considered: (1) the motion for
preliminary approval of the Settlement, and the papers filed and arguments made
in connection therewith, and (2) the Stipulation and the exhibits annexed
thereto; WHEREAS, the Settling Parties having consented to the entry of this
Order; and WHEREAS, unless otherwise defined, all terms used herein have the
same meanings as set forth in the Stipulation. NOW, THEREFORE, IT IS HEREBY
ORDERED: 1. The Court has reviewed the Stipulation and does hereby preliminarily
approve the Stipulation and the Settlement set forth therein as fair, reasonable
and adequate, subject to further consideration at the Final Approval Hearing (as
defined in ¶3 below). 2. The Court preliminarily finds that the proposed
Settlement should be approved as: (i) it is the result of serious, extensive
arm’s-length and non-collusive negotiations; (ii) falling within a range of
reasonableness warranting final approval; (iii) having no obvious deficiencies;
(iv) there is no substantive deviation from the Class previously certified and
later modified by the - 1 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101065.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 4 of 11 EXECUTION
COPY Court; and (v) warranting notice of the proposed Settlement to Class
Members and further consideration of the Settlement at the Final Approval
Hearing described below. 3. A hearing shall be held before this Court on
_______________, 2020, at ___ _.m. [a date that is one hundred (100) calendar
days or more from the date of this Order] (the “Final Approval Hearing”), at the
Daniel Patrick Moynihan United States Courthouse, United States District Court
for the Southern District of New York, 500 Pearl Street, New York, NY 10007, to
determine whether the proposed Settlement of the Litigation on the terms and
conditions provided for in the Stipulation is fair, reasonable and adequate to
the Class and should be approved by the Court; to determine whether a Judgment
as provided in ¶1.19 of the Stipulation should be entered; to determine whether
the proposed Plan of Allocation should be approved; to determine the amount of
attorneys’ fees, costs, charges and expenses that should be awarded to Lead
Counsel; to determine any award to Plaintiffs pursuant to 15 U.S.C.
§78u-4(a)(4); to hear any objections by Class Members to: (i) the Settlement or
Plan of Allocation; (ii) the award of attorneys’ fees and expenses to Lead
Counsel; and (iii) awards to Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4); and
to consider such other matters the Court deems appropriate. The Court may
adjourn the Final Approval Hearing without further notice to the Class. 4. The
Court approves the form, substance, and requirements of the Notice of Proposed
Settlement of Class Action (“Notice”) and Proof of Claim and Release,
substantially in the forms annexed hereto as Exhibits A-1 and A-2, respectively.
5. The Court approves the form of the Summary Notice of Proposed Settlement of
Class Action (“Summary Notice”), substantially in the form annexed hereto as
Exhibit A-3. - 2 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101066.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 5 of 11 EXECUTION
COPY 6. The firm of Gilardi & Co. LLC (“Claims Administrator”) is hereby
appointed to supervise and administer the notice procedure as well as the
processing of claims as more fully set forth below. 7. Not later than
___________, 2019 [a date twenty-one (21) calendar days after the Court signs
and enters this Order] (the “Notice Date”), the Claims Administrator shall cause
a copy of the Notice and Proof of Claim and Release, substantially in the forms
annexed hereto, to be mailed by First-Class Mail to all Class Members who can be
identified with reasonable effort and to be posted on the case-designated
website, www.ARCPSecuritiesLitigation.com. 8. Not later than ___________, 2019
[a date seven (7) calendar days after the Notice Date], the Claims Administrator
shall cause the Summary Notice to be published once in The Wall Street Journal,
and once over a national newswire service. 9. At least seven (7) calendar days
prior to the Final Approval Hearing, Lead Counsel shall serve on Defendants’
Counsel and file with the Court proof, by affidavit or declaration, of such
mailing and publishing. 10. The Claims Administrator shall use reasonable
efforts to give notice to nominee purchasers such as brokerage firms and other
persons or entities who purchased or otherwise acquired ARCP Securities between
February 28, 2013 and October 29, 2014 as record owners but not as beneficial
owners. Such nominee purchasers are directed, within fourteen (14) business days
of their receipt of the Notice, to either forward copies of the Notice and Proof
of Claim and Release to their beneficial owners or to provide the Claims
Administrator with lists of the names and addresses of the beneficial owners,
and the Claims Administrator is ordered to send the Notice and Proof of Claim
and Release promptly to such identified beneficial owners. Nominee purchasers
who elect to send the Notice and Proof of Claim and Release to their beneficial
owners shall send - 3 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101067.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 6 of 11 EXECUTION
COPY a statement to the Claims Administrator confirming that the mailing was
made as directed. Additional copies of the Notice shall be made available to any
record holder requesting such for the purpose of distribution to beneficial
owners, and such record holders shall be reimbursed from the Settlement Fund,
upon receipt by the Claims Administrator of proper documentation, for the
reasonable expense of sending the Notice and Proof of Claim and Release to
beneficial owners. 11. The form and content of the notice program described
herein and the methods set forth herein for notifying the Class of the
Settlement and its terms and conditions, the Fee and Expense Application, and
the Plan of Allocation meet the requirements of Rule 23 of the Federal Rules of
Civil Procedure, the Private Securities Litigation Reform Act of 1995 and due
process, constitute the best notice practicable under the circumstances, and
shall constitute due and sufficient notice to all Persons entitled thereto. 12.
All fees, costs, and expenses incurred in identifying and notifying Members of
the Class shall be paid from the Settlement Fund and in no event shall any of
the Released Persons bear any responsibility or liability for such fees, costs,
or expenses. 13. All Class Members (except Persons who requested exclusion
pursuant to the Notice of Pendency of Class Action provided in August 2019 and
Persons that entered into a settlement agreement or otherwise provided a release
to any Defendant relating to or arising from the purchase or other acquisition
of ARCP Securities prior to October 29, 2014) shall be bound by all
determinations and judgments in the Litigation concerning the Settlement,
including, but not limited to, the releases provided for therein, whether
favorable or unfavorable to the Class, regardless of whether such Persons seek
or obtain by any means, including, without limitation, by submitting a Proof of
Claim and Release or any similar document, any distribution from the Settlement
Fund or the Net Settlement Fund. - 4 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101068.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 7 of 11 EXECUTION
COPY 14. VEREIT shall provide within 10 days of the entry of this order: (a) to
Lead Counsel the identity of the settling parties that entered into a settlement
agreement or otherwise provided a release to any Defendant relating to or
arising from the purchase or other acquisition of ARCP Securities prior to
October 29, 2014 and the language memorializing the releasors therein; (b) to
Lead Counsel the scope of any release(s) provided; and (c) to the Claims
Administrator, to the extent that it is in VEREIT’s possession, the anonymized
underlying trading data of such settling parties and releasors. 15. Class
Members who wish to participate in the Settlement shall complete and submit a
Proof of Claim and Release in accordance with the instructions contained
therein. Unless the Court orders otherwise, all Proofs of Claim must be
postmarked or submitted electronically no later than ____________, 2020 [a date
ninety (90) calendar days from the Notice Date]. Any Class Member who does not
submit a Proof of Claim and Release within the time provided shall be barred
from sharing in the distribution of the proceeds of the Net Settlement Fund,
unless otherwise ordered by the Court, but shall nevertheless be bound by any
final judgment entered by the Court. Notwithstanding the foregoing, Lead Counsel
shall have the discretion (but not the obligation) to accept late-submitted
claims for processing by the Claims Administrator so long as distribution of the
Net Settlement Fund is not materially delayed thereby. No person shall have any
claim against Lead Plaintiff, Lead Counsel or the Claims Administrator by reason
of the decision to exercise such discretion whether to accept late submitted
claims. 16. Any Member of the Class may enter an appearance in the Litigation,
at his, her, or its own expense, individually or through counsel of his, her, or
its own choice. If they do not enter an appearance, they will be represented by
Lead Counsel. - 5 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101069.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 8 of 11 EXECUTION
COPY 17. Any Member of the Class may appear at the Final Approval Hearing and
object if he, she, or it has any reason why the proposed Settlement of the
Litigation should not be approved as fair, reasonable and adequate, or why a
judgment should not be entered thereon, why the Plan of Allocation should not be
approved, or why attorneys’ fees, together with costs, charges and expenses
should not be awarded or awards to Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4)
should not be awarded; provided, however, that no Class Member or any other
Person shall be heard at the Final Approval Hearing or entitled to contest the
approval of the terms and conditions of the proposed Settlement, or, if
approved, the Judgment to be entered thereon approving the same, or the order
approving the Plan of Allocation, or any attorneys’ fees, together with costs
and expenses to be awarded to Lead Counsel or any award to Plaintiffs, unless
the Person objecting has filed said written objections and copies of any papers
and briefs with the Clerk of the United States District Court for the Southern
District of New York and mailed copies thereof by first-class mail to Robbins
Geller Rudman & Dowd LLP, Debra J. Wyman, 655 West Broadway, Suite 1900, San
Diego, CA 92101, and Jed M. Schwartz, Milbank LLP, 55 Hudson Yards, New York, NY
10001 no later than _____________, 20__ [a date twenty-one (21) calendar days
prior to the Final Approval Hearing]. Any Member of the Class who does not make
his, her, or its objection in the manner provided shall be deemed to have waived
such objection and shall forever be foreclosed from making any objection to the
fairness, reasonableness or adequacy of the proposed Settlement as incorporated
in the Stipulation, to the Plan of Allocation, or to the award of fees, costs,
charges and expenses to Lead Counsel or Plaintiffs, unless otherwise ordered by
the Court. Attendance at the Final Approval Hearing is not necessary. However,
Persons wishing to be heard orally in opposition to the approval of the
Settlement, the Plan of Allocation, and/or the application for an award of fees,
costs, charges and expenses are required to indicate in their written objection
their - 6 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101070.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 9 of 11 EXECUTION
COPY intention to appear at the hearing and to include in their written
objections the identity of any witnesses they may call to testify and copies of
any exhibits they intend to introduce into evidence at the Final Approval
Hearing. Class Members do not need to appear at the Final Approval Hearing or
take any other action to indicate their approval. 18. Any Class Member who does
not object to the Settlement, the Plan of Allocation, or Lead Counsel’s
application for an award of attorneys’ fees, costs, charges and expenses in the
manner prescribed herein and in the Notice shall be deemed to have waived such
objection, and shall forever be foreclosed from making any objection to the
fairness, adequacy or reasonableness of the proposed Settlement, this Order and
the Judgment to be entered approving the Settlement, the Plan of Allocation
and/or the application by Lead Counsel for an award of attorneys’ fees together
with costs, charges and expenses. 19. All funds held by the Escrow Agent shall
be deemed and considered to be in custodia legis, and shall remain subject to
the jurisdiction of the Court, until such time as such funds shall be
distributed pursuant to the Stipulation and/or further order(s) of the Court.
20. All papers in support of the Settlement, Plan of Allocation, and any
application by Lead Counsel for attorneys’ fees, costs, charges and expenses and
awards to Plaintiffs shall be filed and served no later than ____________, 20__
[a date thirty-five (35) calendar days prior to the Final Approval Hearing], and
any reply papers shall be filed and served no later than ____________, 20__ [a
date seven (7) calendar days prior to the Final Approval Hearing]. 21. The
Released Persons shall have no responsibility for the Plan of Allocation or any
application for attorneys’ fees, costs, charges or expenses submitted by Lead
Counsel, and such matters will be considered by the Court separately from the
fairness, reasonableness, and adequacy of the Settlement. - 7 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101071.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 10 of 11 EXECUTION
COPY 22. At or after the Final Approval Hearing, the Court shall determine
whether the Plan of Allocation proposed by Lead Counsel, and any application for
attorneys’ fees, costs, charges and expenses, should be approved. The Court
reserves the right to enter the Order and Final Judgment approving the
Settlement regardless of whether it has approved the Plan or Allocation or
awarded attorneys’ fees and/or costs, charges and expenses. 23. All reasonable
expenses incurred in identifying and notifying Class Members as well as
administering the Settlement Fund shall be paid as set forth in the Stipulation.
In the event the Court does not approve the Settlement, or it otherwise fails to
become effective, neither Lead Plaintiff nor Lead Counsel nor the Claims
Administrator shall have any obligation to repay any amounts actually and
properly incurred or disbursed pursuant to ¶¶2.12 or 2.14 of the Stipulation.
24. Neither this Order nor the Stipulation, nor any of their respective terms or
provisions, nor any of the negotiations, discussions, proceedings connected with
them, nor any act performed or document executed pursuant to or in furtherance
of the Stipulation or the Settlement or this Order may be construed as an
admission or concession by the Defendants or any other Released Persons of the
truth of any of the allegations in the Litigation, or of any liability, fault,
or wrongdoing of any kind, or offered or received in evidence, or otherwise used
by any person in the Litigation, or in any other action or proceeding, whether
civil, criminal, or administrative, in any court, administrative agency, or
other tribunal, except in connection with any proceeding to enforce the terms of
the Stipulation or this Order. The Released Persons, Lead Plaintiff, Class
Members, and each of their counsel may file the Stipulation, and/or this Order
and/or the Judgment in any action that may be brought against them in order to
support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good faith settlement, judgment bar or - 8 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101072.jpg]
Case 1:15-mc-00040-AKH Document 1272-2 Filed 09/30/19 Page 11 of 11 EXECUTION
COPY reduction or any other theory of claim preclusion or issue preclusion or
similar defense or counterclaim. 25. All proceedings in the Litigation are
stayed until further order of this Court, except as may be necessary to
implement the Settlement or comply with the terms of the Stipulation. Pending
final determination of whether the Settlement should be approved, neither the
Lead Plaintiff nor any Class Member, either directly, representatively, or in
any other capacity shall commence or prosecute against any of the Released
Persons any action or proceeding in any court or tribunal asserting any of the
Released Claims. 26. The Court reserves the right to alter the time or the date
of the Final Approval Hearing without further notice to Class Members, and
retains jurisdiction to consider all further applications arising out of or
connected with the proposed Settlement. The Court may approve the Settlement,
with such modifications as may be agreed to by the Settling Parties, if
appropriate, without further notice to the Class. 27. If the Settlement fails to
become effective as defined in the Stipulation or is terminated, then, in any
such event, the Stipulation, including any amendment(s) thereof, except as
expressly provided in the Stipulation, and this Order shall be null and void, of
no further force or effect, and without prejudice to any Settling Party, and may
not be introduced as evidence or used in any actions or proceedings by any
person or entity against the Settling Parties, and they shall be deemed to have
reverted to their respective litigation positions as of August 21, 2019. IT IS
SO ORDERED. DATED: THE HONORABLE ALVIN K. HELLERSTEIN UNITED STATES DISTRICT
JUDGE - 9 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101073.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 1 of 29 EXHIBIT A-1



--------------------------------------------------------------------------------



 
[vereit9302019-ex101074.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 2 of 29 EXECUTION
COPY UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x In re AMERICAN
REALTY CAPITAL : Civil Action No. 1:15-mc-00040-AKH PROPERTIES, INC. LITIGATION
: : CLASS ACTION : This Document Relates To: : : ALL ACTIONS. : x NOTICE OF
PROPOSED SETTLEMENT OF CLASS ACTION EXHIBIT A-1



--------------------------------------------------------------------------------



 
[vereit9302019-ex101075.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 3 of 29 EXECUTION
COPY TO: ALL PERSONS AND ENTITIES THAT PURCHASED OR OTHERWISE ACQUIRED THE
COMMON STOCK, PREFERRED STOCK, OR DEBT SECURITIES OF AMERICAN REALTY CAPITAL
PROPERTIES, INC. (“ARCP”, NOW KNOWN AS VEREIT, INC.) OR ARC PROPERTIES OPERATING
PARTNERSHIP, L.P. (NOW KNOWN AS VEREIT OPERATING PARTNERSHIP, L.P.) (“ARCP
SECURITIES”) DURING THE PERIOD BETWEEN FEBRUARY 28, 2013 AND OCTOBER 29, 2014
(THE “CLASS PERIOD”) IN ORDER TO QUALIFY FOR A SETTLEMENT PAYMENT, YOU MUST
TIMELY SUBMIT A PROOF OF CLAIM AND RELEASE FORM BY ___________, 2020. THIS
NOTICE WAS AUTHORIZED BY THE COURT. IT IS NOT A LAWYER SOLICITATION. PLEASE READ
THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. WHY SHOULD I READ THIS NOTICE? This
Notice is given pursuant to an order issued by the United States District Court
for the Southern District of New York (the “Court”). This Notice serves to
inform you of the proposed settlement of the above-captioned class action
lawsuit for $1,025,000,000.00 in cash (the “Settlement”) and the hearing (the
“Settlement Fairness Hearing”) to be held by the Court to consider the fairness,
reasonableness, and adequacy of the Settlement, as set forth in the Stipulation
of Settlement dated September 30, 2019 (the “Stipulation”), by and between Lead
Plaintiff Teachers Insurance and Annuity Association of America, College
Retirement Equities Fund, TIAA-CREF Equity Index Fund, TIAA-CREF Real Estate
Securities Fund, TIAA-CREF Large Cap Value Index Fund, TIAA-CREF Small Cap Blend
Index Fund, TIAA-CREF Life Real Estate Securities Fund, TIAA-CREF Life Equity
Index Fund, and TIAA-CREF Bond Index Fund (collectively “TIAA” or “Lead
Plaintiff”), on behalf of itself and the Class (as defined below), on the one
hand, and Defendants ARCP (now known as VEREIT), AR Capital, LLC (“AR Capital”),
ARC Properties Advisors, LLC, certain of ARCP’s and AR Capital’s current or
former officers and directors, Grant Thornton LLP and the underwriters involved
in four securities offerings by ARCP during the Class Period, on the other hand
(collectively, “Defendants”).1 This Notice is intended to inform you how this
lawsuit and proposed Settlement may affect your rights and what steps you may
take in relation to it. This Notice is different than the one you previously
received advising you of the pendency of this Litigation. This Notice is NOT an
expression of any opinion by the Court as to the merits of the claims or
defenses asserted in the lawsuit or whether the Defendants engaged in any
wrongdoing. 1 The Stipulation can be viewed and/or downloaded at
www.ARCPSecuritiesLitigation.com. All capitalized terms used herein have the
same meaning as the terms defined in the Stipulation. - 1 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101076.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 4 of 29 EXECUTION
COPY YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT SUBMIT A PROOF OF The only
way to be eligible to receive a payment from the CLAIM AND RELEASE Settlement.
Proofs of Claim and Release must be postmarked (if mailed) or received (if
submitted online) on or before __________, 2020. OBJECT TO THE Write to the
Court about why you do not like the Settlement, the SETTLEMENT BY Plan of
Allocation and/or the request for attorneys’ fees and SUBMITTING A expenses.
Objections must be postmarked on or before WRITTEN OBJECTION _____________,
20__. GO TO THE HEARING Ask to speak in Court about the fairness of the
Settlement. ON __________, 2020, Requests to speak must be postmarked on or
before AND FILE A NOTICE ___________, 20__. If you submit a written objection,
you may OF INTENTION TO (but you do not have to) attend the hearing. APPEAR DO
NOTHING Receive no payment. You will, however, still be a Class Member, which
means that you give up your right to ever be part of any other lawsuit against
the Defendants or any other Released Person about the legal claims being
resolved by this Settlement and you will be bound by any judgments or orders
entered by the Court in the Litigation. - 2 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101077.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 5 of 29 EXECUTION
COPY SUMMARY OF THIS NOTICE Description of the Litigation and the Class This
Notice relates to a proposed settlement of claims in a pending securities class
action brought by ARCP investors alleging, among other things, that Defendants
violated the federal securities laws by making materially false and misleading
statements or omitting to state facts necessary to make statements not
misleading in public filings and other public statements during the Class
Period. A more detailed description of the Litigation is set forth on pages ____
below. The proposed Settlement, if approved by the Court, will settle claims of
the Class, as defined on pages ____ below. Statement of Class Recovery Pursuant
to the Settlement described herein, a $1,025,000,000.00 settlement fund has been
established (the “Settlement Amount”). The Settlement Amount together with any
interest earned thereon is the “Settlement Fund.” The Settlement Fund, less (a)
any taxes, (b) any Notice and Administration Expenses, and (c) any attorneys’
fees and litigation costs, charges and expenses (including any awards to
Plaintiffs of their costs and expenses in representing the Class) awarded by the
Court, will be distributed to Class Members in accordance with a plan of
allocation that is approved by the Court. The proposed plan of allocation (the
“Plan of Allocation”) is set forth on pages ____ below. Based on Lead
Plaintiff’s estimate of the number of ARCP Securities eligible to recover, and
Defendants’ representations concerning previously settled claims, the average
distribution under the Plan of Allocation is roughly $1.72 per common share,
$1.35 per preferred share, and $6.91 per $100 face value of the TAA Notes, $9.04
per $100 face value of the TAB Notes, $2.24 per $100 face value of the QAA/QAB
Notes, $2.78 per $100 face value of the QAC/QAD Notes, $5.27 per $100 face value
of the QAE/QAF Notes, before deduction of any taxes on the income earned on the
Settlement Fund, Notice and Administration Expenses, and allowable attorneys’
fees and expenses (including any awards to Plaintiffs) as determined by the
Court. Class Members should note, however, that these are only estimates. A
Class Member’s actual recovery will be a proportion of the Net Settlement Fund
determined by that claimant’s claims as compared to the total claims of all
Class Members who submit acceptable Proofs of Claim. An individual Class Member
may receive more or less than these estimated average amounts. See Plan of
Allocation set forth and discussed at pages ___ below for more information on
the calculation of your claim. Statement of Potential Outcome of Case The
Settling Parties disagree on both liability and damages and do not agree on the
amount of damages per security, if any, that would be recoverable if the Class
prevailed on each claim alleged. Defendants deny that they are liable to the
Class and deny that the Class has suffered any injury or damages. The issues on
which the parties disagree are many, but include: (1) whether Defendants engaged
in conduct that would give rise to any liability to the Class under the federal
securities laws; (2) whether Defendants have valid defenses to any such claims
of liability; (3) the appropriate economic model for determining the amount by
which the prices of ARCP Securities were allegedly artificially inflated (if at
all) during the Class Period; (4) the amount, if any, by which the prices of
ARCP Securities were allegedly artificially inflated (if at all) during the
Class Period; (5) the effect of various market forces on the prices of ARCP
Securities at various times during the Class Period; - 3 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101078.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 6 of 29 EXECUTION
COPY (6) the extent to which external factors influenced the price of ARCP
Securities at various times during the Class Period; (7) the extent to which the
various matters that Plaintiffs alleged were materially false or misleading
influenced (if at all) the prices of ARCP Securities at various times during the
Class Period; and (8) the extent to which the various allegedly adverse material
facts that Lead Plaintiff alleged were omitted influenced (if at all) the price
of ARCP Securities during the Class Period. Statement of Attorneys’ Fees and
Expenses Sought Lead Counsel will apply to the Court on behalf of all
Plaintiffs’ Counsel for an award of attorneys’ fees not to exceed thirteen
percent (13%) of the Settlement Amount, plus costs, charges and expenses not to
exceed $6 million, including awards to Plaintiffs pursuant to 15 U.S.C. §78u-
4(a)(4) in connection with their representation of the Class, plus interest
earned on both amounts at the same rate as earned by the Settlement Fund. Since
the Litigation’s inception, Lead Counsel have expended considerable time and
effort in the prosecution of this Litigation on a wholly contingent basis and
have advanced the expenses of the Litigation in the expectation that if they
were successful in obtaining a recovery for the Class they would be paid from
such recovery. The requested attorneys’ fees, costs, charges and expenses amount
to an average cost of approximately $0.23 per allegedly damaged ARCP common
share, $0.18 per allegedly damaged preferred share and $0.94 per allegedly
damaged $100 face value of the TAA Notes, $1.23 per allegedly damaged $100 face
value of the TAB Notes, $0.30 per allegedly damaged $100 face value of the
QAA/QAB Notes, $0.38 per allegedly damaged $100 face value of the QAC/QAD Notes,
and $0.71 per allegedly damaged $100 face value of the QAE/QAF Notes. The
average cost per damaged share will vary depending on the number of acceptable
Proofs of Claim submitted. Further Information For further information regarding
the Litigation or this Notice or to review the Stipulation, please contact the
Claims Administrator toll-free at _______________, or visit the website
www.ARCPSecuritiesLitigation.com. You may also contact a representative of
counsel for the Class: Rick Nelson, Shareholder Relations, Robbins Geller Rudman
& Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA 92101, 1-800-449-4900,
www.rgrdlaw.com. Please Do Not Call the Court or Defendants with Questions About
the Settlement. Reasons for the Settlement Lead Plaintiff’s principal reason for
entering into the Settlement is the benefit to the Class now, without further
risk or the delays inherent in continued litigation. The cash benefit under the
Settlement must be considered against the significant risk that a smaller
recovery – or, indeed, no recovery at all – might be achieved after trial, and
likely appeals, a process that could last several years into the future.
Defendants have denied and continue to deny each and all of the claims alleged
by Lead Plaintiff in the Litigation. Defendants expressly have denied and
continue to deny all charges of - 4 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101079.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 7 of 29 EXECUTION
COPY wrongdoing or liability against them arising out of any of the conduct,
statements, acts or omissions alleged, or that could have been alleged, in the
Litigation. Defendants also have denied and continue to deny, among other
things, the allegations that Lead Plaintiff or the Class has suffered any
damage, or that Lead Plaintiff or the Class was harmed by the conduct alleged in
the Litigation. For Defendants, the principal reason for entering into the
Settlement is to eliminate the uncertainty, risk, costs, and burdens inherent in
any litigation, especially in complex cases such as this Litigation. Defendants
have concluded that further conduct of this Litigation could be expensive,
protracted and distracting. WHAT IS THIS LAWSUIT ABOUT? THE ALLEGATIONS The
Litigation is currently pending before the Honorable Alvin K. Hellerstein in the
United States District Court for the Southern District of New York (the
“Court”). The initial complaint in this action was filed on October 30, 2014. On
February 13, 2015, the Court appointed TIAA as Lead Plaintiff and Robbins Geller
Rudman & Dowd LLP (“Robbins Geller”) as Lead Counsel. Lead Plaintiff’s Third
Amended Complaint for Violations of the Federal Securities Laws (the
“Complaint”) alleges that Defendants variously violated §§11 and/or 15 of the
Securities Act of 1933 and/or §§10(b) and 20(a) of the Securities Exchange Act
of 1934. More specifically, Lead Plaintiff alleges that ARCP failed to properly
report Adjusted Funds From Operations (“AFFO”), a common measure of REIT
performance, by improperly and artificially inflating AFFO, causing it to be
overstated. Lead Plaintiff further alleges that when the true facts regarding
the alleged accounting improprieties were revealed, that artificial inflation
was removed from the prices of ARCP Securities, causing the prices to drop and
damaging members of the Class. Defendants deny all of Lead Plaintiff’s
allegations. Defendants contend that they did not make any false or misleading
statements and that they disclosed all information required to be disclosed by
the federal securities laws. THE COURT HAS NOT RULED AS TO WHETHER DEFENDANTS
ARE LIABLE TO LEAD PLAINTIFF OR TO THE CLASS. THIS NOTICE IS NOT INTENDED TO BE
AN EXPRESSION OF ANY OPINION BY THE COURT WITH RESPECT TO THE TRUTH OF THE
ALLEGATIONS IN THIS LITIGATION OR THE MERITS OF THE CLAIMS OR DEFENSES ASSERTED.
THIS NOTICE IS SOLELY TO ADVISE YOU OF THE PROPOSED SETTLEMENT OF THIS ACTION
AND YOUR RIGHTS IN CONNECTION WITH THAT SETTLEMENT. PROCEDURAL HISTORY The
Settling Parties vigorously litigated this case for nearly five years. They
briefed and argued two rounds of motions to dismiss the Class’s claims, and
following rulings on the motions to dismiss, the Settling Parties engaged in
extensive fact and class-related discovery which included the exchange of over
12 million pages of documents and the taking of more than 50 depositions. After
full briefing and an evidentiary hearing, the Court certified the Class on
August 31, 2017. After the - 5 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101080.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 8 of 29 EXECUTION
COPY close of fact discovery in December 2018, the Settling Parties briefed and
argued 13 motions for summary judgment, which were granted in part and denied in
part on May 10, 2019. After summary judgment was resolved, the Settling Parties
engaged in expert discovery, exchanging reports from and deposing 21 experts.
The Settling Parties were scheduled to begin the trial of this Litigation in
January 2020. In anticipation of the trial, the Settling Parties briefed 45
motions in limine and 17 motions to exclude expert testimony. Those motions were
scheduled for oral argument in mid-September 2019. The Settling Parties also
participated in multiple in-person mediation sessions as well as numerous
telephonic conferences over several years with the Honorable Layn R. Phillips
(Ret.), a retired United States District Court Judge and an experienced
mediator. The Settling Parties engaged in good-faith, arm’s-length negotiations
during the earlier mediation sessions, but were unable to reach an agreement.
The Settling Parties pursued pre-trial motion practice while settlement
discussions continued through Judge Phillips. On September 8, 2019, the Settling
Parties reached an agreement in principle to resolve the Litigation, subject to
the negotiation of the terms of a Stipulation of Settlement and approval by the
Court. HOW DO I KNOW IF I AM A CLASS MEMBER? If you purchased or otherwise
acquired ARCP Securities during the period between February 28, 2013 and October
29, 2014 and are not otherwise excluded, you are a Class Member. As set forth in
the Stipulation, excluded from the Class are: Defendants, members of the
immediate families of each of the Defendants, any person, firm, trust,
corporation, officer, director or other individual or entity in which any
Defendant has a controlling interest or which is related to or affiliated with
any Defendant, and the legal representatives, agents, affiliates, heirs,
successors-in-interest, or assigns of any such excluded party. For the avoidance
of doubt, this exclusion does not extend to: (1) any investment company or
pooled investment fund in which a Third-Party Underwriter Defendant2 may have a
direct or indirect interest, or as to which its affiliates may act as an
advisor, but of which a Third-Party Underwriter Defendant or its respective
affiliates is not a majority owner or does not hold a majority beneficial
interest; or (2) any employee benefit plan as to which a Third-Party Underwriter
Defendant or its affiliates acts as an investment advisor or otherwise may be a
fiduciary; provided, however, that membership in the Class by such investment
company, pooled investment fund or employee benefit plan is limited to
transactions in ARCP Securities made on behalf of, or for the benefit of,
persons other than persons that are excluded from the Class by definition. In
other words, the Third-Party Underwriter Defendants cannot make a claim on their
own behalf for their ownership share in any of the above entities. 2 Third-Party
Underwriter Defendants are defined as Barclays Capital Inc., BMO Capital Markets
Corp., Capital One Securities, Inc., Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Janney Montgomery
Scott, LLC, JMP Securities LLC, J.P. Morgan Securities LLC, KeyBanc Capital
Markets Inc., Ladenburg Thalmann & Co. Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Mizuho Securities USA LLC (f/k/a Mizuho Securities USA
Inc.), Morgan Stanley & Co. LLC, Piper Jaffray & Co., PNC Capital Markets LLC,
RBS Securities Inc., Robert W. Baird & Co. Incorporated, and Wells Fargo
Securities, LLC. - 6 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101081.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 9 of 29 EXECUTION
COPY Additionally, the Class excludes any person or entity that entered into any
other settlement agreement or otherwise provided a release to any Defendant
relating to or arising from the purchase or other acquisition of ARCP Securities
prior to October 29, 2014. Also excluded from the Class is any Class Member who
timely and validly requested exclusion in accordance with the requirements set
by the Court in connection with the Notice of Pendency of Class Action
previously provided to the Class. PLEASE NOTE: Receipt of this Notice does not
mean that you are a Class Member or that you will be entitled to receive a
payment from the Settlement. If you are a Class Member and you wish to be
eligible to participate in the distribution of proceeds from the Settlement, you
are required to submit the Proof of Claim and Release that is being distributed
with this Notice and the required supporting documentation as set forth therein
postmarked or submitted online on or before ______________, 2020. WHAT IS THE
MONETARY VALUE OF THE PROPOSED SETTLEMENT? The Settlement, if approved, will
result in the creation of a cash settlement fund of $1,025,000,000.00. This
fund, plus accrued interest and minus the costs of this Notice and all costs
associated with the administration of the Settlement, as well as attorneys’ fees
and expenses, and the payment of Plaintiffs’ costs and expenses in representing
the Class, as approved by the Court (the “Net Settlement Fund”), will be
distributed to eligible Class Members pursuant to the Plan of Allocation that is
described in the next section of this Notice. WHAT IS THE PROPOSED PLAN OF
ALLOCATION? The objective of the Plan of Allocation is to equitably distribute
the Net Settlement Fund among Class Members based on their respective alleged
economic losses resulting from the securities law violations alleged in the
Litigation. The Claims Administrator shall determine each Class Member’s share
of the Net Settlement Fund based upon the recognized loss formula (the
“Recognized Loss”) described below. A Recognized Loss will be calculated for
each ARCP Security purchased or otherwise acquired during the Class Period. The
calculation of a Recognized Loss will depend upon several factors, including
when the ARCP Security was purchased or otherwise acquired and in what amounts,
whether the securities were ever sold, and, if so, when they were sold and for
what amounts. The Recognized Loss is not intended to estimate the amount a Class
Member might have been able to recover after a trial, nor to estimate the amount
that will be paid to Class Members pursuant to the Settlement. The Recognized
Loss is the basis upon which the Net Settlement Fund will be proportionately
allocated to Class Members. Your share of the Net Settlement Fund will depend on
the number of valid Proofs of Claim that Class Members send in and how many and
which type of ARCP Security you purchased or otherwise acquired during the Class
Period, and whether you sold any of those securities and when you sold them. - 7
-



--------------------------------------------------------------------------------



 
[vereit9302019-ex101082.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 10 of 29 EXECUTION
COPY The calculation of claims below is not an estimate of the amount you will
receive. It is a formula for allocating the Net Settlement Fund among all
Authorized Claimants. Furthermore, if any of the formulas set forth below yield
an amount less than $0.00, the claim per share is $0.00. In the event a Class
Member has more than one purchase or acquisition or sale of ARCP Securities
during the Class Period, all such purchases and sales shall be matched by
security on a First-In, First-Out (“FIFO”) basis. Sales will be matched against
purchases in chronological order, beginning with the earliest purchase made
during the Class Period. If a matched Class Period purchase and sale reflects a
market gain, the recognized claim for the specific shares or notes involved in
the transaction will be $0.00. The Claims Administrator shall allocate to each
Authorized Claimant a pro rata share of the Net Settlement Fund based on his,
her, or its recognized claim as compared to the total recognized claims of all
Authorized Claimants. No distribution shall be made to Authorized Claimants who
would otherwise receive a distribution of less than $10.00. CALCULATION OF
RECOGNIZED LOSS AMOUNTS 1. For each Class Period purchase or acquisition of an
ARCP Security that is properly documented, a “Recognized Loss Amount” will be
calculated for that security according to the formulas described below. Such
“Recognized Loss Amounts” will be aggregated across all purchases to determine
the “Recognized Claim” for each Class Member. To the extent a Class Member has a
Recognized Loss Amount under the Exchange Act and the Securities Act resulting
from the same purchase or acquisition of an ARCP Security, the Recognized Loss
Amount will be the greater of the Exchange Act Recognized Loss Amount and the
Securities Act Recognized Loss Amount. 2. The calculations made pursuant to the
Plan of Allocation are not intended to be estimates of, nor indicative of, the
amounts that Class Members might have been able to recover after a trial. Nor
are the calculations pursuant to the Plan of Allocation intended to be estimates
of the amounts that will be paid to Authorized Claimants pursuant to the
Settlement. The computations under the Plan of Allocation are only a method to
weigh the claims of claimants against one another for the purposes of making pro
rata allocations of the Net Settlement Fund. EXCHANGE ACT RECOGNIZED LOSS
AMOUNTS 3. For the Exchange Act Securities, estimated damages and the Plan were
developed based on event study analysis, which determines how much artificial
inflation was in the prices of such securities on each day during the Class
Period by measuring how much the prices declined as a result of disclosures that
corrected the alleged misrepresentations and omissions. An Exchange Act
Recognized Loss Amount is calculated for each Class Member who purchased
Exchange Act Securities during the Class Period based on when that claimant
purchased and sold shares, or retained shares beyond the end of the Class
Period. 4. Based on the formulas presented below, an “Exchange Act Recognized
Loss Amount” will be calculated for each purchase or acquisition of ARCP
Exchange Act Securities stock during the Class Period that is listed on the
Proof of Claim and Release form and for which adequate - 8 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101083.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 11 of 29 EXECUTION
COPY documentation is provided. If a Recognized Loss Amount calculates to a
negative number or zero under the formula below, that Recognized Loss Amount
will be zero. ARCP Common Stock 5. For each share of ARCP common stock purchased
or otherwise acquired during the Class Period and: (a) Sold at or prior to 7:03
a.m. on October 29, 2014, the Exchange Act Recognized Loss Amount per share is
zero. (b) Sold after 7:03 a.m. on October 29, 2014, the Exchange Act Recognized
Loss Amount per share is the lesser of: (1) $2.32 per share; and (ii) the
difference between the purchase price and the sale price. (c) Sold on October
30, 2014, the Exchange Act Recognized Loss Amount per share is the lesser of:
(1) $2.95 per share; and (ii) the difference between the purchase price and the
sale price. (d) Sold on October 31, 2014, the Exchange Act Recognized Loss
Amount per share is the lesser of: (1) $3.56 per share; and (ii) the difference
between the purchase price and the sale price. (e) Sold on November 3, 2014, the
Exchange Act Recognized Loss Amount per share is the lesser of: (1) $4.61 per
share; and (ii) the difference between the purchase price and the sale price.
(f) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (i) $4.61 per share; (ii) the
difference between the purchase price and the sale price; and (iii) the
difference between the purchase price and the average closing price up to the
date of sale as set forth in Table-1 below. (g) Held as of the close of trading
on January 30, 2015 or sold thereafter, the claim per share shall be the lesser
of (i) $4.61 per share; and (ii) the difference between the purchase price and
$8.96 per share.3 3 Under Section 21(D)(e)(1) of the Exchange Act, “in any
private action arising under this Act in which the plaintiff seeks to establish
damages by reference to the market price of a security, the award of damages to
the plaintiff shall not exceed the difference between the purchase or sale price
paid or received, as appropriate, by the plaintiff for the subject security and
the mean trading price of that security during the 90-day period beginning on
the date on which the information correcting the misstatement or omission that
is the basis for the action is disseminated to the market.” Consistent with the
requirements of the statute, Exchange Act Recognized Loss Amounts for ARCP
common stock are reduced to an appropriate extent by taking into account the
closing prices of ARCP common stock during the 90-day look-back period. The mean
(average) closing price for ARCP common stock during this 90-day look-back
period was $8.96 per share as shown in Table-1. - 9 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101084.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 12 of 29 EXECUTION
COPY ARCP Preferred Stock 6. For each share of ARCP preferred stock purchased or
otherwise acquired during the Class Period and: (h) Sold at or prior to 7:03
a.m. on October 29, 2014, the Exchange Act Recognized Loss Amount per share is
zero. (i) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or
October 31, 2014, the Exchange Act Recognized Loss Amount per share is the
lesser of: (1) $1.25 per share; and (ii) the difference between the purchase
price and the sale price. (j) Sold on November 3, 2014, the Exchange Act
Recognized Loss Amount per share is the lesser of: (1) $2.40 per share; and (ii)
the difference between the purchase price and the sale price. (k) Retained at
the end of November 3, 2014 and sold before January 30, 2015, the claim per
share shall be the least of: (i) $2.40 per share; (ii) the difference between
the purchase price and the sale price; and (iii) the difference between the
purchase price and the average closing price up to the date of sale as set forth
in Table-1 below. (l) Held as of the close of trading on January 30, 2015 or
sold thereafter, the claim per share shall be the lesser of: (i) $2.40 per
share; and (ii) the difference between the purchase price and $22.21 per share.4
ARCP TAA Note 7. For each $100 of par of the ARCP TAA Notes purchased or
otherwise acquired during the Class Period and: (m) Sold at or prior to 7:03
a.m. on October 29, 2014, the Exchange Act Recognized Loss Amount per share is
zero. (n) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or
October 31, 2014, the Exchange Act Recognized Loss Amount per share is the
lesser of: (1) $6.37 per $100 of par; and (ii) the difference between the
purchase price and the sale price. (o) Sold on November 3, 2014, the Exchange
Act Recognized Loss Amount per share is the lesser of: (1) $13.60 per $100 of
par; and (ii) the difference between the purchase price and the sale price. 4
Consistent with the requirements of Section 21(D)(e)(1) of the Exchange Act,
Exchange Act Recognized Loss Amounts for ARCP preferred stock are reduced to an
appropriate extent by taking into account the closing prices of ARCP preferred
stock during the 90-day look-back period. The mean (average) closing price for
ARCP preferred stock during this 90-day look-back period was $22.21 per share as
shown in Table-1. - 10 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101085.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 13 of 29 EXECUTION
COPY (p) Retained at the end of November 3, 2014 and sold before January 30,
2015, the claim per share shall be the least of: (i) $13.60 per $100 of par;
(ii) the difference between the purchase price and the sale price; and (iii) the
difference between the purchase price and the average volume weighted average
price (“VWAP”) up to the date of sale as set forth in Table-1 below. (q) Held as
of the close of trading on January 30, 2015 or sold thereafter, the claim per
share shall be the lesser of: (i) $13.60 per $100 of par; and (ii) the
difference between the purchase price and $91.06 per $100 of par.5 ARCP TAB Note
8. For each $100 of par of the ARCP TAB Notes purchased or otherwise acquired
during the Class Period and: (r) Sold at or prior to 7:03 a.m. on October 29,
2014, the Exchange Act Recognized Loss Amount per share is zero. (s) Sold after
7:03 a.m. on October 29, 2014, or on October 30, 2014 or October 31, 2014, the
Exchange Act Recognized Loss Amount per share is the lesser of: (1) $9.39 per
$100 of par; and (ii) the difference between the purchase price and the sale
price. (t) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $17.81 per $100 of par; and (ii) the difference
between the purchase price and the sale price. (u) Retained at the end of
November 3, 2014 and sold before January 30, 2015, the claim per share shall be
the least of: (i) $17.81 per $100 of par; (ii) the difference between the
purchase price and the sale price; and (iii) the difference between the purchase
price and the average volume weighted average price (“VWAP”) up to the date of
sale as set forth in Table-1 below. (v) Held as of the close of trading on
January 30, 2015 or sold thereafter, the claim per share shall be the lesser of:
(i) $17.81 per $100 of par; and (ii) the difference between the purchase price
and $90.42 per $100 of par.6 5 Consistent with the requirements of Section
21(D)(e)(1) of the Exchange Act, Exchange Act Recognized Loss Amounts for the
ARCP TAA Notes are reduced to an appropriate extent by taking into account the
VWAPs of the TAA Notes during the 90-day look-back period. The mean (average)
VWAP for the TAA Notes during this 90-day look-back period was $91.06 per $100
of par as shown in Table-1. 6 Consistent with the requirements of Section
21(D)(e)(1) of the Exchange Act, Exchange Act Recognized Loss Amounts for the
ARCP TAB Notes are reduced to an appropriate extent by taking into account the
VWAPs of the TAB Notes during the 90-day look-back period. The mean (average)
VWAP for the TAB Notes during this 90-day look-back period was $90.42 per $100
of par as shown in Table-1. - 11 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101086.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 14 of 29 EXECUTION
COPY ARCP QAA/QAB Note 9. For each $100 of par of the ARCP QAA/QAB Notes
purchased or otherwise acquired during the Class Period and: (w) Sold at or
prior to 7:03 a.m. on October 29, 2014, the Exchange Act Recognized Loss Amount
per share is zero. (x) Sold after 7:03 a.m. on October 29, 2014, the Exchange
Act Recognized Loss Amount per share is the lesser of: (1) $1.24 per $100 of
par; and (ii) the difference between the purchase price and the sale price. (y)
Sold on October 30, 2014, the Exchange Act Recognized Loss Amount per share is
the lesser of: (1) $2.26 per $100 of par; and (ii) the difference between the
purchase price and the sale price. (z) Sold on October 31, 2014, the Exchange
Act Recognized Loss Amount per share is the lesser of: (1) $2.60 per $100 of
par; and (ii) the difference between the purchase price and the sale price. (aa)
Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per share is
the lesser of: (1) $4.42 per $100 of par; and (ii) the difference between the
purchase price and the sale price. (bb) Retained at the end of November 3, 2014
and sold before January 30, 2015, the claim per share shall be the least of: (i)
$4.42 per $100 of par; (ii) the difference between the purchase price and the
sale price; and (iii) the difference between the purchase price and the average
volume weighted average price (“VWAP”) up to the date of sale as set forth in
Table-1 below. (cc) Held as of the close of trading on January 30, 2015 or sold
thereafter, the claim per share shall be the lesser of: (i) $4.42 per $100 of
par; and (ii) the difference between the purchase price and $95.32 per $100 of
par.7 ARCP QAC/QAD Note 10. For each $100 of par of the ARCP QAC/QAD Notes
purchased or otherwise acquired during the Class Period and: (dd) Sold at or
prior to 7:03 a.m. on October 29, 2014, the Exchange Act Recognized Loss Amount
per share is zero. 7 Consistent with the requirements of Section 21(D)(e)(1) of
the Exchange Act, Exchange Act Recognized Loss Amounts for the ARCP QAA/QAB
Notes are reduced to an appropriate extent by taking into account the VWAPs of
the QAA/QAB Notes during the 90-day look-back period. The mean (average) VWAP
for the QAA/QAB Notes during this 90-day look-back period was $95.32 per $100 of
par as shown in Table-1. - 12 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101087.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 15 of 29 EXECUTION
COPY (ee) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or
October 31, 2014, the Exchange Act Recognized Loss Amount per share is the
lesser of: (1) $2.48 per $100 of par; and (ii) the difference between the
purchase price and the sale price. (ff) Sold on November 3, 2014, the Exchange
Act Recognized Loss Amount per share is the lesser of: (1) $5.47 per $100 of
par; and (ii) the difference between the purchase price and the sale price. (gg)
Retained at the end of November 3, 2014 and sold before January 30, 2015, the
claim per share shall be the least of: (i) $5.47 per $100 of par; (ii) the
difference between the purchase price and the sale price; and (iii) the
difference between the purchase price and the average volume weighted average
price (“VWAP”) up to the date of sale as set forth in Table-1 below. (hh) Held
as of the close of trading on January 30, 2015 or sold thereafter, the claim per
share shall be the lesser of: (i) $5.47 per $100 of par; and (ii) the difference
between the purchase price and $94.08 per $100 of par.8 ARCP QAE/QAF Note 11.
For each $100 of par of the ARCP QAE/QAF Notes purchased or otherwise acquired
during the Class Period and: (ii) Sold at or prior to 7:03 a.m. on October 29,
2014, the Exchange Act Recognized Loss Amount per share is zero. (jj) Sold after
7:03 a.m. on October 29, 2014, or on October 30, 2014 or October 31, 2014, the
Exchange Act Recognized Loss Amount per share is the lesser of: (1) $5.98 per
$100 of par; and (ii) the difference between the purchase price and the sale
price. (kk) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount
per share is the lesser of: (1) $10.37 per $100 of par; and (ii) the difference
between the purchase price and the sale price. (ll) Retained at the end of
November 3, 2014 and sold before January 30, 2015, the claim per share shall be
the least of: (i) $10.37 per $100 of par; (ii) the difference between the
purchase price and the sale price; and (iii) the difference between the purchase
price and the average volume weighted average price (“VWAP”) up to the date of
sale as set forth in Table-1 below. (mm) Held as of the close of trading on
January 30, 2015 or sold thereafter, the claim per share shall be the lesser of:
(i) $10.37 per $100 of par; and (ii) the difference between the purchase price
and $94.21 per $100 of par.9 8 Consistent with the requirements of Section
21(D)(e)(1) of the Exchange Act, Exchange Act Recognized Loss Amounts for the
ARCP QAC/QAD Notes are reduced to an appropriate extent by taking into account
the VWAPs of the QAC/QAD Notes during the 90-day look-back period. The mean
(average) VWAP for the QAC/QAD Notes during this 90-day look-back period was
$94.08 per $100 of par as shown in Table-1. - 13 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101088.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 16 of 29 EXECUTION
COPY SECURITIES ACT RECOGNIZED LOSS AMOUNTS 12. Securities Act claims were
asserted with respect to ARCP Securities Act Securities purchased or otherwise
acquired pursuant or traceable to the Registration Statements. The Section 11
Securities Act claims asserted in the action serve as the basis for the
calculation of Securities Act Recognized Loss Amounts. Section 11 provides a
statutory formula for the calculation of damages under that provision. The
formula set forth below, developed by Plaintiffs’ damages expert generally
tracks the statutory formula. For purposes of the calculations, October 30, 2014
is the date of suit, and is the proxy for the date of judgment. 13. Based on the
formulas stated below, a “Securities Act Recognized Loss Amount” will be
calculated for each purchase/acquisition of ARCP Securities Act Securities. If a
Securities Act Recognized Loss Amount calculates to a negative number or zero
under the formula below, that number will be zero. 14. For the Securities Act
Securities, a Securities Act Recognized Loss Amount will be calculated as set
forth below for each purchase or other acquisition of a security pursuant or
traceable to a Registration Statement. The calculation of a Securities Act
Recognized Loss Amount will depend upon several factors, including (i) which
security was purchased or otherwise acquired, and in what amounts; (ii) when the
security was purchased or otherwise acquired; and (iii) whether the security was
sold, and if so, when they were sold, and for what amounts. The “value” of a
security on the date on which a complaint was first filed alleging claims under
Section 11 of the Securities Act is relevant for purposes of calculating damages
for securities still held as of that date under Section 11(e). Thus, “value” is
measured by the closing price on October 30, 2014, which is the date the
complaint was filed. Consequently, in order to fairly allocate the Net
Settlement Fund, for the securities that are the subject of claims under Section
11 the October 30, 2014 Closing Price shall be utilized in measuring the “value”
of the securities. ARCP COMMON STOCK A. The ARCT IV Merger 15. For each share of
ARCP common stock received in exchange for shares of ARCT IV, Inc. (“ARCT IV”)
in the merger between ARCP and ARCT IV (the “ARCT IV Merger”), and (nn) Sold at
or prior to 7:03 a.m. on October 29, 2014, the Securities Act Recognized Loss
Amount per share is zero. (a) Held from the ARCT IV Merger and sold before the
close of trading on October 30, 2014, the Securities Act Recognized Loss Amount
per share is the purchase price (not to 9 Consistent with the requirements of
Section 21(D)(e)(1) of the Exchange Act, Exchange Act Recognized Loss Amounts
for the ARCP QAE/QAF Notes are reduced to an appropriate extent by taking into
account the VWAPs of the QAE/QAF Notes during the 90-day look-back period. The
mean (average) VWAP for the QAE/QAF Notes during this 90-day look-back period
was $94.21 per $100 of par as shown in Table-1. - 14 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101089.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 17 of 29 EXECUTION
COPY exceed $12.87 per share, the issue price of the ARCP common stock
registered in connection with the ARCT IV Merger) minus the sale price. (b) Held
from the ARCT IV Merger through the close of trading on October 30, 2014, the
Securities Act Recognized Loss Amount per share is the purchase price (not to
exceed $12.87 per share, the issue price of the ARCP common stock registered in
connection with the ARCT IV Merger) minus $9.42 per share, the price of ARCP
common stock on October 30, 2014. B. The Cole Merger 16. For each share of ARCP
common stock received in exchange for shares of Cole, Inc. (“Cole”) in the
merger between ARCP and Cole (the “Cole Merger”) purchased or otherwise acquired
pursuant or traceable to the Registration Statement on Form S-4 dated December
23, 2013 and Proxy Statement/Prospectus dated December 23, 2013 Registration
Statement, which registered and ultimately issued 520,443,854 shares of ARCP
common stock, and (qq) Sold at or prior to 7:03 a.m. on October 29, 2014, the
Securities Act Recognized Loss Amount per share is zero. (a) Held from the Cole
Merger and sold before the close of trading on October 30, 2014, the Securities
Act Recognized Loss Amount per share is the purchase price (not to exceed $13.35
per share, the issue price of the ARCP common stock registered in connection
with Cole Merger) minus the sale price. (b) Held from the Cole Merger through
the close of trading on October 30, 2014, the Securities Act Recognized Loss
Amount per share is the purchase price (not to exceed $13.35 per share, the
issue price of ARCP common stock registered in connection with Cole Merger)
minus $9.42 per share, the price of ARCP common stock on October 30, 2014. C.
May 20, 2014 Follow-On Offering 17. For each share of ARCP common stock
purchased or otherwise acquired pursuant or traceable to the March 14, 2013
Shelf Registration Statement on Form S-3ASR, preliminary Prospectus Supplement
dated May 21, 2014, and Prospectus Supplement dated May 23, 2014, which
registered and ultimately issued shares of ARCP common stock (the “Follow-On
Offering”), and (tt) Sold at or prior to 7:03 a.m. on October 29, 2014, the
Securities Act Recognized Loss Amount per share is zero. (a) Held from the
Follow-On Offering and sold before the close of trading on October 30, 2014, the
Securities Act Recognized Loss Amount per share is the purchase price (not to
exceed $12.00 per share, the issue price of the ARCP common stock registered in
connection with the Follow-On Offering) minus the sale price. (b) Held from the
Follow-On Offering through the close of trading on October 30, 2014, the
Securities Act Recognized Loss Amount per share is the purchase price (not to
exceed $12.00 per share, the issue price of the ARCP common stock registered in
connection with the Follow-On Offering) minus $9.42 per share, the price of ARCP
common stock on October 30, 2014. - 15 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101090.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 18 of 29 EXECUTION
COPY ARCP Preferred Stock – ARCT IV Merger 18. For each share of ARCP Series F
preferred stock purchased or otherwise acquired pursuant or traceable to the
Registration Statement on Form S-4 dated December 3, 2013 and Proxy
Statement/Prospectus dated December 4, 2013, which registered and ultimately
issued shares of ARCP preferred stock, and (ww) Sold at or prior to 7:03 a.m. on
October 29, 2014, the Securities Act Recognized Loss Amount per share is zero.
(xx) Sold before the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $25.00 per
share, the issue price of ARCP Series F preferred stock) minus the sale price.
(yy) Held as of the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $25.00 per
share, the issue price of ARCP Series F preferred stock) minus $22.34 per share,
the price of ARCP Series F preferred stock on October 30, 2014. ARCP TAA Notes –
July 25, 2013 Offering 19. For each $100 of par of ARCP TAA Notes purchased or
otherwise acquired pursuant or traceable to the March 14, 2013 Shelf
Registration Statement on Form S-3ASR, Prospectus Supplements dated July 23,
2013 and July 25, 2013, and Free Writing Prospectuses dated 23 July 2013, which
registered and ultimately issued $310.0 million in face value of the TAA Notes,
and (zz) Sold at or prior to 7:03 a.m. on October 29, 2014, the Securities Act
Recognized Loss Amount is zero. (aaa) Sold before the close of trading on
October 30, 2014, the Securities Act Recognized Loss Amount per share is the
purchase price (not to exceed $99.50 per $100 of par, the VWAP of the TAA Notes
on July 25, 2013) minus the sale price. (bbb) Held as of the close of trading on
October 30, 2014, the Securities Act Recognized Loss Amount per share is the
purchase price (not to exceed $99.50 per $100 of par, the VWAP of the TAA Notes
on July 25, 2013) minus $94.00 per $100 of par, the VWAP of the TAA Notes on
October 30, 2014. ARCP TAA Notes – December 5, 2013 Offering 20. For each $100
of par of ARCP TAA Notes purchased or otherwise acquired pursuant or traceable
to the March 14, 2013 Shelf Registration Statement on Form S-3ASR, Prospectus
Supplements dated December 5, 2013, December 6, 2013, and December 9, 2013, and
Free Writing Prospectus dated December 5, 2013, which registered and reopened
the TAA Notes offering for another $287.5 million in face value, and (ccc) Sold
at or prior to 7:03 a.m. on October 29, 2014, the Securities Act Recognized Loss
Amount is zero. - 16 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101091.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 19 of 29 EXECUTION
COPY (ddd) Sold before the close of trading on October 30, 2014, the Securities
Act Recognized Loss Amount per share is the purchase price (not to exceed $100
per $100 of par, the VWAP of the TAA Notes on December 5, 2013) minus the sale
price. (eee) Held as of the close of trading on October 30, 2014, the Securities
Act Recognized Loss Amount per share is the purchase price (not to exceed $100
per $100 of par, the VWAP of the TAA Notes on December 5, 2013) minus $94.00 per
$100 of par, the VWAP of the TAA Notes on October 30, 2014. ARCP TAB Notes –
December 5, 2013 Offering 21. For each $100 of par of ARCP TAB Notes purchased
or otherwise acquired pursuant or traceable to the March 14, 2013 Shelf
Registration Statement on Form S-3ASR, Prospectus Supplements dated December 5,
2013, December 6, 2013, and December 9, 2013, and Free Writing Prospectus dated
December 5, 2013, which registered and ultimately issued $402.5 million in face
value, and (fff) Sold at or prior to 7:03 a.m. on October 29, 2014, the
Securities Act Recognized Loss Amount is zero. (ggg) Sold before the close of
trading on October 30, 2014, the Securities Act Recognized Loss Amount per share
is the purchase price (not to exceed $100 per $100 of par, the VWAP of the TAB
Notes on December 5, 2013) minus the sale price. (hhh) Held as of the close of
trading on October 30, 2014, the Securities Act Recognized Loss Amount per share
is the purchase price (not to exceed $100 per $100 of par, the VWAP of the TAB
Notes on December 5, 2013) minus $93.58 per $100 of par, the VWAP of the TAA
Notes on October 30, 2014. TABLE-1 ARCP Securities Average Closing Prices and
VWAPs November 3, 2014 – January 30, 2015 Common Preferred TAA TAB QAA/QA QAC/QA
QAE/QAF Date Stock Stock Notes Notes B Notes D Notes Notes 11/3/2014 $7.85
$20.91 $85.51 $83.88 $95.86 $93.88 $93.09 11/4/2014 $8.00 $21.12 $86.88 $85.65
$95.39 $93.74 $92.65 11/5/2014 $8.24 $21.28 $88.15 $87.22 $95.32 $93.88 $92.96
11/6/2014 $8.34 $21.40 $88.95 $88.18 $95.45 $94.08 $93.15 11/7/2014 $8.43 $21.47
$89.32 $88.73 $95.53 $94.22 $93.72 11/10/2014 $8.44 $21.51 $89.43 $88.94 $95.62
$94.22 $93.97 11/11/2014 $8.47 $21.57 $89.49 $89.03 $95.62 $94.22 $93.97
11/12/2014 $8.51 $21.61 $89.49 $89.06 $95.66 $94.41 $94.10 11/13/2014 $8.54
$21.64 $89.50 $89.05 $95.74 $94.41 $94.34 - 17 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101092.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 20 of 29 EXECUTION
COPY Common Preferred TAA TAB QAA/QA QAC/QA QAE/QAF Date Stock Stock Notes Notes
B Notes D Notes Notes 11/14/2014 $8.56 $21.66 $89.50 $89.03 $95.70 $94.36 $94.34
11/17/2014 $8.58 $21.68 $89.50 $89.03 $95.70 $94.32 $94.30 11/18/2014 $8.60
$21.70 $89.46 $89.03 $95.71 $94.35 $94.30 11/19/2014 $8.61 $21.71 $89.42 $89.03
$95.72 $94.40 $94.32 11/20/2014 $8.64 $21.71 $89.43 $89.06 $95.72 $94.44 $94.32
11/21/2014 $8.66 $21.73 $89.51 $89.16 $95.73 $94.52 $94.32 11/24/2014 $8.69
$21.74 $89.62 $89.26 $95.74 $94.62 $94.49 11/25/2014 $8.71 $21.74 $89.71 $89.37
$95.75 $94.61 $94.49 11/26/2014 $8.75 $21.78 $89.79 $89.47 $95.75 $94.61 $94.49
11/28/2014 $8.78 $21.81 $89.79 $89.47 $95.75 $94.61 $94.63 12/1/2014 $8.81
$21.84 $89.89 $89.60 $95.79 $94.61 $94.69 12/2/2014 $8.83 $21.87 $89.96 $89.60
$95.80 $94.61 $94.69 12/3/2014 $8.85 $21.88 $90.01 $89.69 $95.82 $94.64 $94.69
12/4/2014 $8.87 $21.90 $90.07 $89.69 $95.84 $94.68 $94.72 12/5/2014 $8.88 $21.91
$90.15 $89.80 $95.87 $94.68 $94.72 12/8/2014 $8.89 $21.92 $90.24 $89.80 $95.87
$94.68 $94.77 12/9/2014 $8.91 $21.93 $90.24 $89.93 $95.89 $94.73 $94.77
12/10/2014 $8.92 $21.93 $90.34 $90.05 $95.89 $94.73 $94.82 12/11/2014 $8.93
$21.93 $90.34 $90.15 $95.92 $94.73 $94.88 12/12/2014 $8.93 $21.93 $90.42 $90.23
$95.92 $94.80 $94.96 12/15/2014 $8.91 $21.91 $90.37 $90.13 $95.90 $94.76 $95.01
12/16/2014 $8.87 $21.88 $90.32 $89.94 $95.82 $94.65 $94.93 12/17/2014 $8.85
$21.87 $90.23 $89.80 $95.71 $94.46 $94.60 12/18/2014 $8.83 $21.85 $90.15 $89.67
$95.58 $94.22 $94.27 12/19/2014 $8.81 $21.83 $90.05 $89.53 $95.44 $93.96 $93.96
12/22/2014 $8.79 $21.82 $89.98 $89.44 $95.32 $93.77 $93.96 12/23/2014 $8.78
$21.81 $89.98 $89.44 $95.24 $93.61 $93.96 Common Preferred TAA TAB QAA/QA QAC/QA
QAE/QAF Date Stock Stock Notes Notes B Notes D Notes Notes 12/24/2014 $8.77
$21.81 $89.95 $89.41 $95.18 $93.61 $93.96 12/26/2014 $8.76 $21.81 $89.96 $89.41
$95.18 $93.61 $93.96 12/29/2014 $8.75 $21.81 $89.93 $89.39 $95.16 $93.53 $93.73
12/30/2014 $8.76 $21.84 $90.00 $89.46 $95.17 $93.49 $93.63 12/31/2014 $8.76
$21.86 $90.00 $89.54 $95.18 $93.46 $93.58 1/2/2015 $8.78 $21.88 $90.00 $89.54
$95.19 $93.47 $93.53 1/5/2015 $8.78 $21.91 $90.06 $89.60 $95.21 $93.49 $93.49
1/6/2015 $8.80 $21.93 $90.11 $89.67 $95.21 $93.51 $93.44 1/7/2015 $8.82 $21.95
$90.18 $89.67 $95.22 $93.54 $93.44 - 18 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101093.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 21 of 29 EXECUTION
COPY Common Preferred TAA TAB QAA/QA QAC/QA QAE/QAF Date Stock Stock Notes Notes
B Notes D Notes Notes 1/8/2015 $8.83 $21.97 $90.26 $89.76 $95.23 $93.59 $93.49
1/9/2015 $8.85 $21.99 $90.34 $89.85 $95.24 $93.65 $93.54 1/12/2015 $8.86 $22.01
$90.44 $89.94 $95.24 $93.69 $93.62 1/13/2015 $8.87 $22.03 $90.52 $90.02 $95.24
$93.69 $93.70 1/14/2015 $8.88 $22.05 $90.58 $90.10 $95.24 $93.69 $93.77
1/15/2015 $8.89 $22.06 $90.65 $90.18 $95.22 $93.72 $93.84 1/16/2015 $8.89 $22.08
$90.71 $90.24 $95.21 $93.76 $93.90 1/20/2015 $8.89 $22.10 $90.71 $90.24 $95.20
$93.80 $93.90 1/21/2015 $8.90 $22.11 $90.71 $90.24 $95.21 $93.80 $93.90
1/22/2015 $8.91 $22.13 $90.78 $90.30 $95.23 $93.86 $93.98 1/23/2015 $8.92 $22.14
$90.85 $90.37 $95.27 $93.91 $94.06 1/26/2015 $8.93 $22.16 $90.91 $90.37 $95.28
$93.98 $94.06 1/27/2015 $8.94 $22.17 $90.91 $90.37 $95.29 $93.98 $94.06
1/28/2015 $8.95 $22.19 $90.97 $90.37 $95.29 $93.98 $94.14 1/29/2015 $8.96 $22.20
$91.01 $90.42 $95.31 $94.03 $94.14 1/30/2015 $8.96 $22.21 $91.06 $90.42 $95.32
$94.08 $94.21 A purchase, acquisition or sale of an ARCP Security shall be
deemed to have occurred on the “contract” or “trade” date as opposed to the
“settlement” or “payment” date. All purchase, acquisition and sale prices shall
exclude any fees and commissions. The receipt or grant by gift, devise, or
operation of law of ARCP Securities during the Class Period shall not be deemed
a purchase, acquisition or sale of ARCP Securities for the calculation of a
claimant’s recognized claim nor shall it be deemed an assignment of any claim
relating to the purchase or acquisition of such shares unless specifically
provided in the instrument of gift or assignment. The receipt of ARCP Securities
during the Class Period in exchange for securities of any other corporation or
entity, other than American Realty Capital Trust IV, Inc. and Cole Real Estate
Investments, Inc. (formerly known as Cole Credit Property Trust III, Inc.),
shall not be deemed a purchase, acquisition or sale of ARCP Securities.
Distributions will be made to Authorized Claimants after all claims have been
processed, after the Court has finally approved the Settlement, and after any
appeals are resolved. If there is any balance remaining in the Net Settlement
Fund after at least six (6) months from the initial date of distribution of the
Net Settlement Fund (whether by reason of tax refunds, uncashed checks, or
otherwise), the Claims Administrator shall, if feasible, reallocate such balance
among Authorized Claimants in an equitable and economic fashion. These
redistributions shall be repeated until the balance remaining in the Net
Settlement Fund is no longer economically feasible to distribute to Class
Members. Thereafter, any balance that still remains in the Net Settlement Fund
shall be donated to any appropriate non-profit charitable organization(s)
unaffiliated with any party or their counsel serving the public interest. Please
contact the Claims Administrator or Lead Counsel if you disagree with any
determinations made by the Claims Administrator regarding your Proof of Claim
and Release. If - 19 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101094.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 22 of 29 EXECUTION
COPY you are dissatisfied with the determinations, you may ask the Court, which
retains jurisdiction over all Class Members and the claims administration
process, to decide the issue by submitting a written request. The Court has
reserved jurisdiction to allow, disallow, or adjust the claim of any Class
Member on equitable grounds. Payment pursuant to the Plan of Allocation set
forth above shall be conclusive against all Authorized Claimants. No Person
shall have any claim against Lead Plaintiff, Lead Counsel, any Claims
Administrator, any other Person designated by Lead Plaintiff’s counsel, or any
of the Released Persons based on the distributions made substantially in
accordance with the Stipulation and the Settlement contained therein, the Plan
of Allocation, or further orders of the Court. All Class Members who fail to
complete and submit a valid and timely Proof of Claim and Release shall be
barred from participating in distributions from the Net Settlement Fund (unless
otherwise ordered by the Court), but otherwise shall be bound by all of the
terms of the Settlement, including the terms of any judgment entered and the
releases given. DO I NEED TO CONTACT LEAD COUNSEL IN ORDER TO PARTICIPATE IN
DISTRIBUTION OF THE SETTLEMENT FUND? No. If you have received this Notice and
timely submit your Proof of Claim and Release to the designated address, you
need not contact Lead Counsel. If your address changes, please contact the
Claims Administrator at: ARCP Securities Litigation c/o Gilardi & Co. LLC P.O.
Box 43434 Providence, RI 02940-3434 Telephone: 1-866-558-9236
www.ARCPSecuritiesLitigation.com THERE WILL BE NO PAYMENTS IF THE STIPULATION IS
TERMINATED The Stipulation may be terminated under several circumstances
outlined in it. If the Stipulation is terminated, the Litigation will proceed as
if the Stipulation had not been entered into. WHAT ARE THE REASONS FOR
SETTLEMENT? The Settlement was reached after contested motion practice directed
to the sufficiency of Lead Plaintiff’s claims. The parties also completed
document, deposition, and expert discovery. Nevertheless, the Court has not
reached any final decisions in connection with Lead Plaintiff’s claims against
Defendants. Instead, Lead Plaintiff and Defendants have agreed to this
Settlement, which was reached with the substantial assistance of a highly
respected mediator. In reaching the Settlement, the parties have avoided the
cost, delay and uncertainty of further litigation. As in any litigation, Lead
Plaintiff and the Class would face an uncertain outcome if they did not agree to
the Settlement. If Lead Plaintiff succeeded at the upcoming trial, Defendants
would - 20 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101095.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 23 of 29 EXECUTION
COPY likely file appeals that would postpone final resolution of the case.
Continuation of the Litigation against Defendants could result in a judgment
greater than this Settlement. Conversely, continuing the case could result in no
recovery at all or a recovery that is less than the amount of the Settlement.
Lead Plaintiff and Lead Counsel believe that this Settlement is fair and
reasonable to the Members of the Class. They have reached this conclusion for
several reasons. Specifically, if the Settlement is approved, the Class will
receive a certain and immediate monetary recovery. Additionally, Lead Counsel
believes that the significant and immediate benefits of the Settlement, when
weighed against the significant risk, delay and uncertainty of continued
litigation, are a very favorable result for the Class. Defendants are entering
into this Settlement because it would be beneficial to avoid the burden,
inconvenience, and expense associated with continuing the Litigation, and the
uncertainty and risks inherent in any litigation. Defendants have determined
that it is desirable and beneficial to them that the Litigation be settled in
the manner and upon the terms and conditions set forth in the Stipulation. WHO
REPRESENTS THE CLASS? The following attorneys are counsel for the Class: Debra
J. Wyman ROBBINS GELLER RUDMAN & DOWD LLP 655 West Broadway, Suite 1900 San
Diego, CA 92101 Telephone: 800/449-4900 If you have any questions about the
Litigation, or the Settlement, you are entitled to consult with Lead Counsel by
contacting counsel at the phone number listed above. You may obtain a copy of
the Stipulation by contacting the Claims Administrator at: ARCP Securities
Litigation c/o Gilardi & Co. LLC P.O. Box 43434 Providence, RI 02940-3434
Telephone: 1-866-558-9236 www.ARCPSecuritiesLitigation.com HOW WILL THE LEAD
PLAINTIFF’S LAWYERS BE PAID? Lead Counsel will file a motion for an award of
attorneys’ fees and expenses that will be considered at the Settlement Fairness
Hearing. Lead Counsel will apply for an attorneys’ fee award for Plaintiffs’
Counsel in the amount of up to 13% of the Settlement Fund, plus payment of
Plaintiffs’ Counsel’s costs, charges and expenses incurred in connection with
this Litigation in an amount not to exceed $6 million, which may include awards
to Plaintiffs pursuant to 15 U.S.C. - 21 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101096.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 24 of 29 EXECUTION
COPY §78u-4(a)(4) in connection with their representation of the Class. Such
sums as may be approved by the Court will be paid from the Settlement Fund.
Class Members are not personally liable for any such fees or expenses. The
attorneys’ fees and costs, charges and expenses requested will be the only
payment to Plaintiffs’ Counsel for their efforts in achieving this outstanding
Settlement and for their risk in undertaking this representation on a wholly
contingent basis. The fees requested will compensate Plaintiffs’ Counsel for
their work in achieving the Settlement. The Court will decide what constitutes a
reasonable fee award and may award less than the amount requested by Lead
Counsel. CAN I EXCLUDE MYSELF FROM THE SETTLEMENT? No. If you did not exclude
yourself from the Class in connection with the Notice of Pendency of Class
Action, you remain a Class Member. CAN I OBJECT TO THE SETTLEMENT, THE REQUESTED
ATTORNEYS’ FEES, THE REQUESTED PAYMENT OF COSTS AND EXPENSES AND/OR THE PLAN OF
ALLOCATION? Yes. If you are a Class Member, you may object to the terms of the
Settlement. Whether or not you object to the terms of the Settlement, you may
also object to the requested attorneys’ fees, costs, charges and expenses,
Plaintiffs’ request for awards for representing the Class and/or the Plan of
Allocation. In order for any objection to be considered, you must file a written
statement, accompanied by proof of Class membership, with the Court and send a
copy to Lead Counsel and ARCP’s Counsel, at the addresses listed below by
__________, 20__. The Court’s address is Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York, NY 10007; Lead Counsel’s address is
Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA
92101, c/o Debra J. Wyman; ARCP’s Counsel’s address is: Milbank LLP, 55 Hudson
Yards, New York, NY 10001, c/o Jed M. Schwartz. Attendance at the Settlement
Fairness Hearing is not necessary; however, persons wishing to be heard orally
at the Settlement Fairness Hearing are required to indicate in their written
objection their intention to appear at the hearing and identify any witnesses
they may call to testify and exhibits, if any, they intend to introduce into
evidence. WHAT ARE MY RIGHTS AND OBLIGATIONS UNDER THE SETTLEMENT? If you are a
Class Member and you did not exclude yourself from the Class, you may receive
the benefit of, and you will be bound by, the terms of the Settlement described
in this Notice, upon approval by the Court. HOW CAN I GET A PAYMENT? In order to
qualify for a payment, you must timely complete and return the Proof of Claim
and Release that accompanies this Notice. A Proof of Claim and Release is
enclosed with this Notice and also may be downloaded at
www.ARCPSecuritiesLitigation.com. Read the instructions carefully; fill out the
Proof of Claim and Release; sign it; and mail or submit it online so that it is
postmarked (if mailed) or received (if submitted online) no later than
__________, 2020. The Proof of Claim and Release may be submitted online at
www.ARCPSecuritiesLitigation.com. If you - 22 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101097.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 25 of 29 EXECUTION
COPY do not submit a timely Proof of Claim and Release with all of the required
information, you will not receive a payment from the Settlement Fund; however,
unless you expressly excluded yourself from the Class as described above, you
will still be bound in all other respects by the Settlement, the Judgment, and
the release contained in them. WHAT CLAIMS WILL BE RELEASED BY THE SETTLEMENT?
If the Settlement is approved by the Court, the Court will enter a Judgment. If
the Judgment becomes final pursuant to the terms of the Stipulation, all Class
Members shall be deemed to have, and by operation of the Final Judgment shall
have, fully, finally, and forever released, relinquished, and discharged any and
all of the Released Persons from all Released Claims. • “Released Claims” means
any and all rights, liabilities, suits, debts, obligations, demands, damages,
losses, judgment matters, issues, claims (including Unknown Claims), and causes
of action of every nature and description whatsoever, in law, equity, or
otherwise, whether accrued or unaccrued, fixed or contingent, liquidated or
unliquidated, whether arising under federal, state, local, statutory, common
law, foreign law, or any other law, rule, or regulation, and whether class
and/or individual in nature, concerning, based on, arising out of, or in
connection with both: (i) the purchase or other acquisition of ARCP Securities
by Lead Plaintiff or any other Class Member during the period between February
28, 2013 and October 29, 2014; and (ii) the allegations, transactions, acts,
facts, matters, occurrences, disclosures, statements, filings, representations,
omissions, or events that were or could have been alleged or asserted in the
Litigation. Released Claims do not include claims to enforce the Settlement, any
shareholder derivative claims on behalf of ARCP, or governmental agency actions
against the Released Persons. • “Related Parties” means each Defendant’s
respective present and former parents, subsidiaries, divisions, controlling
persons, associates, entities and affiliates and each and all of their
respective present and former employees, members, partners, principals,
officers, directors, controlling shareholders, agents, attorneys, advisors
(including financial or investment advisors), accountants, auditors,
consultants, underwriters, investment bankers, commercial bankers, entities
providing fairness opinions, general or limited partners or partnerships,
limited liability companies, members, joint ventures and insurers and reinsurers
of each of them; as well as the predecessors, successors, assigns, estates,
immediate family members, spouses, heirs, executors, trusts, trustees,
administrators, agents, legal or personal representatives, assigns, and
assignees of each of them, in their capacity as such. • “Released Persons” means
each and all of the Defendants and their Related Parties. • “Unknown Claims”
means (a) any and all Released Claims which the Releasing Plaintiff Parties do
not know or suspect to exist in his, her, or its favor at the time of the
release of the Released Persons, which, if known by him, her, or it, might have
affected his, her, or its settlement with and release of the Released Persons,
or might have affected his, her, or its decision(s) with respect to the
Settlement, including, but not limited to, whether or not to object to this
Settlement or seek exclusion from the - 23 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101098.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 26 of 29 EXECUTION
COPY Class; and (b) any and all Released Defendants' Claims that the Released
Persons do not know or suspect to exist in his, her, or its favor at the time of
the release of the Plaintiffs, the Class and Plaintiffs' Counsel, which, if
known by him, her, or it, might have affected his, her, or its settlement and
release of Plaintiffs, the Class and Plaintiffs' Counsel. With respect to (a)
any and all Released Claims against the Released Persons, and (b) any and all
Released Defendants’ Claims against Plaintiffs, the Class and Plaintiffs’
Counsel, the Settling Parties stipulate and agree that, upon the Effective Date,
the Settling Parties shall expressly waive and each Releasing Plaintiff Party
and Released Person shall be deemed to have, and by operation of the Judgment
shall have expressly waived, the provisions, rights, and benefits of California
Civil Code §1542, which provides: A general release does not extend to claims
that the creditor or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if known by him or her
would have materially affected his or her settlement with the debtor or released
party. The Settling Parties shall expressly waive and each Releasing Plaintiff
Party and Released Person shall be deemed to have, and by operation of the
Judgment shall have, expressly waived any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to
California Civil Code §1542. The Releasing Plaintiff Parties and Released
Persons acknowledge that they may hereafter discover facts in addition to or
different from those which he, she, it or their counsel now knows or believes to
be true with respect to the subject matter of the Released Claims or Released
Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall expressly
fully, finally, and forever waive, compromise, settle, discharge, extinguish,
and release, and each Releasing Plaintiff Party shall be deemed to have waived,
compromised, settled, discharged, extinguished, and released, and upon the
Effective Date, and by operation of the Judgment shall have waived, compromised,
settled, discharged, extinguished, and released, fully, finally, and forever,
any and all Released Claims against the Released Persons, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which now exist, or heretofore have existed, upon any theory of law
or equity now existing or coming into existence in the future, including, but
not limited to, conduct which is negligent, intentional, with or without malice,
or a breach of any duty, law or rule, without regard to the subsequent discovery
or existence of such different or additional facts, legal theories, or
authorities, and (b) the Released Persons shall expressly fully, finally, and
forever waive, compromise, settle, discharge, extinguish, and release, and upon
the Effective Date, and by operation of the Judgment shall have waived,
compromised, settled, discharged, extinguished, and released, fully, finally,
and forever, any and all Released Defendants’ Claims against the Plaintiffs, the
Class and Plaintiffs’ Counsel, known or unknown, suspected or unsuspected,
contingent or non-contingent, whether or not concealed or hidden, which now
exist, - 24 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101099.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 27 of 29 EXECUTION
COPY or heretofore have existed, upon any theory of law or equity now existing
or coming into existence in the future, including, but not limited to, conduct
which is negligent, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts, legal theories, or authorities. The Settling
Parties acknowledge, and the Releasing Plaintiff Parties and Released Persons
shall be deemed by operation of the Judgment to have acknowledged, that the
foregoing waiver was separately bargained for and is an essential element of the
Settlement of which this release is a part. THE SETTLEMENT FAIRNESS HEARING The
Court will hold a Settlement Fairness Hearing on _______, 2020, at _:__ _.m.,
before the Honorable Alvin K. Hellerstein at the United States District Court
for the Southern District of New York, Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York, NY 10007, for the purpose of determining
whether: (1) the Settlement as set forth in the Stipulation for
$1,025,000,000.00 in cash should be approved by the Court as fair, reasonable
and adequate; (2) Judgment as provided under the Stipulation should be entered;
(3) to award Lead Counsel attorneys’ fees and expenses out of the Settlement
Fund and, if so, in what amount; (4) to award Plaintiffs pursuant to 15 U.S.C.
§78u-4(a)(4) in connection with their representation of the Class out of the
Settlement Fund and, if so, in what amount; and (5) the Plan of Allocation
should be approved by the Court. The Court may adjourn or continue the
Settlement Fairness Hearing without further notice to Members of the Class. Any
Class Member may appear at the Settlement Fairness Hearing and be heard on any
of the foregoing matters; provided, however, that no such person shall be heard
unless his, her, or its objection is made in writing and is filed, together with
proof of membership in the Class and with copies of all other papers and briefs
to be submitted by him, her, or it to the Court at the Settlement Fairness
Hearing, with the Court no later than ______, 20__, and showing proof of service
on the following counsel: Debra J. Wyman Jed M. Schwartz ROBBINS GELLER RUDMAN
MILBANK LLP & DOWD LLP 55 Hudson Yards 655 West Broadway, Suite 1900 New York,
NY 10001 San Diego, CA 92101 Attorneys for Lead Plaintiff Attorneys for ARCP
Unless otherwise directed by the Court, any Class Member who does not make his,
her or its objection in the manner provided shall be deemed to have waived all
objections to this Settlement and shall be foreclosed from raising (in this or
any other proceeding or on any appeal) any objection and any untimely objection
shall be barred. If you hire an attorney (at your own expense) to represent you
for purposes of objecting, your attorney must serve a notice of appearance on
counsel listed above and file it with the Court (at the address set out above)
by no later than _____________, 20__. - 25 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101100.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 28 of 29 EXECUTION
COPY INJUNCTION The Court has issued an order enjoining all Class Members from
instituting, commencing, maintaining or prosecuting any action in any court or
tribunal that asserts Released Claims against any Released Persons, pending
final determination by the Court of whether the Settlement should be approved.
HOW DO I OBTAIN ADDITIONAL INFORMATION? This Notice contains only a summary of
the terms of the proposed Settlement. The records in this Litigation may be
examined and copied at any time during regular office hours, and subject to
customary copying fees, at the Clerk of the United States District Court for the
Southern District of New York. For a fee, all papers filed in this Litigation
are available at www.pacer.gov. In addition, all of the Settlement documents,
including the Stipulation, this Notice, the Proof of Claim and Release and
proposed Judgment may be obtained by contacting the Claims Administrator at:
ARCP Securities Litigation c/o Gilardi & Co. LLC P.O. Box 43434 Providence, RI
02940-3434 Email: info@ARCPSecuritiesLitigation.com Telephone: 1-866-558-9236
www.ARCPSecuritiesLitigation.com In addition, you may contact Rick Nelson,
Shareholder Relations, Robbins Geller Rudman & Dowd LLP, 655 West Broadway,
Suite 1900, San Diego, CA 92101, 1(800)449-4900, if you have any questions about
the Litigation or the Settlement. DO NOT WRITE TO OR TELEPHONE THE COURT FOR
INFORMATION SPECIAL NOTICE TO BANKS, BROKERS, AND OTHER NOMINEES If you hold any
ARCP Securities purchased or acquired during the Class Period, as a nominee for
a beneficial owner, then, within fourteen (14) business days after you receive
this Notice, you must either: (1) send a copy of this Notice by First-Class Mail
to all such Persons; or (2) provide a list of the names and addresses of such
Persons to the Claims Administrator: ARCP Securities Litigation c/o Gilardi &
Co. LLC P.O. Box 43434 Providence, RI 02940-3434 E-mail:
info@ARCPSecuritiesLitigation.com Telephone: 1-866-558-9236
www.ARCPSecuritiesLitigation.com - 26 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101101.jpg]
Case 1:15-mc-00040-AKH Document 1272-3 Filed 09/30/19 Page 29 of 29 EXECUTION
COPY If you choose to mail the Notice and Proof of Claim and Release yourself,
you may obtain from the Claims Administrator (without cost to you) as many
additional copies of these documents as you will need to complete the mailing.
Regardless of whether you choose to complete the mailing yourself or elect to
have the mailing performed for you, you may obtain reimbursement for or
advancement of reasonable administrative costs actually incurred or expected to
be incurred in connection with forwarding the Notice and which would not have
been incurred but for the obligation to forward the Notice, upon submission of
appropriate documentation to the Claims Administrator. DATED:
___________________ BY ORDER OF THE UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK - 27 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101102.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 1 of 19 EXHIBIT A-2



--------------------------------------------------------------------------------



 
[vereit9302019-ex101103.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 2 of 19 EXECUTION
COPY UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x In re AMERICAN
REALTY CAPITAL : Civil Action No. 1:15-mc-00040-AKH PROPERTIES, INC. LITIGATION
: : CLASS ACTION : This Document Relates To: : : ALL ACTIONS. : x PROOF OF CLAIM
AND RELEASE EXHIBIT A-2



--------------------------------------------------------------------------------



 
[vereit9302019-ex101104.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 3 of 19 EXECUTION
COPY I. GENERAL INSTRUCTIONS 1. To recover as a member of the Class based on
your claims in the action entitled In re American Realty Capital Properties,
Inc. Litigation, Civil Action No. 1:15-mc-00040-AKH (the “Litigation”), you must
complete and, on page __ hereof, sign this Proof of Claim and Release. If you
fail to submit a properly addressed (as set forth in paragraph 3 below) Proof of
Claim and Release form, postmarked or received by the date shown below, your
claim may be rejected and you may be precluded from any recovery from the Net
Settlement Fund created in connection with the proposed settlement of the
Litigation (the “Settlement”).1 2. Submission of this Proof of Claim and Release
form, however, does not assure that you will share in the proceeds of the
Settlement. 3. YOU MUST MAIL OR SUBMIT ONLINE YOUR COMPLETED AND SIGNED PROOF OF
CLAIM AND RELEASE FORM, ACCOMPANIED BY COPIES OF THE DOCUMENTS REQUESTED HEREIN,
NO LATER THAN ________, 2020, TO THE COURT- APPOINTED CLAIMS ADMINISTRATOR IN
THIS CASE, AT THE FOLLOWING ADDRESS: ARCP Securities Litigation Claims
Administrator c/o Gilardi & Co. LLC P.O. Box 43434 Providence, RI 02940-3434
Online Submissions: www.ARCPSecuritiesLitigation.com If you are NOT a member of
the Class (as defined in the Notice of Proposed Settlement of Class Action (the
“Notice”)), DO NOT submit a Proof of Claim and Release form. 1 This Proof of
Claim and Release incorporates by reference the definitions in the Stipulation
of Settlement (“Stipulation”), which can be obtained at
www.ARCPSecuritiesLitigation.com. - 1 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101105.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 4 of 19 EXECUTION
COPY 4. If you are a member of the Class and you did not timely request
exclusion from the Class, you will be bound by the terms of any judgment entered
in the Litigation, including the releases provided therein, WHETHER OR NOT YOU
SUBMIT A PROOF OF CLAIM AND RELEASE FORM. II. CLAIMANT IDENTIFICATION You are a
member of the Class if you purchased or otherwise acquired American Realty
Capital Properties, Inc. (“ARCP”) common stock, preferred stock or debt
securities between February 28, 2013 and October 29, 2014. Excluded from the
Class are: Defendants, members of the immediate families of each of the
Defendants, any person, firm, trust, corporation, officer, director or other
individual or entity in which any Defendant has a controlling interest or which
is related to or affiliated with any Defendant, and the legal representatives,
agents, affiliates, heirs, successors-in-interest, or assigns of any such
excluded party. For the avoidance of doubt, this exclusion does not extend to:
(1) any investment company or pooled investment fund in which a Third-Party
Underwriter Defendant2 may have a direct or indirect interest, or as to which
its affiliates may act as an advisor, but of which a Third-Party Underwriter
Defendant or its respective affiliates is not a majority owner or does not hold
a majority beneficial interest; or (2) any employee benefit plan as to which a
Third-Party Underwriter Defendant or its affiliates acts as an investment
advisor or otherwise may be a fiduciary; provided, however, that membership in
the 2 Third-Party Underwriter Defendants are defined as Barclays Capital Inc.,
BMO Capital Markets Corp., Capital One Securities, Inc., Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc.,
Janney Montgomery Scott, LLC, JMP Securities LLC, J.P. Morgan Securities LLC,
KeyBanc Capital Markets Inc., Ladenburg Thalmann & Co. Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Mizuho Securities USA LLC (f/k/a Mizuho
Securities USA Inc.), Morgan Stanley & Co. LLC, Piper Jaffray & Co., PNC Capital
Markets LLC, RBS Securities Inc., Robert W. Baird & Co. Incorporated, and Wells
Fargo Securities, LLC. - 2 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101106.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 5 of 19 EXECUTION
COPY Class by such investment company, pooled investment fund or employee
benefit plan is limited to transactions in ARCP Securities made on behalf of, or
for the benefit of, persons other than persons that are excluded from the Class
by definition. In other words, the Third-Party Underwriter Defendants cannot
make a claim on their own behalf for their ownership share in any of the above
entities. The Class also excludes any person or entity that entered into any
other settlement agreement or otherwise provided a release to any Defendant
relating to or arising from the purchase or other acquisition of ARCP Securities
prior to October 29, 2014. Also excluded from the Class is any Class Member that
validly and timely requested exclusion in accordance with the requirements set
by the Court in connection with the Notice of Pendency of Class Action
previously provided to the Class. Use Part I of this form entitled “Claimant
Identification” to identify each purchaser or acquirer of record (“nominee”), if
different from the beneficial purchaser or acquirer of the securities which form
the basis of this claim. THIS CLAIM MUST BE FILED BY THE ACTUAL BENEFICIAL
PURCHASER(S) OR ACQUIRER(S) OR THE LEGAL REPRESENTATIVE OF SUCH PURCHASER(S) OR
ACQUIRER(S) OF THE ARCP SECURITIES UPON WHICH THIS CLAIM IS BASED. All joint
purchasers or acquirers must sign this claim. Executors, administrators,
guardians, conservators and trustees must complete and sign this claim on behalf
of persons represented by them and their authority must accompany this claim and
their titles or capacities must be stated. The Social Security (or taxpayer
identification) number and telephone number of the beneficial owner may be used
in verifying the claim. Failure to provide the foregoing information could delay
verification of your claim or result in rejection of the claim. - 3 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101107.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 6 of 19 EXECUTION
COPY If you are acting in a representative capacity on behalf of a Class Member
(for example, as an executor, administrator, trustee, or other representative),
you must submit evidence of your current authority to act on behalf of that
Class Member. Such evidence would include, for example, letters testamentary,
letters of administration, or a copy of the trust documents. NOTICE REGARDING
ELECTRONIC FILES: Certain claimants with large numbers of transactions may
request to, or may be requested to, submit information regarding their
transactions in electronic files. All claimants MUST submit a manually signed
paper Proof of Claim and Release form listing all their transactions whether or
not they also submit electronic copies. If you wish to file your claim
electronically, you must contact the Claims Administrator at edata@gilardi.com
to obtain the required file layout. No electronic files will be considered to
have been properly submitted unless the Claims Administrator issues to the
claimant a written acknowledgement of receipt and acceptance of electronically
submitted data. III. CLAIM FORM Use Part II of this form entitled “Schedule of
Transactions in ARCP Common Stock,” Part III of this form entitled “Schedule of
Transactions in ARCP Debt Securities” and Part IV of this form entitled
“Schedule of Transactions in ARCP Preferred Stock” to supply all required
details of your transaction(s) in ARCP Securities. If you need more space or
additional schedules, attach separate sheets giving all of the required
information in substantially the same form. Sign and print or type your name on
each additional sheet. On the schedules, provide all of the requested
information with respect to all of your purchases and acquisitions and all of
your sales of ARCP common stock, debt securities and preferred stock between
February 28, 2013 and October 28, 2014, whether such transactions resulted in a
profit or a loss. You must also provide all of the requested information with
respect - 4 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101108.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 7 of 19 EXECUTION
COPY to all of the shares of ARCP common and preferred stock you held at the
close of trading on February 27, 2013, October 28, 2014, and January 30, 2015.
Failure to report all such transactions may result in the rejection of your
claim. List these transactions separately and in chronological order, by trade
date, beginning with the earliest. You must accurately provide the month, day
and year of each transaction you list. For short-sale transactions, the date of
covering a “short sale” is deemed to be the date of purchase of ARCP common
stock, and the date of a “short sale” is deemed to be the date of sale of ARCP
common stock. For each transaction, you must provide, together with this claim
form, copies of stockbroker confirmation slips, stockbroker statements, or other
documents adequately evidencing your transactions in ARCP Securities. If any
such documents are not in your possession, please obtain a copy or equivalent
documents from your broker because these documents are necessary to prove and
process your claim. Failure to provide this documentation could delay
verification of your claim or result in rejection of your claim. - 5 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101109.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 8 of 19 EXECUTION
COPY UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK In re American
Realty Capital Properties, Inc. Litigation Civil Action No. 1:15-mc-00040-AKH
PROOF OF CLAIM AND RELEASE Must Be Postmarked (if mailed) or Received (if
submitted online) No Later Than: __________, 2020 Please Type or Print REMEMBER
TO ATTACH COPIES OF BROKER CONFIRMATIONS OR OTHER DOCUMENTATION OF YOUR
TRANSACTIONS IN ARCP SECURITIES. FAILURE TO PROVIDE THIS DOCUMENTATION COULD
DELAY VERIFICATION OF YOUR CLAIM OR RESULT IN REJECTION OF YOUR CLAIM. - 6 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101110.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 9 of 19 EXECUTION
COPY PART II: SCHEDULE OF TRANSACTIONS IN ARCP COMMON STOCK A. Number of shares
of ARCP common stock held at the close of trading on February 27, 2013: B.
Purchases or acquisitions of ARCP common stock between February 28, 2013 and
October 28, 2014, inclusive: - 7 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101111.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 10 of 19 EXECUTION
COPY C. Sales of ARCP common stock between February 28, 2013 and January 30,
2015, inclusive: D. Number of shares of ARCP common stock held at the close of
trading on October 28, 2014: E. Number of shares of ARCP common stock held at
the close of trading on January 30, 2015: - 8 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101112.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 11 of 19 EXECUTION
COPY If you require additional space, attach extra schedules in the same format
as above. Sign and print your name on each additional page. YOU MUST READ AND
SIGN THE RELEASE ON PAGE _____. FAILURE TO SIGN THE RELEASE MAY RESULT IN A
DELAY IN PROCESSING OR THE REJECTION OF YOUR CLAIM. - 9 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101113.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 12 of 19 EXECUTION
COPY PART III: SCHEDULE OF TRANSACTIONS IN ARCP DEBT SECURITIES Purchases or
Acquisitions Trade Date Debt Offering Number of Units Total Purchase Month Day
Year Purchased or Acquired or Acquisition Price Sales (July 25, 2013 – October
28, 2014, inclusive) of ARCP Debt Securities: Trade Date Debt Offering Number of
Units Sold Total Sales Price Month Day Year Face value of ARCP Debt Securities
held at the close of trading on October 28, 2014: ________________________ If
you require additional space, attach extra schedules in the same format as
above. Sign and print your name on each additional page. YOU MUST READ AND SIGN
THE RELEASE ON PAGE __. FAILURE TO SIGN THE RELEASE MAY RESULT IN A DELAY IN
PROCESSING OR THE REJECTION OF YOUR CLAIM. - 10 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101114.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 13 of 19 EXECUTION
COPY PART IV: SCHEDULE OF TRANSACTIONS IN ARCP PREFERRED STOCK A. Purchases or
acquisitions of ARCP preferred stock between January 6, 2014 – October 28, 2014,
inclusive: B. Sales of ARCP preferred stock between January 6, 2014 – January
30, 2015, inclusive: C. Number of shares of ARCP preferred stock held at the
close of trading on October 28, 2014: - 11 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101115.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 14 of 19 EXECUTION
COPY E. Number of shares of ARCP preferred stock held at the close of trading on
January 30, 2015: If you require additional space, attach extra schedules in the
same format as above. Sign and print your name on each additional page. YOU MUST
READ AND SIGN THE RELEASE ON PAGE __. FAILURE TO SIGN THE RELEASE MAY RESULT IN
A DELAY IN PROCESSING OR THE REJECTION OF YOUR CLAIM. IV. SUBMISSION TO
JURISDICTION OF COURT AND ACKNOWLEDGMENTS I (We) submit this Proof of Claim and
Release under the terms of the Stipulation described in the Notice. I (We) also
submit to the jurisdiction of the United States District Court for the Southern
District of New York with respect to my (our) claim as a Class Member and for
purposes of enforcing the releases set forth herein. I (We) further acknowledge
that I am (we are) bound by and subject to the terms of the Stipulation and any
judgment that may be entered in the Litigation, including the releases and the
covenants set forth herein. I (We) agree to furnish additional information to
the Claims Administrator to support this claim if requested to do so. I (We)
have not submitted any other claim in connection with the purchase or
acquisition of ARCP Securities during the Class Period and know of no other
person having done so on my (our) behalf. V. RELEASES 1. I (We) hereby
acknowledge full and complete satisfaction of, and do hereby fully, finally, and
forever settle, release, and discharge from the Released Claims each and all of
the Released Persons. 2. “Released Persons” means each and all of the Defendants
and their Related Parties. - 12 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101116.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 15 of 19 EXECUTION
COPY 3. “Released Claims” means any and all rights, liabilities, suits, debts,
obligations, demands, damages, losses, judgment matters, issues, claims
(including Unknown Claims), and causes of action of every nature and description
whatsoever, in law, equity, or otherwise, whether accrued or unaccrued, fixed or
contingent, liquidated or unliquidated, whether arising under federal, state,
local, statutory, common law, foreign law, or any other law, rule, or
regulation, and whether class and/or individual in nature, concerning, based on,
arising out of, or in connection with both: (i) the purchase or other
acquisition of ARCP Securities by Lead Plaintiff or any other Class Member
during the period between February 28, 2013 and October 29, 2014; and (ii) the
allegations, transactions, acts, facts, matters, occurrences, disclosures,
statements, filings, representations, omissions, or events that were or could
have been alleged or asserted in the Litigation. Released Claims do not include
claims to enforce the Settlement, any shareholder derivative claims on behalf of
ARCP, or governmental agency actions against the Released Persons. 4. “Released
Defendants’ Claims” means any and all claims and causes of action of every
nature and description whatsoever, including both known claims and Unknown
Claims, that arise out of, are based upon, or relate in any way to the
institution, prosecution, or settlement of the claims against Defendants in the
Litigation, except for claims relating to the enforcement of the Settlement. 5.
“Unknown Claims” means (a) any and all Released Claims which the Releasing
Plaintiff Parties do not know or suspect to exist in his, her, or its favor at
the time of the release of the Released Persons, which, if known by him, her, or
it, might have affected his, her, or its settlement with and release of the
Released Persons, or might have affected his, her, or its decision(s) with
respect to the Settlement, including, but not limited to, whether or not to
object to this Settlement or seek exclusion from the Class; and (b) any and all
Released Defendants’ Claims that the Released Persons do not know or suspect to
exist in his, her, or its favor at the time of the - 13 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101117.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 16 of 19 EXECUTION
COPY release of the Plaintiffs, the Class and Plaintiffs’ Counsel, which, if
known by him, her, or it, might have affected his, her, or its settlement and
release of Plaintiffs, the Class and Plaintiffs’ Counsel. With respect to (a)
any and all Released Claims against the Released Persons, and (b) any and all
Released Defendants’ Claims against Plaintiffs, the Class and Plaintiffs’
Counsel, the Settling Parties stipulate and agree that, upon the Effective Date,
the Settling Parties shall expressly waive and each Releasing Plaintiff Party
and Released Person shall be deemed to have, and by operation of the Judgment
shall have expressly waived, the provisions, rights, and benefits of California
Civil Code §1542, which provides: A general release does not extend to claims
that the creditor or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party. The Settling Parties shall expressly waive and each Releasing Plaintiff
Party and Released Person shall be deemed to have, and by operation of the
Judgment shall have, expressly waived any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to
California Civil Code §1542. The Releasing Plaintiff Parties and Released
Persons acknowledge that they may hereafter discover facts in addition to or
different from those which he, she, it or their counsel now knows or believes to
be true with respect to the subject matter of the Released Claims or Released
Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall expressly
fully, finally, and forever waive, compromise, settle, discharge, extinguish,
and release, and each Releasing Plaintiff Party shall be deemed to have waived,
compromised, settled, discharged, extinguished, and released, and upon the
Effective Date, and by operation of the Judgment shall have waived, compromised,
settled, discharged, extinguished, and released, fully, finally, and forever,
any and all Released Claims against the Released Persons, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which now exist, or heretofore have existed, - 14 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101118.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 17 of 19 EXECUTION
COPY upon any theory of law or equity now existing or coming into existence in
the future, including, but not limited to, conduct which is negligent,
intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the subsequent discovery or existence of such different or
additional facts, legal theories, or authorities, and (b) the Released Persons
shall expressly fully, finally, and forever waive, compromise, settle,
discharge, extinguish, and release, and upon the Effective Date, and by
operation of the Judgment shall have waived, compromised, settled, discharged,
extinguished, and released, fully, finally, and forever, any and all Released
Defendants’ Claims against the Plaintiffs, the Class and Plaintiffs’ Counsel,
known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, which now exist, or heretofore have existed,
upon any theory of law or equity now existing or coming into existence in the
future, including, but not limited to, conduct which is negligent, intentional,
with or without malice, or a breach of any duty, law or rule, without regard to
the subsequent discovery or existence of such different or additional facts,
legal theories, or authorities. The Settling Parties acknowledge, and the
Releasing Plaintiff Parties and Released Persons shall be deemed by operation of
the Judgment to have acknowledged, that the foregoing waiver was separately
bargained for and is an essential element of the Settlement of which this
release is a part. 6. These releases shall be of no force or effect unless and
until the Court approves the Stipulation and the Settlement becomes effective on
the Effective Date. 7. I (We) hereby warrant and represent that I (we) have not
assigned or transferred or purported to assign or transfer, voluntarily or
involuntarily, any claim or matter released pursuant to this release or any
other part or portion thereof. - 15 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101119.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 18 of 19 EXECUTION
COPY 8. I (We) hereby warrant and represent that I (we) have included
information about all of my (our) purchases, acquisitions and sales of ARCP
common stock, preferred stock and debt securities during the Class Period and
the number of shares of ARCP common and preferred stock held by me (us) at the
close of trading on February 27, 2013, October 28, 2014, and January 30, 2015. I
(We) declare under penalty of perjury under the laws of the United States of
America that the foregoing information supplied by the undersigned is true and
correct and that the Claimant has not previously entered into any settlement
agreement or provided a release of claims to any Defendant relating to or
arising from the purchase or other acquisition of ARCP Securities prior to
October 29, 2014. - 16 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101120.jpg]
Case 1:15-mc-00040-AKH Document 1272-4 Filed 09/30/19 Page 19 of 19 EXECUTION
COPY THIS PROOF OF CLAIM AND RELEASE FORM MUST BE SUBMITTED ONLINE OR MAILED NO
LATER THAN ____ __, 2020, ADDRESSED AS FOLLOWS: ARCP Securities Litigation
Claims Administrator c/o Gilardi & Co. LLC P.O. Box 43434 Providence, RI
02940-3434 ARCPS iti Liti ti - 17 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101121.jpg]
Case 1:15-mc-00040-AKH Document 1272-5 Filed 09/30/19 Page 1 of 5 EXHIBIT A-3



--------------------------------------------------------------------------------



 
[vereit9302019-ex101122.jpg]
Case 1:15-mc-00040-AKH Document 1272-5 Filed 09/30/19 Page 2 of 5 EXECUTION COPY
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x In re AMERICAN
REALTY CAPITAL : Civil Action No. 1:15-mc-00040-AKH PROPERTIES, INC. LITIGATION
: : CLASS ACTION : This Document Relates To: : : ALL ACTIONS. : x SUMMARY NOTICE
OF PROPOSED SETTLEMENT OF CLASS ACTION EXHIBIT A-3



--------------------------------------------------------------------------------



 
[vereit9302019-ex101123.jpg]
Case 1:15-mc-00040-AKH Document 1272-5 Filed 09/30/19 Page 3 of 5 EXECUTION COPY
TO: ALL PERSONS AND ENTITIES THAT PURCHASED OR OTHERWISE ACQUIRED THE COMMON
STOCK, PREFERRED STOCK, OR DEBT SECURITIES OF AMERICAN REALTY CAPITAL
PROPERTIES, INC. (“ARCP”, NOW KNOWN AS VEREIT, INC.) OR ARC PROPERTIES OPERATING
PARTNERSHIP, L.P. (NOW KNOWN AS VEREIT OPERATING PARTNERSHIP, L.P.) (“ARCP
SECURITIES”) DURING THE PERIOD BETWEEN FEBRUARY 28, 2013 AND OCTOBER 29, 2014
(THE “CLASS PERIOD”) THIS NOTICE WAS AUTHORIZED BY THE COURT. IT IS NOT A LAWYER
SOLICITATION. PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOU ARE
HEREBY NOTIFIED that a hearing will be held on ____________, 2020, at __:__
_.m., before the Honorable Alvin K. Hellerstein at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, New York, NY 10007, to determine
whether: (1) the proposed settlement (the “Settlement”) of the above-captioned
action as set forth in the Stipulation of Settlement (“Stipulation”)1 for
$1,025,000,000.00 in cash should be approved by the Court as fair, reasonable
and adequate; (2) the Judgment as provided under the Stipulation should be
entered dismissing the Litigation with prejudice; (3) to award Lead Counsel
attorneys’ fees and costs, charges and expenses out of the Settlement Fund (as
defined in the Notice of Proposed Settlement of Class Action (“Notice”), which
is discussed below) and, if so, in what amount; (4) to pay Plaintiffs for their
costs and expenses in representing the Class out of the Settlement Fund and, if
so, in what amount; and (5) the Plan of Allocation should be approved by the
Court as fair, reasonable and adequate. 1 The Stipulation can be viewed and/or
obtained at www.ARCPSecuritiesLitigation.com. Capitalized terms not otherwise
defined herein have the meaning given to them in the Stipulation. - 1 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101124.jpg]
Case 1:15-mc-00040-AKH Document 1272-5 Filed 09/30/19 Page 4 of 5 EXECUTION COPY
IF YOU PURCHASED OR ACQUIRED ARCP SECURITIES BETWEEN FEBRUARY 28, 2013 AND
OCTOBER 29, 2014, YOUR RIGHTS MAY BE AFFECTED BY THE SETTLEMENT OF THIS
LITIGATION. To share in the distribution of the Settlement Fund, you must
establish your rights by submitting a Proof of Claim and Release form by mail
(postmarked no later than ___________, 2020) or electronically (no later than
_________, 2020). Your failure to submit your Proof of Claim and Release by
______, 2020, will subject your claim to rejection and preclude your receiving
any of the recovery in connection with the Settlement of this Litigation. If you
are a Member of the Class and did not timely and validly request exclusion
therefrom in accordance with the requirements set forth by the Court in
connection with the Notice of Pendency of Class Action, you will be bound by the
Settlement and any judgment and release entered in the Litigation, including,
but not limited to, the Judgment, whether or not you submit a Proof of Claim and
Release. If you have not received a copy of the Notice, which more completely
describes the Settlement and your rights thereunder (including your right to
object to the Settlement), and a Proof of Claim and Release, you may obtain
these documents, as well as a copy of the Stipulation and other settlement
documents, online at www.ARCPSecuritiesLitigation.com, or by writing to: ARCP
Securities Litigation c/o Gilardi & Co. LLC P.O. Box 43434 Providence, RI
02940-3434 Inquiries should NOT be directed to Defendants, the Court, or the
Clerk of the Court. Inquiries, other than requests for the Notice or for a Proof
of Claim and Release, may be made to a representative of Lead Counsel: - 2 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101125.jpg]
Case 1:15-mc-00040-AKH Document 1272-5 Filed 09/30/19 Page 5 of 5 EXECUTION COPY
ROBBINS GELLER RUDMAN & DOWD LLP Rick Nelson c/o Shareholder Relations 655 West
Broadway, Suite 1900 San Diego, CA 92101 Telephone: 800/449-4900 IF YOU ARE A
CLASS MEMBER, YOU HAVE THE RIGHT TO OBJECT TO THE SETTLEMENT, THE PLAN OF
ALLOCATION, THE REQUEST BY LEAD COUNSEL FOR AN AWARD OF ATTORNEYS’ FEES AND
EXPENSES AND/OR THE AWARDS TO PLAINTIFFS PURSUANT TO 15 U.S.C. §77z-1(a)(4)
and/or 15 U.S.C. §78u-4(a)(4) IN CONNECTION WITH THEIR REPRESENTATION OF THE
CLASS. ANY OBJECTIONS MUST BE FILED WITH THE COURT AND SENT TO LEAD COUNSEL AND
ARCP’S COUNSEL BY _____________, 20__, IN THE MANNER AND FORM EXPLAINED IN THE
NOTICE. DATED: _____________________ ________________________________ BY ORDER
OF THE UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK - 3 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101126.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 1 of 12 EXHIBIT B



--------------------------------------------------------------------------------



 
[vereit9302019-ex101127.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 2 of 12 EXECUTION
COPY UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x In re AMERICAN
REALTY CAPITAL : Civil Action No. 1:15-mc-00040-AKH PROPERTIES, INC. LITIGATION
: : CLASS ACTION : This Document Relates To: : : ALL ACTIONS. : x [PROPOSED]
ORDER AND FINAL JUDGMENT EXHIBIT B 42350.00200



--------------------------------------------------------------------------------



 
[vereit9302019-ex101128.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 3 of 12 EXECUTION
COPY On the ____ day of ________, 2020, a hearing having been held before this
Court to determine: (1) whether the terms and conditions of the Stipulation of
Settlement dated September 30, 2019 (the “Stipulation”) are fair, reasonable and
adequate for the settlement of all claims asserted by the Class against the
Defendants in the complaint now pending in this Court in the above captioned
action (the “Litigation”), including the release of the Released Persons, and
should be approved; (2) whether judgment should be entered dismissing the
Complaint on the merits and with prejudice in favor of the Defendants herein and
as against all persons or entities who are Members of the Class herein who have
not timely and validly requested exclusion therefrom; (3) whether to approve the
Plan of Allocation as a fair and reasonable method to allocate the settlement
proceeds among the Members of the Class; (4) whether and in what amount to award
Lead Counsel fees and costs, charges and expenses; and (5) whether and in what
amount to award Plaintiffs for their costs and expenses in representing the
Class; the Court having considered all matters submitted to it at the hearing
and otherwise; it appearing that a notice of the hearing substantially in the
form approved by the Court was provided to all individuals and entities,
reasonably identifiable, who purchased or otherwise acquired ARCP Securities
between February 28, 2013 and October 29, 2014, as shown by the records compiled
by the Claims Administrator in connection with its providing of the Notice, at
the respective addresses set forth in such records, and that a summary notice of
the hearing substantially in the form approved by the Court was published
pursuant to the Order Granting Preliminarily Approval Pursuant to Fed. R. Civ.
P. 23(e)(1) and Permitting Notice to the Class as set forth in the Declaration
of ______________, and the Supplemental Declaration of _____________; the Court
having considered and determined the fairness and reasonableness of the award of
attorneys’ fees and costs, charges and expenses - 1 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101129.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 4 of 12 EXECUTION
COPY requested by Lead Counsel and the request for Plaintiffs’ costs and
expenses; and all capitalized terms not otherwise defined herein having the
meanings set forth and defined in the Stipulation. NOW, THEREFORE, IT IS HEREBY
ORDERED THAT: 1. This Judgment incorporates by reference the definitions in the
Stipulation, and all terms used herein shall have the same meanings as set forth
in the Stipulation, unless otherwise set forth herein. 2. The Court has
jurisdiction over the subject matter of this Litigation, the Lead Plaintiff, all
Class Members, and Defendants. 3. Excluded from the Class is any Class Member
that validly and timely requested exclusion, which Class Members are identified
in Exhibit A hereto. Also excluded from the Class is any person or entity that
entered into a settlement agreement or otherwise provided a release to any
Defendant relating to or arising from the purchase or other acquisition of ARCP
Securities prior to October 29, 2014, which persons and entities (to the extent
known to VEREIT) are identified in Exhibit B which shall be filed with the Court
either publicly or under seal depending upon the determination of the treatment
by the Court in connection with the Settlement approval process. 4. Notice of
the pendency of this Litigation and the proposed Settlement was given to all
Class Members who could be identified with reasonable effort. The form and
method of notifying the Class of the pendency of the Litigation and the terms
and conditions of the proposed Settlement met the requirements of Rule 23 of the
Federal Rules of Civil Procedure, the Private Securities Litigation Reform Act
of 1995 (the “PSLRA”), due process, and any other applicable law, constituted
the best notice practicable under the circumstances, and constituted due and
sufficient notice to all individuals and entities entitled thereto. - 2 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101130.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 5 of 12 EXECUTION
COPY 5. Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court hereby
approves the Settlement set forth in the Stipulation and finds that in light of
the benefits to the Class, the complexity and expense of further litigation, and
the costs of continued litigation, the Settlement is, in all respects, fair,
reasonable, and adequate having considered and found that: (a) Lead Plaintiff
and Lead Counsel have adequately represented the Class; (b) the proposal was
negotiated at arm’s length; (c) the relief provided for the Class is adequate,
having taken into account (i) the costs, risks, and delay of trial and appeal;
(ii) the effectiveness of any proposed method of distributing relief to the
Class, including the method of processing Class Members’ claims; (iii) the terms
of any proposed award of attorneys’ fees, including timing of payment; and (iv)
any agreement required to be identified under Rule 23(e)(2); and (d) the
proposed Plan of Allocation treats Class Members equitably relative to each
other. 6. Accordingly, the Court authorizes and directs implementation and
performance of all the terms and provisions of the Stipulation, as well as the
terms and provisions hereof. Except as to any individual claim of those Persons
(identified in Exhibit A attached hereto) who have validly and timely requested
exclusion from the Class, the Court hereby dismisses all Released Claims of the
Class, as against the Released Persons, with prejudice. The Settling Parties are
to bear their own costs, except as to and to the extent provided in the
Stipulation and herein. 7. The releases as set forth in ¶¶4.1-4.6 of the
Stipulation (the “Releases”), together with the definitions contained in
¶¶1.1-1.42 relating thereto, are expressly incorporated herein in all respects.
The Releases are effective as of the Effective Date. 8. Upon the Effective Date,
each of the Releasing Plaintiff Parties will be forever barred and enjoined from
commencing, instituting, prosecuting, or continuing to prosecute any action or
other proceeding in any court of law or equity, arbitration tribunal, or
administrative - 3 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101131.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 6 of 12 EXECUTION
COPY forum, asserting the Released Claims against any of the Released Persons.
Claims to enforce the terms of the Stipulation are not released. 9. Upon the
Effective Date, Lead Plaintiff shall, and each and every Releasing Plaintiff
Party shall be deemed to have, and by operation of this Judgment shall have,
fully, finally, and forever waived, released, relinquished, discharged and
dismissed each and every one of the Released Claims (including Unknown Claims)
against each and every one of the Released Persons and shall forever be barred
and enjoined from commencing, instituting, prosecuting, or maintaining any and
all of the Released Claims against any and all of the Released Persons, whether
or not such Releasing Plaintiff Party executes and delivers the Proof of Claim
and Release or shares in the Net Settlement Fund. Lead Plaintiff and each
Releasing Plaintiff Party are bound by this Judgment, including, without
limitation, the release of claims as set forth in the Stipulation. The Released
Claims are hereby compromised, settled, released, discharged, and dismissed as
against the Released Persons on the merits and with prejudice by virtue of the
proceedings herein and this Order and Final Judgment. Claims to enforce the
terms of the Settlement are not released. 10. Upon the Effective Date, each of
the Released Persons shall be deemed to have, and by operation of this Judgment
shall have, fully, finally, and forever released, relinquished, and discharged
Plaintiffs, the Class and Plaintiffs’ Counsel from all Released Defendants’
Claims (including Unknown Claims). Claims to enforce the terms of the
Stipulation are not released. 11. In the event that the Settlement becomes
Final, and approval of the Derivative Settlement is reversed or vacated on
appeal, each of the contributions into the Settlement Fund listed in ¶2.2 (i-iv)
of the Stipulation shall be deemed to have been made solely by and wholly
attributable to VEREIT and, in such event, VEREIT shall retain the right to
pursue against such contributing parties listed in ¶2.2 (i-iv) of the
Stipulation any contribution or similar claims relating - 4 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101132.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 7 of 12 EXECUTION
COPY to the contributions to the Settlement Fund, provided, however, that VEREIT
shall not be permitted to pursue any claim for prior advancement or
indemnification of attorney’s fees or other expenses incurred in connection with
the Litigation or any other proceeding other than the Derivative Action. 12.
Upon the Effective Date, to the fullest extent permitted by law, (i) all Persons
shall be permanently enjoined, barred and restrained from commencing,
instituting, prosecuting, or maintaining any claims, actions, or causes of
action for contribution, indemnity or otherwise against any of the Released
Persons seeking as damages or otherwise the recovery of all or part of any
liability, judgment or settlement which they pay or are obligated to pay or
agree to pay to the Releasing Plaintiff Parties arising out of, relating to or
concerning any acts, facts, statements or omissions that were or could have been
alleged in the Litigation, both known and Unknown Claims, whether arising under
state, federal or foreign law, as claims, cross-claims, counterclaims,
third-party claims or otherwise, in the Court or any other federal, state, or
foreign court, or in any arbitration proceeding, administrative agency
proceeding, tribunal, or any other proceeding or forum; and (ii) all Released
Persons shall be permanently enjoined, barred and restrained from commencing,
instituting, prosecuting, or maintaining any claims, actions, or causes of
action for contribution, indemnity or otherwise against any Persons seeking as
damages or otherwise the recovery of all or any part of any liability, judgment
or settlement which they pay or are obligated to pay or agree to pay to the
Releasing Plaintiff Parties arising out of, relating to, or concerning any acts,
facts, statements or omissions that were or could have been alleged in the
Litigation, both known and Unknown Claims, whether arising under state, federal
or foreign law, as claims, cross- claims, counterclaims, third-party claims or
otherwise, in the Court or any other federal, state, or foreign court, or in any
arbitration proceeding, administrative agency proceeding, tribunal, or any - 5 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101133.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 8 of 12 EXECUTION
COPY other proceeding or forum; provided that clauses (i) and (ii) of this
Paragraph shall not be construed to modify, amend, or supersede any agreements
between or among the Released Persons with respect to claims between or among
those Released Persons, including but not limited to the Supplementary
Agreements as defined in the stipulation submitted to the Court in connection
with the Derivative Settlement. 13. Defendants have denied, and continue to
deny, any and all allegations and claims asserted in the Litigation, and
Defendants have represented that they entered into the Settlement because it
would be beneficial to avoid the burden, inconvenience, and expense associated
with continuing the Litigation and the uncertainty and risks inherent in any
litigation. Neither this Order and Final Judgment, the Stipulation, nor any of
their respective terms and provisions, nor any of the negotiations, discussions,
or proceedings connected with them, nor any act performed or document executed
pursuant to or in furtherance of the Stipulation or the Settlement, nor any of
the documents or statements referred to therein, nor any payment or
consideration provided for therein, shall be: (a) offered or received against
any of the Released Persons as evidence of, or construed as evidence of, any
presumption, concession, or admission by any of the Released Persons with
respect to the truth of any of the allegations in the Litigation or the validity
of any claim that has been or could have been asserted against any of the
Released Persons in the Litigation or in any other litigation, action, or
proceeding, whether civil, criminal, or administrative, in any court,
administrative agency, or other tribunal, or the deficiency of any defense that
has been or could have been asserted in the Litigation or in any other
litigation, action, or proceeding, whether civil, criminal, or administrative in
any court, administrative agency, or - 6 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101134.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 9 of 12 EXECUTION
COPY other tribunal, or of any liability, negligence, fault, or other wrongdoing
of any kind by any of the Released Persons; (b) offered or received against any
of the Released Persons as evidence of, or construed as evidence of, any
presumption, concession, or admission of any fault, misrepresentation, or
omission with respect to any statement or written document approved or made by
any of the Released Persons, or against Lead Plaintiff or any Member of the
Class as evidence of, or construed as evidence of, any infirmity of the claims
alleged by Lead Plaintiff; (c) offered or received against the Released Persons,
Lead Plaintiff, or any Member of the Class as evidence of, or construed as
evidence of, any presumption, concession, or admission by any of the Released
Persons, Lead Plaintiff, or any Member of the Class with respect to any
liability, negligence, fault, or wrongdoing as against any of the Released
Persons, Lead Plaintiff, or any Member of the Class in any other litigation,
action, or proceeding, whether civil, criminal, or administrative, in any court,
administrative agency, or other tribunal, other than such proceedings as may be
necessary to effectuate the provisions of the Stipulation or this Order and
Final Judgment; provided, however, that the Released Persons, Lead Plaintiff,
and any Member of the Class may refer to them to effectuate the liability
protection granted them hereunder; (d) offered or received against any of the
Released Persons as evidence of, or construed as evidence of, any presumption,
concession, or admission by any of the Released Persons that the Settlement
Amount represents the amount which could or would have been recovered after
trial; or (e) offered or received against Lead Plaintiff or any Member of the
Class as evidence of, or construed as evidence of, any presumption, concession,
or admission by Lead Plaintiff or any Member of the Class that any of their
claims are without merit, or that any defenses - 7 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101135.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 10 of 12 EXECUTION
COPY asserted by the Defendants in the Litigation have any merit, or that
damages recoverable in the Litigation would not have exceeded the Settlement
Fund. 14. The Released Persons may file the Stipulation and/or this Judgment in
any action in order to support a defense, claim, or counterclaim based on
principles of res judicata, collateral estoppel, release, good faith settlement,
judgment bar or reduction, or any other theory of claim preclusion or issue
preclusion or similar defense or counterclaim. 15. The Court finds that certain
Defendants have satisfied their financial obligations under the Stipulation by
paying or causing to be paid $1,025,000,000.00 plus any accrued interest from
October 15, 2019 until deposited with the Escrow Agent to the Settlement Fund,
in accordance with ¶¶2.2(i-iv) of the Stipulation. 16. The Court finds and
concludes that the Lead Plaintiff, Plaintiffs’ Counsel, Defendants and
Defendants’ Counsel have complied with each requirement of Rule 11(b) of the
Federal Rules of Civil Procedure as to any complaint, responsive pleading,
dispositive motion, or other filing. 17. Any Plan of Allocation submitted by
Lead Counsel or any order entered regarding any attorneys’ fee and expense
application or awards to Plaintiffs shall in no way disturb or affect this
Judgment and shall be considered separate from this Judgment. Separate orders
shall be entered regarding approval of a plan of allocation and Lead Counsel’s
application for an award of attorneys’ fees and expenses, and awards to
Plaintiffs. 18. The Settling Parties are hereby authorized, without further
approval of the Court, to unanimously agree to and adopt in writing amendments,
modifications, and expansions of the Stipulation, provided that such amendments,
modifications, and expansions of the Stipulation are - 8 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101136.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 11 of 12 EXECUTION
COPY not materially inconsistent with this Judgment, and do not materially limit
the rights of the Members of the Class under the Stipulation. 19. Any appeal or
any challenge affecting the approval of (a) the Plan of Allocation submitted by
Lead Counsel and/or (b) this Court’s approval regarding any attorneys’ fee and
expense applications, including any awards to Plaintiffs, shall in no way
disturb or affect the finality of the other provisions of this Order and Final
Judgment nor the Effective Date of the Settlement. 20. Without affecting the
finality of this Judgment in any way, jurisdiction is hereby retained over
Defendants, Plaintiffs and Class Members for all matters relating to the
administration, interpretation, effectuation or enforcement of the Stipulation
and this Order and Final Judgment, including administering and distributing the
settlement proceeds to the Members of the Class. 21. In the event that the
Effective Date does not occur in accordance with the terms of the Stipulation,
or is terminated pursuant to ¶2.17 of the Stipulation, ¶¶7.4, 7.5 and 7.6 of the
Stipulation shall apply and this Order and Final Judgment shall be rendered null
and void to the extent provided by and in accordance with the Stipulation and
shall be vacated and may not be introduced as evidence or reflected in any
action or proceeding by any person or entity, and each party shall be restored
to his, her or its respective position as it existed prior to August 21, 2019.
22. Without further order of the Court, the parties may agree to reasonable
extensions of time to carry out any of the provisions of the Stipulation. 23.
Defendants have provided notification to all appropriate federal and state
officials regarding the Settlement as required by 28 U.S.C. §1715. - 9 -



--------------------------------------------------------------------------------



 
[vereit9302019-ex101137.jpg]
Case 1:15-mc-00040-AKH Document 1272-6 Filed 09/30/19 Page 12 of 12 EXECUTION
COPY 24. This Litigation and all Released Claims are dismissed with prejudice.
The parties are to bear their own costs, except as otherwise agreed to in
writing by the Settling Parties or as otherwise provided in the Stipulation or
this Order and Final Judgment. 25. There is no just reason for delay in the
entry of this Order and Final Judgment and immediate entry by the Clerk of the
Court is expressly directed. DATED: ____________________ THE HONORABLE ALVIN K.
HELLERSTEIN UNITED STATES DISTRICT JUDGE - 10 -



--------------------------------------------------------------------------------



 